Exhibit 10.29

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

ASSET PURCHASE AGREEMENT

By and between

Amylin Pharmaceuticals, LLC,

AstraZeneca Pharmaceuticals LP (solely for purposes of Sections 2.1.1, 2.2.1 and
2.3.2)

and

Aegerion Pharmaceuticals, Inc.

Dated as of November 5, 2014

 

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

  1   

1.1       Certain Defined Terms

  1   

1.2       Construction

  10   

ARTICLE 2 SALE AND PURCHASE OF ASSETS; LIABILITIES; TRANSITIONAL TRADEMARK
LICENSE

  11   

2.1       Sale of Purchased Assets

  11   

2.2       Liabilities

  13   

2.3       Consideration

  13   

2.4       Closing.

  14   

2.5       Transitional Trademark License

  15   

2.6       Covenant Not to Sue

  16   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

  17   

3.1       Representations and Warranties of Seller

  17   

3.2       Representations and Warranties of Buyer

  23   

3.3       Exclusivity of Representations

  25   

ARTICLE 4 PRE-CLOSING COVENANTS

  26   

4.1       Access and Information

  26   

4.2       Ordinary Course of Business

  27   

4.3       Obligation to Consummate the Transaction

  29   

4.4       Competition Filings

  29   

4.5       Negotiation and Completion of Transitional Services Agreement

  31   

ARTICLE 5 ADDITIONAL COVENANTS

  31   

5.1       Cooperation in Litigation and Investigations

  31   

5.2       Further Assurances

  32   

5.3       Publicity

  33   

5.4       Confidentiality

  34   

5.5       Regulatory Transfers

  36   

5.6       Regulatory Responsibilities

  36   

5.7       Commercialization

  37   

5.8       Certain Tax Matters

  37   

5.9       Accounts Receivable and Payable

  39   

5.10     Wrong Pockets

  39   

5.11     Satisfaction of Certain Payment Obligations

  40   

 

i



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ARTICLE 6 CONDITIONS PRECEDENT

  40   

6.1       Conditions to Obligations of Buyer and Seller

  40   

6.2       Conditions to Obligations of Buyer

  40   

6.3       Conditions to Obligations of Seller

  41   

6.4       Frustration of Closing Conditions

  42   

ARTICLE 7 INDEMNIFICATION

  42   

7.1       Indemnification

  42   

7.2       Claim Procedure

  43   

7.3       Limitations on Indemnification

  45   

7.4       Tax Treatment of Indemnification Payments

  46   

7.5       Exclusive Remedy

  47   

7.6       Setoff Rights

  47   

7.7       Disclaimer

  47   

ARTICLE 8 TERMINATION

  47   

8.1       Termination

  47   

8.2       Procedure and Effect of Termination

  49   

ARTICLE 9 MISCELLANEOUS

  49   

9.1       Governing Law, Jurisdiction, Venue and Service

  49   

9.2       Notices

  50   

9.3       No Benefit to Third Parties

  51   

9.4       Waiver and Non-Exclusion of Remedies

  52   

9.5       Expenses

  52   

9.6       Assignment

  52   

9.7       Amendment

  52   

9.8       Severability

  52   

9.9       Equitable Relief

  52   

9.10     English Language

  53   

9.11     Bulk Sales Statutes

  53   

9.12     Counterparts

  53   

9.13     Entire Agreement

  53   

 

ii



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

SCHEDULES

 

Schedule 1.1.1 Existing Clinical Trials Schedule 1.1.2 Permitted Encumbrances
Schedule 1.1.3 Purchased Domain Names Schedule 1.1.4 Purchased Patents Schedule
1.1.5 Purchased Trademarks Schedule 1.1.6 Seller Marks Schedule 1.1.7 Seller’s
Knowledge Schedule 2.1.1(a)(i) Purchased Contracts: All Rights Schedule
2.1.1(a)(ii) Purchased Contracts: Partial Assignment Schedule 2.1.1(b) Purchased
Regulatory Approvals Schedule 2.1.1(c) Purchased Inventory Schedule
2.4.2(a)(iii) Purchased Assets Delivery Schedule Schedule 4.2 Exceptions to
Ordinary Course of Business Schedule 5.11 Certain Payment Obligations

 

EXHIBITS

 

Exhibit A

Form of Bill of Sale and Assignment and Assumption Agreement Exhibit B Key Terms
of BMS Agreement Exhibit C Form of Domain Name Assignment Exhibit D Form of
Patent Assignment Exhibit E Form of Trademark Assignment Exhibit F Form of
Transitional Services Agreement Exhibit G Required Consents Exhibit H Section
4.3 Matters (Part 1) Exhibit I Section 4.3 Matters (Part 2) Exhibit J Form of
Signing Press Release

 

iii



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

INDEX OF DEFINED TERMS

 

Defined Term

   Page  

Accountants

     1   

Accounts Receivable

     2   

Act

     2   

Adverse Event

     2   

Affiliate

     2   

Allocation

     13   

Ancillary Agreements

     2   

Apportioned Obligations

     38   

Assumed Liabilities

     13   

AZPLP

     1   

Bill of Sale

     2   

BLA

     2   

BLA Approval Date

     2   

BMS

     2   

BMS Agreement

     2   

Business Day

     3   

Buyer

     1   

Buyer Confidential Information

     35   

Buyer Indemnitees

     42   

Buyer Material Adverse Effect

     3   

Buyer Permitted Purpose

     35   

cGCP

     3   

cGMP

     3   

Claim Notice

     44   

Closing

     14   

Closing Date

     3   

Code

     3   

Confidential Information

     34   

Confidentiality Agreement

     3   

Contract

     3   

Control

     3   

Controlling Party

     44   

Disclosing Party

     34   

Disclosure Schedules

     3   

Domain Name Assignment

     4   

Domain Names

     4   

EMA

     4   

Encumbrance

     4   

End Date

     48   

Enforceability Exceptions

     17   

EU Orphan Designations

     4   

Defined Term

   Page  

Excluded Assets

     4   

Excluded Liabilities

     4   

Execution Date

     1   

Existing Clinical Trials

     5   

Exploit

     5   

FDA

     5   

Fundamental Reps

     5   

GAAP

     5   

Governmental Authority

     5   

HSR Act

     5   

IND

     5   

Indemnification Certificate

     43   

Indemnified Party

     43   

Indemnifying Party

     43   

Law

     5   

Liabilities

     5   

Licensed Registered Product IP

     22   

Litigation

     5   

Loss

     5   

Losses

     5   

Manufacture

     6   

Manufacturing

     6   

Material Adverse Effect

     6   

Non-Controlling Party

     44   

Notice

     50   

Out-Licensed Territory

     6   

Owned Registered Product IP

     22   

Parties

     1   

Party

     1   

Patent Assignment

     7   

Patent Rights

     7   

Payee

     37   

Payer

     37   

Payments

     37   

Permitted Encumbrance

     7   

Permitted Person

     16   

Person

     7   

Post-Closing Tax Period

     38   

Pre-Closing Tax Period

     38   

Product

     7   

Product Business

     7   

 

 

iv



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Product Manufacturing Know-How

  7   

Product Promotional Materials

  8   

Product Records

  8   

Purchase Price

  13   

Purchased Assets

  11   

Purchased BLA

  8   

Purchased Contracts

  11   

Purchased Domain Names

  8   

Purchased EU Orphan Designations

  8   

Purchased INDs

  8   

Purchased Intellectual Property

  9   

Purchased Inventory

  12   

Purchased Patents

  9   

Purchased Regulatory Approvals

  11   

Purchased Trademarks

  9   

Receiving Party

  34   

Regulatory Approval

  9   

Regulatory Authority

  9   

Regulatory Documentation

  9   

Representatives

  26   

Seller

  1   

Seller Confidential Information

  35   

Seller Indemnitees

  42   

Seller Marks

  9   

Seller Permitted Purpose

  35   

Seller’s Knowledge

  9   

Shionogi

  9   

Shionogi License Agreement

  9   

Shionogi-owned or Controlled Records

  10   

Survival Date

  45   

Tax Return

  10   

Taxes

  10   

Territory

  10   

Third Party

  10   

Trademark

  10   

Trademark Assignment

  10   

Transfer Taxes

  37   

Transitional Services Agreement

  10   

 

 

v



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ASSET PURCHASE AGREEMENT (this “Agreement”) is made and executed as of
November 5, 2014 (the “Execution Date”), by and between Amylin Pharmaceuticals,
LLC, a Delaware limited liability company (“Amylin” or “Seller”), solely for
purposes of Sections 2.1.1, 2.2.1 and 2.3.2, AstraZeneca Pharmaceuticals LP, a
Delaware limited partnership (“AZPLP”, and, together with Amylin but solely for
purposes of Sections 2.1.1, 2.2.1 and 2.3.2, “Seller”), and Aegerion
Pharmaceuticals, Inc., a Delaware corporation (“Buyer”). Amylin and Buyer are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Seller and certain of its Affiliates are engaged in the Product
Business;

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, certain assets and rights associated with the Product and the Product
Business, upon the terms and conditions hereinafter set forth; and

WHEREAS, at the Closing, Seller and Buyer intend to enter into the Ancillary
Agreements.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth and set forth in the Ancillary Agreements, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

ARTICLE 1

DEFINITIONS

1.1 Certain Defined Terms. As used herein, the following terms shall have the
following meanings:

“Accountants” means an accounting firm of national reputation in the United
States (excluding each of Seller’s and Buyer’s respective regular outside
accounting firms) as may be mutually acceptable to Seller and Buyer; provided,
however, if Seller and Buyer are unable to agree on such accounting firm within
10 days or any such mutually selected accounting firm is unwilling or unable to
serve, then Seller shall deliver to Buyer a list of three other accounting firms
of national reputation in the United States that have not performed services for
Seller or Buyer in the preceding three-year period, and Buyer shall select one
of such three accounting firms.

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Accounts Receivable” means all accounts receivable, notes receivable and other
indebtedness due and owed by any Third Party to Seller or any of its Affiliates
arising from sales of the Product by or on behalf of Seller or its Affiliates
prior to the Closing Date.

“Act” means the United States Federal Food, Drug, and Cosmetic Act.

“Adverse Event” means, with respect to a product, any undesirable, untoward or
noxious event or experience associated with the use, or occurring during or
following administration, of such product in humans, occurring at any dose,
whether expected and whether considered related to or caused by such product,
including such an event or experience as occurs in the course of the use of such
product in professional practice, in a clinical trial, from overdose, whether
accidental or intentional, from abuse, from withdrawal or from a failure of
expected pharmacological or biological therapeutic action of such product, and
including those events or experiences that are required to be reported to the
FDA under 21 C.F.R. sections 312.32, 314.80 or 600.80, as applicable, or to
foreign Governmental Authorities under corresponding applicable Law outside the
United States.

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such first Person. For purposes of this definition,
“control” and, with correlative meanings, the terms “controlled by” and “under
common control with” mean (a) the possession, directly or indirectly, of the
power to direct the management or policies of a business entity, whether through
the ownership of voting securities, by contract relating to voting rights or
corporate governance, or otherwise or (b) the ownership, directly or indirectly,
of more than 50% of the voting securities or other ownership interest of a
business entity (or, with respect to a limited partnership or other similar
entity, its general partner or controlling entity). For clarity, none of
Shionogi & Co., Ltd., BMS or any of their affiliates is an Affiliate of Seller.

“Ancillary Agreements” means the Bill of Sale, the Transitional Services
Agreement, the BMS Agreement, the Domain Name Assignment, the Trademark
Assignment and the Patent Assignment.

“Bill of Sale” means the Bill of Sale and Assignment and Assumption Agreement,
in substantially the form of Exhibit A.

“BLA” means a Biologics License Application as described in 21 C.F.R. §601.2, or
equivalent FDA application or application in any applicable foreign
jurisdiction.

“BLA Approval Date” means February 24, 2014.

“BMS” means Bristol-Myers Squibb Company, a Delaware corporation.

“BMS Agreement” means the agreement to be entered into at Closing relating to
certain obligations of Seller and its Affiliates under the Amended and Restated
Stock and Asset Purchase Agreement, dated as of January 31, 2014, by and between
Affiliates of Seller and BMS, the key terms of which are set forth on Exhibit B.

 

2



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in New York, New York are permitted or obligated by Law to
remain closed.

“Buyer Material Adverse Effect” means any event, fact, condition, occurrence,
change or effect that prevents or materially impedes or delays the consummation
by Buyer of the transactions contemplated by this Agreement or the Ancillary
Agreements.

“cGCP” means the then-current ethical, scientific, and quality standards
required by FDA for designing, conducting, recording, and reporting trials that
involve the participation of human subjects, as set forth in FDA regulations in
21 C.F.R. Parts 50, 54, 56, and 312, and by the International Conference on
Harmonization E6: Good Clinical Practices Consolidated Guideline, or as
otherwise required by applicable Law.

“cGMP” means the then-current standards of good manufacturing practice for the
manufacture, processing, packaging, testing or holding of a medicinal product
for human use to assure that such medicinal product meets the requirements of
applicable Law and other requirements of any Governmental Authority as to
safety, identity and strength, and meets the quality and purity characteristics
that such medicinal product purports or is represented to possess, including as
set forth by (i) the FDA in 21 C.F.R. Parts 210 and 211 and (ii) the European
Commission in the EU Guidelines to Good Manufacturing Practice for medicinal
products.

“Closing Date” means the date on which the Closing occurs.

“Code” means the Internal Revenue Code of 1986.

“Confidentiality Agreement” means the Confidentiality Agreement, dated July 22,
2014, by and between AZPLP and Buyer.

“Contract” means any contract, agreement, lease, sublease, license, sublicense
or other legally binding commitment or arrangement, whether written or oral.

“Control” means, with respect to any Domain Name, Patent Right, Trademark, item
of Product Manufacturing Know-How, Regulatory Approval or Regulatory
Documentation, possession of the right, whether directly or indirectly, and
whether by ownership, license or otherwise, to assign or grant a license,
sublicense or other right to or under such Domain Name, Patent Right, Trademark,
item of Product Manufacturing Know-How, Regulatory Approval or Regulatory
Documentation, as provided for herein or in any Ancillary Agreement without
violating the terms of any Contract or other arrangement with any Third Party.

“Disclosure Schedules” means the disclosure schedules of Seller related to the
representations and warranties of Seller set forth in Section 3.1.

 

3



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Domain Name Assignment” means the Domain Name Assignment, in substantially the
form of Exhibit C.

“Domain Names” means internet or global computing network addresses or
locations, including all generic top-level domains (“gTLDs”) and country code
top-level domains (“ccTLDs”).

“EMA” means the European Medicines Agency and any successor agency thereto.

“Encumbrance” means any mortgage, lien (statutory or otherwise), license,
pledge, security interest, hypothecation, restriction, demand, charge, claim of
ownership, preference, priority, title defect, encroachment, option, right of
first refusal or other encumbrance.

“EU Orphan Designations” means the orphan drug designations granted by the
European Commission designating the Product as an orphan medicinal product.

“Excluded Assets” means, other than the Purchased Assets, all assets, property,
rights and interests of Seller and its Affiliates, including (a) all
intellectual property and intellectual property rights of Seller and its
Affiliates (other than the Purchased Intellectual Property or intellectual
property rights set forth in the Purchased Contracts), (b) all tangible personal
property of Seller or any of its Affiliates (other than the Purchased
Inventory), (c) all Accounts Receivable, and (d) all Manufacturing-related
assets of Seller or any of its Affiliates.

“Excluded Liabilities” means all Liabilities of Seller or any of its Affiliates
other than the Assumed Liabilities, and shall include, notwithstanding anything
else herein, (i) subject to Section 5.8 of this Agreement and Section 3.4 of the
Transitional Services Agreement, any Liability for Taxes of Seller or any of its
Affiliates (whether or not incurred prior to, on, or after, the Closing Date);
(ii) any Liability for Taxes related to the Product Business or the Purchased
Assets attributable to the Pre-Closing Tax Period; (iii) any Liability of Seller
or any of its Affiliates for Taxes of any Person as a transferee, successor, by
contract or otherwise, in the case of (i)-(iii), other than as described in
Section 5.8.2 hereof; (iv) all Liabilities of Seller and its Affiliates
(a) arising under this Agreement or the Ancillary Agreements or (b) from the
consummation of the transaction contemplated hereby and thereby; (v) all
Liabilities arising out of claims, including product liability or similar
claims, of Third Parties in respect of the marketing, promotion or sale of the
Product (whether or not defective) prior to the Closing, or the use after the
Closing of any Product sold prior to the Closing, and all Liabilities arising
out of claims of Third Parties due to or relating to any recall of any Product
sold prior to Closing; (vi) all Liabilities of Seller and its Affiliates under
or to the extent related to the Purchased Assets arising from circumstances or
events arising or occurring prior to the Closing Date; (vii) all accrued
receipts and accounts payable arising out of the operation or conduct of the
Product Business prior to the Closing; and (viii) any Liabilities of Seller or
its Affiliates to BMS under the Amended and Restated Stock and Asset Purchase
Agreement, dated as of January 31, 2014, by and between an Affiliate of Seller
and BMS (other than as solely set forth in the BMS Agreement).

 

4



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Existing Clinical Trials” means the ongoing clinical trial commitments set
forth on Schedule 1.1.1.

“Exploit” means to make, have made, import, export, use, have used, sell, offer
for sale, have sold, research, develop, commercialize, register, hold or keep
(whether for disposal or otherwise), transport, distribute, promote, market, or
otherwise dispose of, but excludes to Manufacture or have Manufactured.

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

“Fundamental Reps” means the representations and warranties set forth in
Section 3.1.1 (Entity Status), Section 3.1.2 (Authority), Section 3.1.4 (No
Broker), Section 3.1.6 (Purchased Assets), Section 3.2.1 (Corporate Status),
Section 3.2.2 (Authority), Section 3.2.4 (No Broker) and 3.2.7 (Financial
Capacity).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any supranational, international, federal, state
or local court, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, including the FDA and any
corresponding foreign agency.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“IND” means an Investigational New Drug Application submitted in accordance with
21 C.F.R. Part 312 or any corresponding foreign application.

“IRS” means the Internal Revenue Service.

“Law” means any domestic or foreign, federal, state or local statute, law
(including common law), treaty, judgment, ordinance, rule, administrative
interpretation, regulation, order or other requirement having the force of law
of any Governmental Authority.

“Liabilities” means any debts, liabilities, obligations, commitments, claims or
complaints, whether accrued or unaccrued, asserted or unasserted, known or
unknown, fixed or contingent, determined or determinable (including all adverse
reactions, recalls, product and packaging complaints and other liabilities) and
whether or not the same would be required to be reflected in financial
statements or disclosed in the notes thereto.

“Litigation” means any claim, action, arbitration, mediation, hearing,
proceeding, suit, warning letter, or notice of violation.

“Loss” or “Losses” means any losses, costs, damages, deficiencies, assessments,
judgments, fines, penalties, amounts paid in settlement and reasonable costs and
expenses incurred in connection therewith, including reasonable costs and
expenses of suits and proceedings, and reasonable fees and disbursements of
counsel and reasonable experts fees and expenses.

 

5



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of the Product or any intermediate thereof, including
process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, stability testing, quality assurance and quality
control.

“Material Adverse Effect” means an event, fact, condition, occurrence, change or
effect that (a) is materially adverse to the business, results of operations or
financial condition of the Product Business, the Purchased Assets and the
Assumed Liabilities, taken as a whole, or (b) prevents or materially impedes or
materially delays the consummation by Seller of the transactions contemplated by
this Agreement and the Ancillary Agreements; provided, however, that, except as
provided in clause (vii) below, none of the following, and no events, facts,
conditions, occurrences, changes or effects resulting from the following, shall
be deemed (individually or in combination) to constitute, or shall be taken into
account in determining whether there has been, a “Material Adverse Effect”:
(i) political or economic conditions or conditions affecting the capital or
financial markets generally; (ii) conditions generally affecting any industry or
industry sector in which the Product Business operates or competes or in which
the Product is Manufactured or Exploited, including increases in operating
costs; (iii) any change in accounting requirements or applicable Law; (iv) any
hostility, act of war, sabotage, terrorism or military actions, or any
escalation of any of the foregoing; (v) any hurricane, flood, tornado,
earthquake or other natural disaster or force majeure event; (vi) the public
announcement, execution or delivery of this Agreement or the pendency or
consummation of the transactions contemplated hereby, including any reduction in
revenue, any disruption in (or loss of) supplier, distributor, customer, partner
or similar relationships or any loss of employees resulting therefrom; (vii) the
failure of the Product Business to achieve any financial projections,
predictions or forecasts (provided, that the underlying causes of such failure
shall not be excluded); and (viii) the failure to take any action that Seller or
any of its Affiliates has requested the consent of Buyer to take (where such
consent is required hereunder and unreasonably withheld, conditioned or delayed
by Buyer, provided, that in such case Seller has made Buyer aware that
withholding, conditioning or delaying such consent could reasonably be expected
to result in a Material Adverse Effect) and for which Buyer did not grant such
consent or the taking of any action by Seller or any of its Affiliates that is
contemplated by this Agreement or that Buyer has expressly requested be taken;
except, in each of clauses (i) through (iii), for those conditions that have a
disproportionate effect on the Product Business, the Purchased Assets and
Assumed Liabilities, taken as a whole, relative to other Persons operating
businesses similar to the Product Business in the Territory.

“NDC” means National Drug Code.

“Out-Licensed Territory” means Japan, South Korea and The Republic of China
(Taiwan).

 

6



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Patent Assignment” means the Patent Assignment, in substantially the form of
Exhibit D.

“Patent Rights” means (a) all national, regional and international patents and
patent applications, including provisional patent applications; (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals and continued prosecution applications; (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, petty patents, innovation
patents and design patents and certificates of invention; (d) any and all
extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing patents or patent applications ((a), (b) and (c)); and (e) any similar
rights, including so-called pipeline protection or any importation,
revalidation, confirmation or introduction patent or registration patent or
patent of additions to any of such foregoing patent applications and patents.

“Permitted Encumbrance” means any (a) Encumbrance for Taxes not yet due or
payable; (b) Encumbrance caused by Law that does not or would not be reasonably
expected to materially detract from the current value of, or materially
interfere with, the present use and enjoyment of any Purchased Asset subject
thereto or affected thereby in the ordinary course of business of the Product
Business; (c) right, title or interest of a licensor or licensee as set forth in
a Purchased Contract; and (d) any Encumbrance disclosed on Schedule 1.1.2.

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, corporation,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, or any other legal entity, including a
Governmental Authority.

“Product” means (a) the biological product metreleptin for injection, marketed
as Myalept® in the United States, that is the subject of the Purchased BLA and
the Purchased EU Orphan Designations, and (b) any other forms, presentations,
dosages, formulations, back-ups, improvements or next generation products
thereof in existence as of the Closing Date, in each case ((a) and (b)), to the
extent Controlled by Seller or any of its Affiliates as of the Closing Date.

“Product Business” means the sourcing, Manufacture and Exploitation of the
Product, subject, in the case of the Out-Licensed Territory, to the Shionogi
License Agreement.

“Product Manufacturing Know-How” means the technology, processes, techniques,
specifications, inventions, assays, quality control and testing procedures,
trade secrets, know-how and other proprietary information to the extent used by
or on behalf of Seller exclusively for or exclusively in connection with
Manufacturing the Product that are currently in existence and owned or
Controlled by Seller; provided, that Product Manufacturing Know-How does not
include any of such information that (a) is in the public domain or becomes
publicly disclosed

 

7



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(other than as a result of any disclosure by Buyer (prior to the Closing) or
Seller (after the Closing), in either case, in breach of its obligations under
Section 5.4), or (b) is owned or Controlled by Shionogi.

“Product Promotional Materials” means, to the extent in the possession of Seller
or any of its Affiliates, “advertisements,” as set forth by FDA in 21 C.F.R. §
202.1 (k)(1) or other applicable Governmental Authority, “labeling,” as set
forth by FDA in 21 C.F.R. § 202.1 (k)(2) or other applicable Governmental
Authority, the telephone number “855-6MYALEPT”, promotional and media materials,
sales training materials (including related quizzes and answers and medical
response information, if any), existing customer lists, co-pay cards, other
marketing data and materials, trade show materials (including displays) and
videos, including materials containing clinical data, sample kits and detail
kits, if any, to the extent used exclusively for the commercialization of the
Product in the jurisdictions in the Territory where the Product is approved for
commercial sale.

“Product Records” means all books and records, including patient information,
payor information and lists of targeted prescribers, relating exclusively to the
Product or to the Product Business (other than the Regulatory Documentation) and
to the extent (a) useful to the Product Business and actually used by Seller or
any of its Affiliates in the Exploitation or Manufacture of the Product as of
the Closing Date or (b) owned, maintained and in the possession or Control of
Seller or any of its Affiliates and reasonably necessary to Exploit or
Manufacture the Product as of the Closing Date, but excluding, in all cases,
(i) all books, documents, records and files prepared in connection with or
relating to the transactions contemplated under this Agreement, including bids
received from Third Parties and strategic, financial or Tax analyses relating to
the divestiture of the Purchased Assets, the Assumed Liabilities, the Product
and the Product Business, (ii) trade secrets of Third Parties, (iii) any
attorney work product, attorney-client communications and other items protected
by established legal privilege, unless the books and records can be transferred
without losing such privilege, (iv) human resources and any other employee books
and records, (v) any financial, Tax and accounting records to the extent not
related to the Product, (vi) any items to the extent applicable Law prohibits
their transfer or where transfer thereof would subject Seller or any of its
Affiliates to any Liability, (vii) electronic mail and (viii) any books and
records owned or Controlled by Shionogi.

“Purchased BLA” means BLA #125390.

“Purchased Domain Names” means all rights in the Territory to the Domain Names,
sites and applications and registrations therefor listed on Schedule 1.1.3.

“Purchased EU Orphan Designations” means the EU Orphan Designations listed on
Schedule 2.1.1(b).

“Purchased INDs” means INDs listed on Schedule 2.1.1(b).

 

8



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Purchased Intellectual Property” means, with respect to the Product, the
Product Manufacturing Know-How, the Purchased Domain Names, the Purchased
Trademarks and the Purchased Patents.

“Purchased Patents” means the Patent Rights that are listed on Schedule 1.1.4.

“Purchased Trademarks” means the Trademarks that are listed on Schedule 1.1.5.

“Regulatory Approval” means, with respect to the Product, any and all approvals
(including BLAs and supplements and amendments thereto and INDs), licenses,
registrations (except manufacturing establishment registrations) or
authorizations of any Governmental Authority necessary to commercially
distribute, sell or market the Product in the Territory, as applicable,
including, where applicable in the Territory, (a) pricing or reimbursement
approvals, (b) pre- and post-approval marketing authorizations, (c) labeling
approvals, and (d) orphan designations.

“Regulatory Authority” means any Governmental Authority that is concerned with
the safety, efficacy, reliability, Manufacture, investigation, sale or marketing
of pharmaceutical products, medical products, biologics or biopharmaceuticals,
including the FDA and the EMA.

“Regulatory Documentation” means, with respect to the Product, all
(a) documentation comprising the Regulatory Approvals and all applications for
Regulatory Approvals, (b) correspondence and reports exclusively related to the
Product submitted to or received from Governmental Authorities (including
minutes and official contact reports relating to any communications with any
Governmental Authority) and relevant supporting documents with respect thereto,
including all regulatory drug lists, final advertising and promotion documents,
Adverse Event files and complaint files and (c) data (including clinical and
pre-clinical data, animal study data and global safety data) contained in any of
the foregoing, in each case ((a), (b) and (c)), to the extent in the possession
or Control of Seller or any of its Affiliates, but excluding any of the
foregoing to the extent owned or Controlled by Shionogi.

“REMS” means risk evaluation and mitigation strategy.

“Seller Marks” means the trade names, corporate names and corporate logos of
Seller or Seller’s Affiliates that are used by Seller or any of Seller’s
Affiliates in connection with the Product Business prior to or as of the Closing
Date, as listed on Schedule 1.1.6.

“Seller’s Knowledge” means the actual knowledge of the each of the individuals
listed on Schedule 1.1.7 after reasonable investigation within the scope of each
such individual’s respective functional areas.

“Shionogi” means Shionogi & Co., Ltd and its Affiliates.

“Shionogi License Agreement” means that certain License Agreement between Seller
and Shionogi, dated July 8, 2009.

 

9



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

“Shionogi-owned or Controlled Records” means all books, records, regulatory
documents, know-how and information that would be Product Records, Regulatory
Documentation or Product Manufacturing Know-How if not owned or Controlled by
Shionogi and to which Seller or any of its Affiliates have rights under the
Shionogi License Agreement.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement relating to Taxes, including any schedule or
attachment thereto, filed or maintained, or required to be filed or maintained,
in connection with the calculation, determination, assessment or collection of
any Tax and includes any amended returns required as a result of examination
adjustments made by the Internal Revenue Service or other Tax authority.

“Taxes” means all taxes of any kind, and all charges, fees, customs, levies,
duties, imposts, required deposits or other assessments, including all federal,
state, local or foreign net income, capital gains, gross income, gross receipt,
property, franchise, sales, use, excise, withholding, payroll, employment,
social security, worker’s compensation, unemployment, occupation, escheat
obligation, capital stock, transfer, gains, windfall profits, net worth, asset,
transaction and other taxes, and any interest, penalties or additions to tax
with respect thereto, imposed upon any Person by any taxing authority or other
Governmental Authority under applicable Law.

“Territory” means the entire world, except for the Out-Licensed Territory.

“Third Party” means any Person other than Seller, Buyer and their respective
Affiliates and permitted successors and assigns.

“Trademark” means any word, name, symbol, color, product shape, designation or
device or any combination thereof that functions as a source identifier,
including any trademark, trade dress, brand mark, service mark, trade name,
brand name, product configuration, logo or business symbol, whether or not
registered, and all goodwill associated therewith and symbolized thereby.

“Trademark Assignment” means the Trademark Assignment, in substantially the form
of Exhibit E.

“Transitional Services Agreement” means the Transitional Services Agreement, in
substantially the form attached as Exhibit F.

1.2 Construction. Except where the context otherwise requires, wherever used,
the singular includes the plural, the plural the singular, the use of any gender
shall be applicable to all genders and the word “or” is used in the inclusive
sense (and/or). The captions of this Agreement are for convenience of reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The term
“including” as used herein does not limit the generality of any description
preceding such term. The language of this Agreement shall be deemed to be the
language mutually chosen by the Parties and no rule of strict construction shall
be applied against either Party. Unless

 

10



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

otherwise specified or where the context otherwise requires, (a) references in
this Agreement to any Article, Section, Schedule or Exhibit are references to
such Article, Section, Schedule or Exhibit of this Agreement; (b) references in
any Section to any clause are references to such clause of such Section;
(c) “hereof,” “hereto,” “hereby,” “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement; (d) references to a Person are also
to its permitted successors and assigns; (e) references to a Law include any
amendment or modification to such Law and any rules or regulations issued
thereunder, in each case, as in effect at the relevant time of reference
thereto; (f) references to any agreement, instrument or other document in this
Agreement refer to such agreement, instrument or other document as originally
executed or, if subsequently amended, replaced or supplemented from time to
time, as so amended, replaced or supplemented and in effect at the relevant time
of reference thereto; (g) “extent” in the phrase “to the extent” means the
degree to which a subject or other thing extends, and such phrase does not mean
simply “if” and (h) references to monetary amounts are denominated in United
States Dollars.

ARTICLE 2

SALE AND PURCHASE OF ASSETS; LIABILITIES; TRANSITIONAL TRADEMARK

LICENSE

 

  2.1 Sale of Purchased Assets.

2.1.1 Purchase and Sale of Purchased Assets. Upon the terms and subject to the
conditions of this Agreement and the Ancillary Agreements, at and effective as
of the Closing, Seller shall (or shall cause its applicable Affiliates to) sell,
transfer, convey, assign and deliver to Buyer, and Buyer shall purchase and
accept from Seller (or such Affiliates), the following (collectively, the
“Purchased Assets”), free and clear of any Encumbrances (other than Permitted
Encumbrances):

(a) (i) all rights and interests of Seller or its Affiliates under the Contracts
set forth on Schedule 2.1.1(a)(i) and (ii) those certain rights and interests of
Seller or its Affiliates set forth on Schedule 2.1.1(a)(ii) under the Contracts
listed on Schedule 2.1.1(a)(ii), in each case ((i) and (ii)), as such Schedule
may be updated by Seller not less than two Business Days prior to the Closing
Date solely to include rights and interests under any written Contracts relating
to the Product Business entered into by Seller prior to the Execution Date, or
after the Execution Date in accordance with Section 4.2, in each case, to the
extent that Buyer so elects to accept any such Contract in its reasonable
discretion or to the extent Buyer had previously consented to Seller entering
into such Contract pursuant to Section 4.2.2(d), and in each case, excluding all
rights, claims or causes of action (including warranty claims and Accounts
Receivable) of Seller thereunder related to products supplied or services
provided to Seller prior to the Closing that are not included in the Purchased
Assets (the “Purchased Contracts”);

(b) all rights and interests of Seller and its Affiliates to or in all
Regulatory Approvals listed on Schedule 2.1.1(b) from and after the Closing (the
“Purchased Regulatory Approvals”);

 

11



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(c) the inventory of cell lines, master cell banks, working cell banks,
reference standards, analytical markers and washed inclusion body paste, in each
case relating exclusively to the Product; analytical reagents unique to the
Product; samples used in stability studies with respect to the Product; released
drug substance and work-in-process used exclusively in connection with the
Manufacture of the Product; and labeled or unlabeled released filled Product
(together with any Product packaging materials thereon), in each case, owned as
of the Closing by Seller or any of Seller’s Affiliates that have not been sold
to a wholesaler or distributor, including the inventory listed on Schedule
2.1.1(c) (the “Purchased Inventory”);

(d) all rights in and with respect to the collection of any proceeds from any
insurance claim (including, subject to Section 2.1.4, any self-insured claim) or
any contractual claim for recovery against a Third Party under a Purchased
Contract, in any case, for any Loss related to any of the Purchased Inventory
arising out of any circumstance or event occurring or arising between the
Execution Date and the Closing Date to the extent that such Loss has not been
cured by Seller or any of its Affiliates;

(e) the Regulatory Documentation;

(f) the Product Records;

(g) the Product Promotional Materials;

(h) all of Seller’s and its Affiliates’ rights in and under the Purchased
Intellectual Property;

(i) all of Seller’s and its Affiliates’ rights to the sourcing and Exploitation
of the Product in the Out-Licensed Territory, including all of Seller’s and its
Affiliates’ rights to the Shionogi-owned or Controlled Records, subject to the
terms of the Shionogi License Agreement; and

(j) all of Seller’s and its Affiliates’ rights under the Contracts set forth on
Schedule 2.1.1(j), as such Schedule may be updated by Seller not less than two
Business Days prior to the Closing Date, to the extent that Buyer so elects to
accept any such additional Contract in its reasonable discretion.

2.1.2 Excluded Assets. Buyer shall not acquire pursuant to this Agreement or any
Ancillary Agreement, and Seller shall retain following the Closing Date, the
Excluded Assets.

2.1.3 Retention of Rights. Notwithstanding anything to the contrary in this
Agreement or any Ancillary Agreement, Seller retains, on behalf of itself and
its Affiliates, a limited, nontransferable license in and to the Purchased
Assets, in each case, as may be necessary or useful to perform its obligations
under this Agreement or any Ancillary Agreement and solely for such purpose.

 

12



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

2.1.4 Self-Insured Claims. Buyer shall be entitled to recover proceeds of
self-insured claims pursuant to Section 2.1.1(d) (and such rights to recovery
shall be transferred to Buyer) only to the extent that (a) the associated Loss
is not covered by Third Party insurance available to Buyer or Seller (provided
that such self-insurance amounts shall not be available to Buyer to satisfy any
liability with respect to any deductible or cap that is applicable to such
insurance), and (b) Buyer has used reasonable efforts to recover such Losses,
and no recovery of such Losses has been obtained using such efforts, from any
Third Party.

 

  2.2 Liabilities.

2.2.1 Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Seller shall assign to Buyer and Buyer shall
unconditionally assume from Seller or its Affiliates and agree to pay and
discharge when due, (a) all Liabilities of Seller and its Affiliates under or
relating to the Purchased Assets or the Product Business arising from
circumstances or events arising or occurring on or after the Closing Date and
(b) all Liabilities arising out of or related to Product Manufactured or sold on
or after the Closing Date, ((a) and (b) collectively, the “Assumed Liabilities”)
other than any Liabilities of Seller or its Affiliates to BMS under the Amended
and Restated Stock and Asset Purchase Agreement, dated as of January 31, 2014,
by and between an Affiliate of Seller and BMS (other than as set forth in the
BMS Agreement).

2.2.2 Excluded Liabilities. Buyer shall not assume any Liabilities of Seller or
any of its Affiliates other than the Assumed Liabilities, and the Excluded
Liabilities shall remain the sole obligation and responsibility of Seller and
its Affiliates.

 

  2.3 Consideration.

2.3.1 Purchase Price. In consideration of the conveyances contemplated under
Section 2.1, on the Closing Date, Buyer shall pay to Seller $325,000,000 (the
“Purchase Price”), by wire transfer of immediately available funds to the
account designated by Seller by notice to Buyer at least three Business Days
prior to the Closing Date, and assume the Assumed Liabilities.

2.3.2 Allocation of Consideration. Buyer shall allocate the purchase price
(including the Assumed Liabilities, to the extent properly taken into account
under Section 1060 of the Code) among the purchased assets in accordance with
Section 1060 of the Code (the “Allocation”) prior to or within 60 days following
the Closing and shall deliver to Seller a copy of such Allocation (IRS Form
8594) promptly after such determination. Seller shall have the right to review
and raise any objections in writing to the Allocation during the 10-day period
after its receipt thereof. If Seller disagrees with respect to any item in the
Allocation, the Parties shall negotiate in good faith to resolve the dispute. If
the Parties are unable to agree on the Allocation within 30 days after the
commencement of such good faith negotiations (or such longer period as Seller
and Buyer may mutually agree in writing), then the Accountants shall be engaged
at that time to review the Allocation, and shall make a determination as to the
resolution of such Allocation. The determination of the Accountants regarding
the Allocation shall be

 

13



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

delivered as soon as practicable following engagement of the Accountants, but in
no event more than 60 days thereafter, and shall be final, conclusive and
binding upon Seller and Buyer, and Buyer shall revise the Allocation
accordingly. Buyer and Seller shall each cause to be filed Form 8594 and any
amended Form 8594 with the IRS. Seller, on the one hand, and Buyer on the other
hand, shall each pay one-half of the cost of the Accountants.

 

  2.4 Closing.

2.4.1 Closing. Pursuant to the terms and subject to the conditions of this
Agreement, the closing of the transactions contemplated hereby (the “Closing”)
shall take place at the Washington, D.C. offices of Covington & Burling LLP, at
10:00 a.m. local time, on a Business Day on a date not later than two Business
Days following the later of (a) the satisfaction of all conditions (other than
those that by their terms are to be satisfied or taken at the Closing) set forth
in Article 6 (or, to the extent permitted by applicable Law, waived by the Party
entitled to the benefits thereof) and (b) January 2, 2015, or such other time
and place as Buyer and Seller may agree to in writing. The Closing shall be
deemed to have occurred at 12:00 a.m., eastern time, on the Closing Date, such
that Buyer shall be deemed the owner of the Purchased Assets on and after the
Closing Date.

2.4.2 Closing Deliveries.

(a) Except as otherwise indicated below, at the Closing, Seller shall deliver
the following to Buyer:

(i) each of the Ancillary Agreements to which Seller or any of its Affiliates is
a party, validly executed by a duly authorized officer of Seller;

(ii) a receipt acknowledging receipt of the Purchase Price in satisfaction of
Buyer’s obligations pursuant to Section 2.3.1, validly executed by a duly
authorized representative of Seller or the applicable Seller Affiliate;

(iii) the Purchased Assets; provided, that (A) with respect to tangible
Purchased Assets, delivery shall, unless the Parties otherwise mutually agree,
be to the locations and on the timeframes set forth in Schedule 2.4.2(a)(iii)
and (B) Seller may retain copies of the Regulatory Documentation, the Product
Records and the Shionogi-owned or Controlled Records included within the
Purchased Assets and the Purchased Contracts (and, for clarity, prior to
delivering or making available any files, documents, instruments, papers, books
and records containing Product Records or constituting Regulatory Documentation
to Buyer, Seller shall be entitled to redact from such files, documents,
instruments, papers, books and records any information to the extent that it
does not relate to the Product Business);

(iv) the consents, permits, authorizations, notices and other items set forth in
Exhibit G, in form and substance reasonably satisfactory to Buyer; and

 

14



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(v) a certificate, dated as of the Closing Date, validly executed by a duly
authorized officer of Seller, certifying that all of the conditions set forth in
Section 6.2.1 and Section 6.2.2 have been satisfied.

(b) At the Closing, Buyer shall deliver the following to Seller:

(i) each of the Ancillary Agreements to which Buyer is a party, validly executed
by a duly authorized officer of Buyer;

(ii) the Purchase Price in accordance with Section 2.3.1 (along with a U.S.
Federal Reserve reference number evidencing execution of such payment); and

(iii) a certificate, dated as of the Closing Date, validly executed by a duly
authorized officer of Buyer, certifying that all of the conditions set forth in
Section 6.3.1 and Section 6.3.2 have been satisfied.

(c) Buyer shall conduct a quality and completeness review of the Regulatory
Documentation transferred to it pursuant to Section 2.4.2(a)(iii) promptly
following such transfer and, within 45 days after such transfer, shall notify
Seller in writing of any problems or issues experienced by Buyer regarding the
completeness, navigation or readability of such transferred Regulatory
Documentation that Buyer reasonably and in good faith believes are related to
the transfer of such Regulatory Documentation (and not, for example, related to
Buyer system capabilities or compatibility). Seller shall use its commercially
reasonable efforts to assist Buyer in remedying any such problems or issues (if
any) as soon as reasonably practicable following Seller’s receipt of Buyer’s
notice of the same.

 

  2.5 Transitional Trademark License.

2.5.1 Seller hereby grants to Buyer (or its Affiliates responsible for operating
the Product Business after Closing), and Buyer hereby accepts, a non-exclusive,
non-transferable, non-sublicensable (except with respect to such Buyer
Affiliates), royalty-free, fully paid-up, license in the Territory to use the
Seller Marks solely in connection with the sale and distribution in the
Territory of Seller-labeled Product transferred to Buyer as part of the
Purchased Assets. Notwithstanding the foregoing, Buyer acknowledges and agrees
that the license granted under this Section 2.5.1 is being granted solely for
transitional purposes and Buyer shall cease its use of the Seller Marks upon the
first to occur of (a) the latest of (i) the sale of all Seller-labeled Product
in existence on the Closing Date, (ii) approval by the FDA of removal of the
Seller Marks from the REMS supporting documentation, and (iii) the inclusion of
Buyer’s biologics license number, name, corporate logo and NDC on Product
labeling; provided that Buyer shall file to seek such approvals from the FDA,
or, in the event Seller files to seek any such approvals, Buyer shall reasonably
cooperate with Seller with respect to such filing(s), in each case no later than
the 30th day following the Closing Date, and (b) the first anniversary of the
Closing Date; provided that in the event Buyer has not received such approvals
from the FDA by the first anniversary of the Closing Date, Seller shall
reasonably consider extending for a reasonable additional period of time the
license rights set forth in this Section 2.5.1.

 

15



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

2.5.2 To the extent Buyer is utilizing the license granted by Seller in
Section 2.5.1, Buyer shall, and shall cause its Affiliates to, (a) comply with
all Trademark usage guidelines as may be reasonably specified from time to time
by Seller with respect to the manner of use of the Seller Marks; (b) except as
required pursuant to the preceding clause (a), not use or add any other labels
or Trademarks with, or otherwise alter, the Seller Marks as used in the Product
Business as of the Closing Date or change in any way the style of the Seller
Marks as used in the Product Business as of the Closing Date, in each case in
this clause (b), except as otherwise agreed to or directed by Seller; (c) use
the Seller Marks solely in a manner consistent with the quality of goods offered
under the Seller Marks as of the Closing; and (d) at Seller’s request, furnish
to Seller representative samples of all Product labeling and other materials
bearing any of the Seller Marks for quality control purposes.

2.5.3 Buyer shall not, and it shall cause its Affiliates not to, (a) directly or
indirectly, at any time challenge Seller’s rights, title or interest in and to
the Seller Marks or in any registration or registration application therefor;
(b) do or cause to be done or fail to do anything, the doing, causing or failing
of which would contest or in any way impair or tend to impair Seller’s rights in
and to the Seller Marks or in any registrations or registration applications
therefor; (c) represent to any Third Party that it has, in any jurisdiction, any
ownership rights in or to the Seller Marks or any other rights in the Seller
Marks other than the specific rights conferred by this Agreement; (d) register
or attempt to register the Seller Marks or any confusingly similar Trademark as
a Trademark with any Governmental Authority in its own name or in the name of
any Third Party in any jurisdiction; or (e) do any act that endangers, destroys
or adversely affects the Seller Marks or the value of the goodwill associated
with the Seller Marks.

2.5.4 Buyer hereby acknowledges and agrees that (a) as between the Parties,
Seller has exclusive right, title and interest in and to the Seller Marks and to
any registration or registration application therefor, (b) nothing herein shall
be construed to accord it any rights in the Seller Marks, except for the limited
license right expressly conferred by Section 2.5.1, (c) no ownership rights are
vested or created in the Seller Marks anywhere in the world by the license
granted in Section 2.5.1 and (d) all use of the Seller Marks by Buyer, its
Affiliates and its permitted sublicensees, and all goodwill generated in
connection therewith, shall inure solely for and to the benefit of Seller.

2.6 Covenant Not to Sue. Effective as of the Closing Date, Seller hereby
irrevocably and perpetually covenants that Seller shall not, and it shall cause
its Affiliates, successors, transferees and assigns not to (a) sue Buyer or its
Affiliates or any licensee, sublicensee, distributor, successor, transferee or
assignee (each a “Permitted Person”) of all or substantially all of the
Purchased Assets or all or any portion of the Purchased Assets with respect to a
particular geographic territory or indication for the Product (provided such
indication was marketed or being developed on the Closing Date or during the
one-year period preceding the Closing Date) under or (b) commence, knowingly
aid, prosecute, or cause to be commenced, knowingly aided or prosecuted any
action or other proceeding against any such Permitted Person anywhere in the
world under, in each case ((a) and (b)), any intellectual property rights used
by

 

16



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Seller or any of its Affiliates prior to the Closing to Manufacture or Exploit
the Products in the form marketed or being developed on the Closing Date in
connection with the Manufacture or Exploitation of such Products by such
Permitted Person on or after the Closing Date, solely to the extent that any
such Permitted Person Manufactures or Exploits such Products in the same manner
as Seller or any of its Affiliates Manufactures or otherwise Exploits such
Products as of the Closing Date; provided that Buyer shall notify Seller
promptly after extending any rights under this Section 2.6 to any Third Party.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Seller. Seller represents and warrants to
Buyer as follows, with each such representation and warranty subject to such
exceptions, if any, as are set forth in the Disclosure Schedules. Disclosures in
any section or paragraph of the Disclosure Schedules are made generally and
shall not only address the corresponding section or paragraph of this Agreement,
but also other sections or paragraphs of this Agreement to the extent that it is
reasonably apparent from the face of such disclosure that such disclosure is
applicable to such other sections or paragraphs.

3.1.1 Entity Status. Seller is a limited liability company duly formed, validly
existing and in good standing under the Laws of the State of Delaware. Seller is
duly qualified to do business and in good standing (to the extent such concept
is recognized by the applicable jurisdiction) in each jurisdiction in which the
ownership of the Purchased Assets or operation of the Product Business so
requires, except to the extent the failure to be so qualified and in good
standing would not reasonably be expected to constitute a Material Adverse
Effect.

3.1.2 Authority.

(a) Seller has the requisite limited liability company power and authority to
(i) own, use and operate the Purchased Assets and to carry on the Product
Business as now being conducted and (ii) enter into this Agreement and the
Ancillary Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Ancillary
Agreements to which Seller is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
limited liability company actions of Seller. This Agreement constitutes, and
each Ancillary Agreement to which it is a party, when executed and delivered by
Seller, will constitute, the valid and legally binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar Laws of
general application affecting or relating to the enforcement of creditors rights
generally, and subject to equitable principles of general applicability, whether
considered in a proceeding at law or in equity (the “Enforceability
Exceptions”).

 

17



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(b) Each Affiliate of Seller that will enter into an Ancillary Agreement has the
requisite entity power and authority to perform its obligations under each
Ancillary Agreement to which it is a party and to consummate the transactions
contemplated thereby. The execution and delivery of the Ancillary Agreements to
which any Affiliate of Seller is a party and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
organizational actions of such Affiliate. Each Ancillary Agreement, when
executed and delivered by an Affiliate of Seller that is a party thereto, will
constitute the valid and legally binding obligation of such Affiliate,
enforceable against such Affiliate in accordance with its terms, subject to the
Enforceability Exceptions.

3.1.3 Non-Contravention. The execution, delivery and performance by Seller of
this Agreement and each Ancillary Agreement to which it is a party and the
execution, delivery and performance by each Affiliate of Seller of each
Ancillary Agreement to which such Affiliate is a party do not and will not
(a) violate the certificate of formation or operating agreement or comparable
organizational documents of Seller or such Affiliate, as applicable, (b) subject
to compliance with the HSR Act or any applicable comparable foreign competition
Law in the Territory, violate any Law applicable to Seller or such Affiliate, as
applicable, the Product Business or the Purchased Assets, (c) subject to
obtaining the consents, permits and authorizations, giving the notices and
making the filings referred to in Section 3.1.5(b), (i) violate, breach or
constitute a default under or result in the termination of any Contract to which
Seller or such Affiliate is a party or to which the Purchased Assets is subject,
and which, in each case, is necessary for the conduct of the Product Business,
or (ii) violate any order or judgment of a Governmental Authority to which
Seller or any of its Affiliates is subject relating primarily to the Product
Business or (d) result in any Encumbrance (other than a Permitted Encumbrance)
upon any of the Purchased Assets, except, in the case of (b) or (c), for such
violations, breaches, defaults or terminations that would not reasonably be
expected to constitute a Material Adverse Effect.

3.1.4 No Broker. There is no broker, finder or financial advisor acting or who
has acted on behalf of Seller or any of its Affiliates who is entitled to
receive any brokerage or finder’s or financial advisory fee from Buyer or any of
its Affiliates in connection with the transactions contemplated by this
Agreement.

3.1.5 No Litigation; Consents.

(a) As of the Execution Date, (i) there is no Litigation pending or, to Seller’s
Knowledge, threatened in writing against Seller or any of its Affiliates before
any Governmental Authority relating primarily to the Product Business, the
Purchased Assets or the Assumed Liabilities, and (ii) there is no order or
judgment of a Governmental Authority to which Seller or any of its Affiliates is
subject relating primarily to the Product Business, the Purchased Assets or the
Assumed Liabilities, except, in each case ((i) and (ii) immediately above), for
such Litigation, orders and judgments that would not reasonably be expected to
constitute a Material Adverse Effect. This Section 3.1.5(a) does not address
Litigation related to regulatory matters, which is the subject of Section 3.1.9,
or Litigation related to intellectual property, which is the subject of Section
3.1.11.

 

18



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(b) Except for (i) if required, the filings under the HSR Act and any comparable
filing under applicable foreign competition Law in the Territory, and the
expiration of the waiting periods thereunder, (ii) consents, permits or
authorizations that if not received, or declarations, filings or registrations
that if not made, would not reasonably be expected to constitute a Material
Adverse Effect, (iii) consents, permits, authorizations, declarations, filings
or registrations that have become applicable solely as a result of the specific
regulatory status of Buyer or its Affiliates and (iv) items disclosed in
Section 3.1.5(b) of the Disclosure Schedules, no notice to, filing with, permit
of, authorization of, exemption by, or consent of, any Governmental Authority or
other Person is required for Seller to consummate the transactions contemplated
hereby or by the Ancillary Agreements.

3.1.6 Purchased Assets. Seller has, or its Affiliates have, good title to, or
valid contract rights in, as applicable, the Purchased Assets, free and clear of
all Encumbrances other than Permitted Encumbrances. The immediately foregoing
sentence of this Section 3.1.6 does not relate to intellectual property, which
is the subject of Section 3.1.11. Assuming the receipt of all required consents
of Third Parties for the transfer of the Purchased Assets and other than
Accounts Receivable, cash and other working capital items, employees engaged in
the Product Business (and assets related to such employees), Tax attributes and
goodwill associated with the Product Business and other assets that are
immaterial to the conduct of the Product Business, the Purchased Assets
constitute the entire right, title and interest owned by Seller or any of its
Affiliates in assets relating exclusively to the Product or the Product
Business. The Purchased Assets, including the Purchased Intellectual Property,
constitute all assets necessary and sufficient for the conduct of the Product
Business in all material respects as has been conducted by Seller and its
Affiliates since January 1, 2014 and is presently conducted by Seller and its
Affiliates, other than (a) assets, such as assets related to operational
infrastructure, that are not exclusive to the Product Business, (b) all Accounts
Receivable, cash and other working capital items, (c) employees (and assets
related to such employees), (d) Tax attributes and goodwill associated with the
Product Business, (e) all Manufacturing-related assets of Seller or any of its
Affiliates not explicitly included in the Purchased Assets and (f) those assets
listed in Section 3.1.6 of the Disclosure Schedules. Seller has operated the
Product Business continuously for the two-year period prior to the Execution
Date.

3.1.7 Contracts. Each of the Purchased Contracts is in effect and constitutes a
legal, valid and binding agreement of Seller or an Affiliate of Seller and, to
Seller’s Knowledge, each other party thereto, enforceable in accordance with its
terms, subject to the Enforceability Exceptions. The Purchased Contracts
constitute all Contracts to which Seller or any of its Affiliates is a party
that relate exclusively to the Product or the Product Business. Seller is not
and, to Seller’s Knowledge, no other party thereto is, in default in the
performance, observance or fulfillment of any obligation or covenant contained
in any Purchased Contract, except for such defaults that would not reasonably be
expected to constitute a Material Adverse Effect, and, as of the Execution Date,
Seller has not given or received written notice to or from any Person relating
to any such alleged default. As of the Execution Date, Seller has not received
any written notice from a Third Party stating that such Third Party intends to
terminate any Purchased Contract. True and complete copies of all Purchased
Contracts have been made available to Buyer, including, to Seller’s Knowledge,
all schedules, exhibits, appendices, amendments, modifications and waivers
relating thereto.

 

19



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

3.1.8 Compliance with Law.

(a) Seller and its Affiliates, with respect to the operation of the Product
Business, are and during the past two years have been in compliance with all
applicable Laws, including (i) any applicable Laws governing the approval,
Manufacture, sale, marketing, promotion, or distribution of drugs and the
purchase or prescription of or reimbursement for drugs by any Governmental
Authority, private health plan or entity, or individual, and (ii) the federal
Anti-Kickback Statute (42 U.S.C. §1320a-7(b)), the False Claims Act (42 U.S.C. §
3729 et seq.), the Foreign Corrupt Practices Act of 1977 (15 U.S.C. §78 et
seq.), the principles set out in the Organization for Economic Cooperation and
Development Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, the UK Bribery Act 2010, any other
applicable anticorruption or anti-bribery Laws applicable to Seller or its
Affiliates with respect to the operation of the Product Business, the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. §1320d et seq.,
42 U.S.C. §300jj et seq.; 42 U.S.C. §17901 et seq.), to the extent applicable,
and any comparable foreign, state or local Laws, in each case, except for such
noncompliance that would not reasonably be expected to constitute a Material
Adverse Effect. During the two years prior to the Execution Date, with respect
to the operation of the Product Business, neither Seller nor any of its
Affiliates has received any written notices of any alleged violation of any Law
or any subpoena applicable to the Product Business, the Purchased Assets or the
Assumed Liabilities.

(b) Seller, or an Affiliate of Seller, possesses, and is in compliance with, all
permits (other than Regulatory Approvals, which are the subject of
Section 3.1.9(b)) necessary for the conduct of the Product Business as it is
currently conducted, except where the failure to possess or comply with any such
permit would not reasonably be expected to have a Material Adverse Effect.

3.1.9 Regulatory Matters.

(a) Seller, or an Affiliate of Seller, possesses all Regulatory Approvals
necessary to conduct the Product Business as currently conducted. The Purchased
Regulatory Approvals are in full force and effect. No proceeding is pending or,
to Seller’s Knowledge, threatened regarding the revocation of any Purchased
Regulatory Approval. As of the Execution Date, neither Seller nor its Affiliates
has received any written communication from any Governmental Authority
threatening to withdraw or suspend any Purchased Regulatory Approval. Neither
Seller nor any of its Affiliates is in material violation of the terms of any
Purchased Regulatory Approval.

(b) From the BLA Approval Date through the Execution Date, neither Seller, nor
an Affiliate of Seller, has received any written communications from the FDA or
any other Governmental Authority issuing, requiring, or causing any product
recall, seizure, detention, market withdrawal, replacement, safety alert,
warning, “dear doctor” letter or other

 

20



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

notice or action relating to an alleged lack of safety or efficacy of the
Product, any manufacturing deficiencies or any misbranding, and neither Seller
nor an Affiliate of Seller has taken any such action voluntarily. Neither Seller
nor an Affiliate of Seller is subject to any pending enforcement proceedings
relating to the Product by the FDA or similar Governmental Authority and, to
Seller’s Knowledge, no such proceedings have been threatened against Seller or
any Affiliate of Seller. Seller has made available to Buyer copies of material
complaints and notices of alleged defect or adverse reaction with respect to the
Product that have been received in writing by Seller and its Affiliates since
the BLA Approval Date.

(c) Since the BLA Approval Date, the Product has been Manufactured in compliance
in all material respects with applicable Law in the Territory, including cGMP,
and applicable Regulatory Approvals. Neither Seller nor any Affiliate nor, to
Seller’s Knowledge, any Third Party engaged by Seller in connection with the
Manufacture of the Product has received in the two years prior to the Execution
Date any FDA Form 483, Warning Letter, notice of violation letter or other
written correspondence, notice or communication from the FDA or other comparable
foreign Governmental Authority alleging or asserting noncompliance related to
the Product with any applicable Laws with respect to any facility Manufacturing
Product.

(d) To Seller’s Knowledge, as of the Execution Date, Seller has made available
to Buyer copies of any and all regulatory filings, applications filed with, and
all material written communications to and received by Seller and its Affiliates
from the FDA or comparable foreign Governmental Authority relating exclusively
to the Product or exclusively to the operations of the Product Business,
including any and all written notices of inspectional observations,
establishment inspection reports, citations, decisions, warning or untitled
letters and any other documents received by Seller or its Affiliates from the
FDA or comparable foreign Governmental Authority that identify lack of
compliance with the Act or comparable foreign Laws.

(e) Seller and its Affiliates have conducted all Existing Clinical Trials and,
to Seller’s Knowledge, all other clinical trials with respect to the Product, in
all material respects (i) in accordance with cGCP and (ii) pursuant to valid
protocols. Seller and its Affiliates have made all necessary material filings
and received all necessary material approvals and consents for the conduct of
the Existing Clinical Trials from the necessary Governmental Authorities and, to
Seller’s Knowledge, there is no Litigation pending or threatened by such
Governmental Authorities to suspend or terminate any ongoing Existing Clinical
Trials. Seller has not received any written notice, charge, subpoena or other
request for information, which has not been complied with or withdrawn, from a
Governmental Authority asserting any material breach of the conditions for
approval of any Existing Clinical Trials for the Product. To Seller’s Knowledge,
Seller has made available to Buyer all material information submitted to the FDA
that has resulted from any research or development activities conducted by or on
behalf of Seller with respect to the Product. As of the Execution Date, there
are no ongoing clinical trials or clinical trial commitments related to the
Product, other than the clinical trial commitments set forth on Schedule 1.1.1.

 

21



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

3.1.10 Debarred Personnel. During the three years prior to the Execution Date,
none of Seller or any of its Affiliates or employees or, to Seller’s Knowledge,
any consultant to the Product Business who has undertaken activities in
connection with the Product Business, has been debarred or deemed subject to
debarment pursuant to Section 306 of the Act nor, to Seller’s Knowledge, are any
such Persons the subject of a conviction described in such section.

3.1.11 Intellectual Property.

(a) Seller or one of its Affiliates is the owner of, or otherwise has the right
to use, the Purchased Intellectual Property and, to Seller’s Knowledge, has
valid license rights to all Licensed Registered Product IP pursuant to a
Purchased Contract. To Seller’s Knowledge, the unexpired Purchased Intellectual
Property and the Licensed Registered Product IP are valid and subsisting, other
than the Purchased Intellectual Property which is subject to a pending
application. Since the BLA Approval Date, neither Seller nor its Affiliates has
sought to acquire license rights to any registered intellectual property owned
by a Third Party, which license rights are required for Seller and its
Affiliates’ use of the Product and conduct of the Product Business since the BLA
Approval Date.

(b) Section 3.1.11(b) of the Disclosure Schedules sets forth a true and complete
list of all Purchased Intellectual Property owned by Seller or one of its
Affiliates that has not expired or been abandoned and has issued, been
registered or granted or that is the subject of an application for registration,
issuance or grant (“Owned Registered Product IP”). All required maintenance
fees, annuity fees or renewal fees for the Owned Registered Product IP that are
due and payable prior to the Closing Date have been or will be paid.

(c) Section 3.1.11(c) of the Disclosure Schedules sets forth a true and complete
list of all intellectual property rights material to the Product Business that
are licensed to Seller or any of its Affiliates or which Seller or any of its
Affiliates is otherwise authorized to use, that have not expired or been
abandoned and have issued, been registered or granted by a Governmental
Authority or that are the subject of an application for registration, issuance
or grant by a Governmental Authority (“Licensed Registered Product IP”). To
Seller’s Knowledge, all maintenance fees, annuity fees or renewal fees for such
Licensed Registered Product IP that are due and payable have been paid. To
Seller’s Knowledge, as of the Execution Date, there are no royalties, fees or
other payments payable by Seller or any of its Affiliates to any Person with
respect to the Licensed Registered Product IP pursuant to a license agreement
that is not a Purchased Contract.

(d) As of the Execution Date, none of the Owned Registered Product IP or, to
Seller’s Knowledge, the Licensed Registered Product IP is involved in any
material Litigation or any material reissue, interference, reexamination or
opposition proceeding.

(e) To Seller’s Knowledge, the conduct of the Product Business as currently
conducted by Seller or its Affiliates does not infringe or misappropriate any
Third Party’s intellectual property rights. No Litigation is pending or, to
Seller’s Knowledge, threatened against Seller (i) based upon, challenging or
seeking to deny or restrict the use of any

 

22



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

of the Purchased Intellectual Property or any Licensed Registered Product IP,
(ii) alleging that Seller’s conduct of the Product Business infringes or
misappropriates the intellectual property rights of any Third Party, or
(iii) asserting a Paragraph IV Notification under 21 U.S.C. 355(j)(2)(B)
relative to any Patent Rights listed in the Purchased Regulatory Approvals.

(f) To Seller’s Knowledge, as of the Execution Date, none of the Purchased
Domain Names, Purchased Trademarks, Purchased Patents or registrations or
applications to use or register such items in the Territory is involved in any
material Litigation or any material cancellation, nullification, interference,
concurrent use or opposition proceeding.

(g) Seller has not granted any licenses, sublicenses or other rights in or with
respect to the Purchased Intellectual Property or any Licensed Registered
Product IP to any Third Parties to Exploit the Product, other than under the
Shionogi License Agreement. To Seller’s Knowledge, no Third Party is engaging in
any activity that infringes or misappropriates the Purchased Intellectual
Property or the Licensed Registered Product IP.

(h) Seller has taken commercially reasonable measures to protect the
confidentiality of all trade secrets and confidential information included in
the Purchased Assets consistent with the measures taken to protect the
confidentiality of trade secrets and confidential information of Seller’s other
products, provided that, with respect to any trade secrets or confidential
information included in the Purchased Assets licensed to Shionogi, the foregoing
representation is made solely as to Seller’s Knowledge. To Seller’s Knowledge,
there has been no unauthorized use or disclosure of any Purchased Intellectual
Property. Seller and its Affiliates have not received any assertion in writing
from any Person relating to any right, title, interest or other claim in, or the
right to receive any royalties or other consideration with respect to, any
Purchased Intellectual Property or any Licensed Registered Product IP other than
pursuant to any Contract listed in Schedule 5.11 or BMS pursuant to the Amended
and Restated Stock and Asset Purchase Agreement, dated as of January 31, 2014
and related agreements.

3.1.12 Inventory. The Purchased Inventory is usable or saleable in the ordinary
course of the Product Business. None of the Purchased Inventory is obsolete or
expired. No quantities of Purchased Inventory are held on a consignment basis.

3.1.13 Product Liability. To Seller’s Knowledge, there are no pending or
threatened product liability, warranty or similar claims by any Third Party
against Seller or any of its Affiliates (whether based on contract or tort and
whether relating to personal injury including death, property damage or economic
loss) arising from the development, marketing or sale of the Product by Seller
or any of its Affiliates.

3.1.14 Seller Financial Capacity. Seller has, and will continue to have during
the two years following the Closing, sufficient financial and other resources to
fulfill all Seller obligations that would be reasonably expected to arise under
this Agreement during such period.

3.2 Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:

 

23



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

3.2.1 Corporate Status. Buyer is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware.

3.2.2 Authority. Buyer has the requisite corporate power and authority to enter
into this Agreement and the Ancillary Agreements to which it is a party, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and Ancillary Agreements to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the necessary corporate actions of Buyer. This Agreement
constitutes and each Ancillary Agreement to which Buyer is a party, when
executed and delivered by Buyer will constitute, the valid and legally binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the Enforceability Exceptions.

3.2.3 Non-Contravention. The execution, delivery and performance by Buyer of
this Agreement and of each Ancillary Agreement to which it is a party do not and
will not (a) violate the certificate of incorporation or bylaws, or comparable
organization documents, of Buyer, (b) subject to compliance with the HSR Act or
any applicable comparable foreign competition Law in the Territory, violate any
Law applicable to Buyer, (c) violate, breach or constitute a default under or
result in the termination of any material Contract to which Buyer or any of its
Affiliates is a party, or (d) violate any order or judgment of a Governmental
Authority to which Buyer or any of its Affiliates is subject, except, in the
case of (b) or (c), for such violations, breaches, defaults or terminations that
would not reasonably be expected to constitute a Buyer Material Adverse Effect.

3.2.4 No Broker. There is no broker, finder, financial advisor or other Person
acting or who has acted on behalf of Buyer or its Affiliates, who is entitled to
receive any brokerage or finder’s or financial advisory fee from Seller or any
of its Affiliates in connection with the transactions contemplated by this
Agreement.

3.2.5 Litigation; Consents.

(a) (i) There is no Litigation pending or, to the knowledge of Buyer, threatened
against Buyer or any of its Affiliates before any Governmental Authority, and
(ii) there is no order or judgment of a Governmental Authority to which Buyer or
any of its Affiliates is subject, except for such Litigation, orders and
judgments that would not reasonably be expected to have a Buyer Material Adverse
Effect.

(b) Except for (i) if required, the filings under the HSR Act and any comparable
filing under applicable foreign competition Law in the Territory, and the
expiration of the waiting periods thereunder, and (ii) consents, permits or
authorizations that if not received, or declarations, filings or registrations
that if not made, would not reasonably be expected to have a Buyer Material
Adverse Effect, no notice to, filing with, permit of, authorization of,
exemption by, or consent of, Governmental Authority or other Person is required
for Buyer to consummate the transactions contemplated hereby or by the Ancillary
Agreements.

 

24



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

3.2.6 Debarred Personnel. Neither Buyer nor any of its employees or consultants
has been debarred or deemed subject to debarment pursuant to Section 306 of the
Act nor, to the knowledge of Buyer, are any such Persons the subject of a
conviction described in such section.

3.2.7 Financial Capacity. Buyer has, and on the Closing Date will have,
immediately available cash that is sufficient to enable it to complete the
transactions contemplated hereby and to perform all of its obligations under
this Agreement and the Ancillary Agreements.

3.2.8 Compliance with Applicable Law. Buyer is aware of applicable Laws relating
to marketing, distribution and sale of the Product, and can legally import,
store, market, distribute and sell the Product immediately as of the Closing.

 

  3.3 Exclusivity of Representations.

3.3.1 BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES CONTAINED IN SECTION 3.1 OR IN ANY ANCILLARY AGREEMENT,
(A) SELLER HAS MADE NO REPRESENTATION OR WARRANTY WHATSOEVER HEREIN OR OTHERWISE
RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY AGREEMENTS
AND (B) BUYER HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE
ANCILLARY AGREEMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR
IN ANY ANCILLARY AGREEMENT, BUYER IS ACQUIRING THE PURCHASED ASSETS ON AN “AS
IS, WHERE IS” BASIS WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING ANY WARRANTY AS TO
QUALITY, THE FITNESS FOR A PARTICULAR PURPOSE, MERCHANTABILITY, CONDITION OF THE
PURCHASED ASSETS OR AS TO ANY OTHER MATTER.

3.3.2 SELLER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3.2 OR IN ANY ANCILLARY
AGREEMENT, BUYER HAS MADE NO REPRESENTATION OR WARRANTY WHATSOEVER HEREIN OR
OTHERWISE RELATED TO THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE ANCILLARY
AGREEMENTS AND SELLER HAS NOT RELIED ON ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR BY THE
ANCILLARY AGREEMENTS.

 

25



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ARTICLE 4

PRE-CLOSING COVENANTS

 

  4.1 Access and Information.

4.1.1 During the period commencing on the Execution Date and ending on the
earlier to occur of (a) the Closing and (b) the termination of this Agreement in
accordance with Article 8, Seller shall afford Buyer and its officers,
employees, agents, attorneys, accountants, consultants, advisors and other
representatives (collectively, “Representatives”), continued reasonable access
to Seller employees to discuss the Product Business and access to the books and
records of Seller, to the extent related to the Product Business, and during
such period, shall use its commercially reasonable efforts to provide to Buyer
such information, books and records to the extent that they relate to the
Product Business, as Buyer may reasonably request, in each case for the sole
purposes of enabling Buyer to prepare to transition the Product Business and to
verify the accuracy of Seller’s representations and warranties contained in this
Agreement; provided, however, that Seller may restrict the foregoing access to
the extent that in the reasonable judgment of Seller, any Law applicable to
Seller, the Purchased Assets, the Product or the Product Business requires it to
so restrict such access; and provided, further, that such access shall not
unreasonably disrupt Seller’s ordinary course operations. Notwithstanding
anything to the contrary contained in this Agreement, Seller shall not be
required to disclose any information or provide any such access if such
disclosure or access could, in Seller’s reasonable judgment,
(i) violate applicable Law or any binding agreement entered into prior to the
Closing Date (including any confidentiality agreement to which Seller is a
party), (ii) jeopardize any attorney/client privilege or other established legal
privilege or (iii) disclose any trade secrets not included in the Purchased
Intellectual Property. During the period commencing on the Execution Date and
ending on the earlier to occur of (a) the Closing and (b) the termination of
this Agreement in accordance with Article 8, each Party hereto shall promptly
notify the other Party hereto of the occurrence or non-occurrence of any event,
condition, fact, circumstance, occurrence, transaction or other item of which
such Party becomes aware after the Execution Date and prior to the Closing that
would reasonably be expected to constitute a breach of any representation or
warranty or a breach in any material respect of any covenant set forth herein,
disregarding any references in such representation or warranty to “as of the
Execution Date,” or “as of the date of this Agreement” (or similar language
limiting such representation or warranty to the date on which this Agreement is
signed).

4.1.2 During the period commencing on the Execution Date and ending on the
earlier to occur of (a) the Closing and (b) the termination of this Agreement in
accordance with Article 8, Buyer hereby agrees that neither it nor any of its
Affiliates or Representatives is authorized to contact, and shall not contact,
any licensor, licensee, competitor, supplier, distributor or customer of Seller
with respect to the Product, the Purchased Assets, the Product Business, this
Agreement, the Ancillary Agreements or the transactions contemplated hereby or
thereby, without the prior written consent of Seller, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

26



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  4.2 Ordinary Course of Business.

4.2.1 During the period commencing on the Execution Date and ending on the
earlier to occur of the Closing and the termination of this Agreement in
accordance with Article 8, except (i) as otherwise contemplated by this
Agreement or any Ancillary Agreement, (ii) as required by applicable Law,
(iii) as required by the terms of any agreement binding upon Seller or its
Affiliates as of the Execution Date, (iv) for any actions taken by Seller that
are reasonably necessary to consummate the transactions contemplated by this
Agreement or any Ancillary Agreement, or (v) as Buyer shall otherwise consent in
writing, which consent shall not be unreasonably withheld, conditioned or
delayed, Seller shall, and shall cause its Affiliates to, conduct the Product
Business in the ordinary course. In addition, throughout the period commencing
on the Execution Date and ending on the earlier to occur of the Closing and the
termination of this Agreement in accordance with Article 8, Seller shall, and
shall cause its Affiliates to, use commercially reasonable efforts to:

(a) market and promote the Product consistent with the efforts used to market
and promote the Product immediately prior to the Execution Date;

(b) preserve the relationship of the Product Business with the counterpart(s)
under the Purchased Contracts;

(c) other than as set forth in Section 4.2.1(c) of the Disclosure Schedules,
maintain in effect all material applications and registrations for Trademarks
included in the Purchased Trademarks and Patent Rights included in the Purchased
Patents;

(d) maintain satisfactory relationships with, and preserve the goodwill of,
suppliers and customers having material business relationships with the Product
Business;

(e) pay all payables exclusively relating to the Product Business in the
ordinary course of business;

(f) to the extent not prohibited by applicable Law and at Seller’s reasonable
discretion in each instance, provide Buyer a reasonable opportunity to appoint a
representative to attend (in person or by phone) conference calls and meetings
with Governmental Authorities related to the Product or Product Business,
provided that the manner of participation of such representative of Buyer shall
be solely determined by Seller; and

(g) perform its obligations in all material respects under the Purchased
Contracts.

4.2.2 Throughout the period commencing on the Execution Date and ending on the
earlier to occur of the Closing and the termination of this Agreement in
accordance with Article 8, Seller shall not, and shall cause its Affiliates not
to, take any of the following actions without the written consent of Buyer
(which consent shall not be unreasonably withheld, conditioned or delayed):

(a) other than sales or other dispositions of inventory of Product in the
ordinary course, pledge, sell, lease, transfer, license, assign or otherwise
make subject to an Encumbrance (other than any Permitted Encumbrance) any
Purchased Asset;

 

27



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(b) outside of the ordinary course, bundle current and future orders for Product
or otherwise accelerate sales of Product into any pre-Closing period;

(c) other than non-exclusive licenses or sublicenses granted (i) in the ordinary
course covering intellectual property other than the Purchased Patents or any
Patent Rights included in the Licensed Registered Product IP, or (ii) in
connection with the conduct of Existing Clinical Trials, in each case, transfer,
assign or grant any license or sublicense of any rights under or with respect to
any Purchased Intellectual Property or Licensed Registered Product IP;

(d) outside of the ordinary course, enter into any material Contract relating
primarily or exclusively to the Product Business;

(e) terminate or amend any Contract that would constitute a Purchased Contract
at the Closing or provide any notice of termination thereunder;

(f) take any action or fail to take any action that would, or with the passage
of time or provision of notice would, constitute a default under any Contract
set forth on Schedule 4.2.2(f);

(g) fail to exercise any rights of renewal with respect to any Purchased
Contract that by its terms would otherwise expire and which Buyer shall
reasonably request Seller to renew;

(h) initiate any Litigation material to the Product Business or the Purchased
Assets;

(i) terminate any Existing Clinical Trial (including any post approval study)
with respect to the Product, except in the event of a safety concern or as
otherwise necessary to comply with any Governmental Authority or applicable Law;
or

(j) agree, whether in writing or otherwise, to do any of the foregoing
(a) through (i).

4.2.3 Nothing contained in this Agreement is intended to give Buyer or its
Affiliates, directly or indirectly, the right to control or direct the Product
Business prior to the Closing, and nothing contained in this Agreement is
intended to give Seller or its Affiliates, directly or indirectly, the right to
control or direct Buyer’s operations. Prior to the Closing, each of Buyer, on
the one hand, and Seller and its Affiliates, on the other hand, shall exercise,
consistent with the terms and conditions of this Agreement, complete control and
supervision over its and its Affiliates respective operations.

 

28



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

4.3 Obligation to Consummate the Transaction. Each of the Parties agrees that,
subject to this Section 4.3, it shall use its reasonable best efforts to take,
or cause to be taken, all action, and to do, or cause to be done, all things
necessary, proper or advisable to the extent permissible under applicable Law,
to consummate and make effective the transactions contemplated by this Agreement
and to ensure that the conditions set forth in Article 6 are satisfied, insofar
as such matters are within the control of either of them. Without limiting the
generality of the foregoing, from the Execution Date until the date that is six
months after the Closing Date, Seller shall use its commercially reasonable
efforts (not requiring the payment of money) to obtain the consents, permits and
authorizations, make the filings and issue the notices disclosed in
Section 3.1.5(b) of the Disclosure Schedules, including obtaining a written
consent from the parties listed on Exhibit H and Exhibit I, which initial
requests for such consents shall substantially address the matters set forth in
Exhibit H and Exhibit I, respectively, each in a form to be agreed to by the
Parties; provided that (a) Seller and Buyer shall discuss in good faith the
strategy for obtaining such consents and, if necessary, any modifications to the
matters set forth on Exhibit H and Exhibit I, (b) from the Closing Date until
the date that is six months following the Closing Date, Seller shall reasonably
cooperate with Buyer’s efforts to obtain such consents, including with respect
to attending meetings and participating in telephone calls, but shall not be
required to initiate any such efforts, and (c) failure to obtain any consent
hereunder (other than the consents set forth in Exhibit G) or failure to obtain
a consent containing each of the matters set forth in Exhibit H and Exhibit I,
despite Seller’s use of commercially reasonable efforts (including as set forth
in this Section 4.3) to obtain such consents, shall not result in the failure of
any condition set forth in Article 6 or result in the incurrence by Seller or
any of its Affiliates of any Liability hereunder.

 

  4.4 Competition Filings.

4.4.1 If required pursuant to applicable Law, each of Buyer and Seller shall
file or cause to be filed as soon as practicable any notifications required
under the HSR Act and any comparable filing required by applicable foreign
competition Law in the Territory, and to the extent required, the Out-Licensed
Territory, provided that with respect to any filings made pursuant to the HSR
Act, such filings shall be made no later than November 26, 2014. Thereafter,
each of Buyer and Seller shall use commercially reasonable efforts to respond as
promptly as practicable to any inquiries or requests received from any
Governmental Authority for additional information or documentation and to cause
the waiting periods under the HSR Act and any applicable foreign competition Law
to terminate or expire at the earliest possible date after the date of filing,
provided that neither Buyer nor Seller shall request early termination of the
applicable waiting period under the HSR Act.

4.4.2 Buyer and Seller shall cooperate with each other and shall (a) promptly
prepare and file all necessary documentation and (b) effect all necessary
applications, notices, petitions and filings and execute all agreements and
documents. In connection with the foregoing, Buyer shall have the right to
review and approve in advance all characterizations of the information relating
to Buyer; Seller shall have the right to review and approve in advance all
characterizations of the information relating to Seller and its Affiliates; and
each of Buyer and

 

29



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Seller shall have the right to review and approve in advance all
characterizations of the information relating to the transactions contemplated
hereby, in each case, that appear in any material filing made in connection with
this Section 4.4.2. The Parties hereto may, as they deem advisable and
necessary, designate any competitively sensitive materials provided to the other
under this Section 4.4 as “outside counsel only.”

4.4.3 All filing fees under the HSR Act and any applicable foreign competition
Law, and all expenses (other than legal fees and expenses, which shall be borne
by the Party incurring such expenses) in complying with any request for
additional information or documentary material from any applicable Governmental
Authority, shall be borne by Buyer.

4.4.4 Notwithstanding anything in this Agreement to the contrary (other than as
set forth in the last sentence of this Section 4.4.4), Buyer shall take any and
all steps necessary or advisable to obtain a waiver or consent from any
Governmental Authority required to satisfy the conditions set forth in
Section 6.1.1 and Section 6.1.2, as applicable, or to avoid the entry of or have
lifted, vacated or terminated any order of a Governmental Authority or other
action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement so as to enable the Parties to close the
transactions contemplated hereby as promptly as practicable, and in any event
prior to the End Date. Such steps shall include (other than as set forth in the
last sentence of this Section 4.4.4): (a) proposing, negotiating, offering to
commit and effecting (and if such offer is accepted, committing to and
effecting) the sale, divestiture or disposition (including by licensing any
intellectual property rights) of any Purchased Assets or any other assets or
businesses of Buyer or any of its Affiliates (or equity interests held by Buyer
or any of its Affiliates in entities with assets or businesses); (b) terminating
any existing relationships and contractual rights and obligations; (c) otherwise
offering to take or offering to commit to take any action which Buyer is capable
of taking and, if the offer is accepted, taking or committing to take such
action that limits Buyer’s and its Affiliates’ freedom of action with respect
to, or their ability to retain, any of the Purchased Assets or any other assets
or businesses of Buyer or any of its Affiliates (or equity interests held by
Buyer or any of its Affiliates in entities with assets or businesses); and
(d) in the event that any permanent or preliminary injunction or other order or
restraint is entered or becomes reasonably foreseeable to be entered in any
Litigation that would make consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements unlawful or that would prevent or delay
consummation of the transactions contemplated by this Agreement and the other
Ancillary Agreements, promptly taking any and all steps (including the appeal
thereof, the posting of a bond or the taking of the steps contemplated by
clauses (a) and (b) of this Section 4.4.4) necessary to vacate, modify or
suspend such injunction or order so as to satisfy the conditions set forth in
Section 6.1.1 and Section 6.1.2 and enable the Parties to close the transactions
contemplated hereby as promptly as practicable, and in any event prior to the
End Date. For the avoidance of doubt, Buyer’s obligations under this
Section 4.4.4 shall be absolute and not qualified by “commercially reasonable
efforts” or “reasonable best efforts.” Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall require Buyer to
sell, divest, dispose of, or otherwise encumber in any way its lomitapide
product, which is currently marketed for the treatment of homozygous familial
hypercholesterolemia (HoFH).

 

30



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

4.4.5 Buyer shall not, and shall cause its Affiliates not to, enter into any
transaction or any Contract, whether oral or written, to effect any transaction
(including any merger or acquisition) that would reasonably be expected to make
it more difficult, or to increase the time required, to: (a) obtain the
expiration or termination of the waiting period under the HSR Act (or applicable
foreign competition Law) applicable to the transactions contemplated by this
Agreement, (b) avoid the entry of, the commencement of Litigation seeking the
entry of, or to effect the dissolution of, any injunction, temporary restraining
order or other order that would materially delay or prevent the consummation of
the transactions contemplated hereby or (c) obtain all authorizations, consents,
orders and approvals of Governmental Authorities necessary for the consummation
of the transactions contemplated by this Agreement.

4.5 Negotiation and Completion of Transitional Services Agreement. Promptly
following the Execution Date, the Parties shall negotiate in good faith and use
commercially reasonable efforts to finalize the Transitional Services Agreement
and the schedules and exhibits thereto prior to the Closing.

ARTICLE 5

ADDITIONAL COVENANTS

 

  5.1 Cooperation in Litigation and Investigations.

5.1.1 Subject to Section 5.4 and except as set forth in any Ancillary Agreement,
from and after the Closing Date, Buyer and Seller shall fully cooperate with
each other in the defense or prosecution of any Litigation, examination or audit
instituted prior to the Closing or that may be instituted thereafter against or
by either Party relating to or arising out of the conduct of the Product
Business or the Exploitation or Manufacture of the Product prior to or after the
Closing (other than Litigation between Buyer and Seller or their respective
Affiliates arising out of the transactions contemplated hereby or by the
Ancillary Agreements). In connection therewith, and except as set forth in any
Ancillary Agreement, from and after the Closing Date, each of Seller and Buyer
shall make available to the other during normal business hours and upon
reasonable prior written notice, but without unreasonably disrupting its
business, all records relating exclusively to the Purchased Assets, the Assumed
Liabilities and the Excluded Liabilities held by it and reasonably necessary to
permit the defense or investigation of any such Litigation, examination or audit
(other than Litigation between Buyer and Seller or their respective Affiliates
arising out of the transactions contemplated hereby or by the Ancillary
Agreements, with respect to which applicable rules of discovery shall apply),
and shall preserve and retain all such records for the length of time
contemplated by its standard record retention policies and schedules. The Party
requesting such cooperation shall pay the reasonable out-of-pocket costs and
expenses of providing such cooperation (including legal fees and disbursements)
incurred by the Party providing such cooperation and by its officers, directors,
employees and agents, and any applicable Taxes in connection therewith.

5.1.2 From the Closing Date until the third anniversary of the Closing Date,
Seller shall respond reasonably promptly to Buyer’s reasonable requests for
information as to whether Seller has become aware that, during the three years
preceding the date of such request

 

31



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

for information, (a) Seller or any of its Affiliates or employees or, to
Seller’s Knowledge, any consultant to the Product Business who has undertaken
activities in connection with the Product Business, has been debarred or deemed
subject to debarment pursuant to Section 306 of the Act or, (b) to Seller’s
Knowledge, any such Persons are the subject of a conviction described in such
section.

 

  5.2 Further Assurances.

5.2.1 Each of Seller and Buyer shall, at any time or from time to time after the
Closing, at the request and expense of the other, execute and deliver to the
other all such instruments and documents or further assurances as the other may
reasonably request in order to (a) vest in Buyer all of Seller’s right, title
and interest in and to the Purchased Assets as contemplated hereby,
(b) effectuate Buyer’s assumption of the Assumed Liabilities and (c) grant to
each Party all rights contemplated herein to be granted to such Party under the
Ancillary Agreements; provided, however, that after the Closing, apart from such
customary further assurances, neither Seller nor Buyer shall have any other
obligations except as specifically set forth and described herein or in the
Ancillary Agreements. Without limitation of the foregoing, except as expressly
set forth herein or in the Ancillary Agreements, neither Seller nor Buyer shall
have any obligation to assist or otherwise participate in the amendment or
supplementation of the Purchased Regulatory Approvals or otherwise to
participate in any filings or other activities relating to the Purchased
Regulatory Approvals other than as necessary to effect the assignment thereof to
Buyer in connection with the Closing pursuant to this Agreement.

5.2.2 To the extent that Seller’s rights under any Purchased Asset may not be
assigned without the approval, consent or waiver of another Person and such
approval, consent or waiver has not been obtained prior to the Closing, this
Agreement shall not constitute an agreement to assign the same if an attempted
assignment would constitute a breach thereof or be unlawful. If any such
approval, consent or waiver shall not have been obtained prior to the Closing,
Seller shall for a period of up to six months after the Closing, (a) use its
commercially reasonable efforts to assist and cooperate with Buyer in order to
obtain all necessary approvals, consents and waivers to the assignment and
transfer thereof; provided, that neither Seller nor any of its Affiliates shall
be required to pay money to any Third Party, commence any Litigation or offer or
grant any accommodation (financial or otherwise) to any Third Party in
connection with such efforts; and (b) until any such approval, consent or waiver
is obtained and the related Purchased Asset is transferred and assigned to Buyer
or Buyer’s designee, use its commercially reasonable efforts to provide to Buyer
substantially comparable benefits thereof and enforce, at the request of and for
the account of Buyer, any rights of Seller arising under any such Purchased
Asset against any Person. To the extent that Buyer is provided with benefits of
any such Purchased Asset, Buyer shall perform the obligations of Seller
thereunder.

5.2.3 On the Closing Date, Seller shall prepare, execute and, if required under
applicable Law, have notarized (or, as applicable, cause its Affiliates to
prepare, execute and, if required under applicable Law, have notarized) all
intellectual property assignments constituting Ancillary Agreements required to
transfer to Buyer the Owned Registered Product IP. As between Seller and Buyer,
Buyer shall be responsible for filing such intellectual property assignments and
other instruments of transfer with applicable Governmental Authorities. Buyer
shall pay all Third Party filing fees in connection with filing such
assignments.

 

32



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

5.2.4 Within 45 days after the Closing Date, Seller shall, at Buyer’s expense,
take such action as may be reasonably necessary to effect the transfer of the
Purchased Domain Names to Buyer including releasing any “lock” placed on the
Purchased Domain Names, obtaining the authorization code and providing that code
to Buyer, confirming the requested transfer upon receipt of a request to do so
from the registrar used by Buyer for the Purchased Domain Names, and executing
and delivering all authorizations reasonably necessary to effectuate electronic
transfer of the Purchased Domain Names. Buyer shall bear all costs charged by
any transferring registrar, if any, in connection with the transfer of the
Purchased Domain Names to Buyer.

5.2.5 From and after the Closing Date, Seller shall reasonably cooperate with
Buyer and its accountants and auditors and provide to Buyer and its accountants
and auditors, during normal business hours and upon reasonable prior written
notice, but without unreasonably disrupting its business, access to such
information, books and records related to the Product Business as Buyer may
reasonably request in connection with the preparation by Buyer of historical
financial statements related to the Product Business as may be required to be
included in any filing under the Securities Exchange Act of 1934 and the
regulations promulgated thereunder, including Regulation S-X, to be reported on
a current report on Form 8-K filed in connection with the transactions
contemplated hereby and any other filing as may be required under applicable
Law. Without limiting the foregoing, such cooperation shall include: (a) where
appropriate, the signing of management representation letters as are required in
connection with such audit and (b) as reasonably requested by Buyer, access,
during normal business hours and upon reasonable prior written notice, but
without unreasonably disrupting its business, to appropriate individuals with
knowledge of the historical financial information related to the Product
Business to allow for preparation of such financial statements. Any information
provided by Seller under this Section 5.2.5 shall be subject to the
confidentiality obligations set forth in Section 5.4. Buyer shall reimburse
Seller for all out-of-pocket expenses incurred by Seller or its Affiliates in
connection with this Section 5.2.5. Buyer shall be solely responsible for any
information it files with, or furnishes to, the Securities and Exchange
Commission.

5.3 Publicity. No public announcement related to this Agreement or the
transactions contemplated herein will be issued without the joint approval of
Seller and Buyer, which approval shall not be unreasonably withheld, conditioned
or delayed, except in any public disclosure which either Seller or Buyer, in its
good faith judgment, believes is required by applicable Law or by any stock
exchange on which its securities or those of its Affiliates are listed. If
either Party, in its good faith judgment, believes such disclosure is required,
such Party shall use its commercially reasonable efforts to consult with the
other Party and its Representatives, and to consider in good faith any revisions
proposed by the other Party or its Representatives, as applicable, prior to
making (or prior to any of its Affiliates making) such disclosure, and shall
limit such disclosure to only that information which is legally required to be
disclosed. Notwithstanding the foregoing, (a) Buyer, on the one hand, and
Seller, on the other

 

33



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

hand, may, following the Execution Date, make internal announcements to their
respective employees and Affiliates and public announcements that are consistent
with a communications plan agreed upon by Seller and Buyer or prior public
communications made in compliance with this Section 5.3, (b) each Party may
communicate with government officials, customers and suppliers regarding this
Agreement and the transactions contemplated hereby (to the extent that, in the
case of customers and suppliers, such communications are consistent with a
communications plan agreed upon by Seller and Buyer) and (c) each Party may
issue a press release substantially in form and substance as set forth in
Exhibit J. Notwithstanding the foregoing, following the issuance of the press
releases set forth in Exhibit J, this Section 5.3 shall not restrict Buyer’s
ability to discuss or make public announcements regarding its anticipated
business plans with respect to the Product or the Product Business or the
expected effect of the transactions contemplated hereby on Buyer’s business or
operations.

 

  5.4 Confidentiality.

5.4.1 All Confidential Information provided by one Party (or its Representatives
or Affiliates) (collectively, the “Disclosing Party”) to the other Party (or its
Representatives or Affiliates) (collectively, the “Receiving Party”) shall be
subject to and treated in accordance with the terms of this Section 5.4. As used
in this Section 5.4, “Confidential Information” means (a) all information
disclosed to the Receiving Party by the Disclosing Party in connection with this
Agreement or any Ancillary Agreement, including all information with respect to
the Disclosing Party’s licensors, licensees or Affiliates, (b) all information
disclosed to the Receiving Party by the Disclosing Party under the
Confidentiality Agreement and (c) all memoranda, notes, analyses, compilations,
studies and other materials prepared by or for the Receiving Party to the extent
containing or reflecting the information in the preceding clause (a) or (b).
Notwithstanding the foregoing, Confidential Information shall not include
information that, in each case as demonstrated by competent written
documentation:

(i) was already known to the Receiving Party other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(iii) became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party other than through any act or
omission of the Receiving Party in breach of this Agreement or the
Confidentiality Agreement;

(iv) is subsequently disclosed to the Receiving Party by a Third Party without
obligations of confidentiality with respect thereto; or

(v) is subsequently independently discovered or developed by the Receiving Party
without the aid, application or use of Confidential Information.

 

34



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

5.4.2 All Confidential Information obtained by Seller (or its Affiliates or
Representatives) from Buyer (or its Affiliates or Representatives) and all
Confidential Information relating solely to the Product Business, the Purchased
Assets and the Assumed Liabilities (the “Buyer Confidential Information”) shall
be deemed to be Confidential Information disclosed by Buyer to Seller for
purposes of this Section 5.4 (and shall not be subject to Section 5.4.1(i)) and
shall be used by Seller solely as required to (a) perform its obligations or
exercise or enforce its rights under this Agreement or any Ancillary Agreement
or (b) comply with applicable Law (each of (a) and (b), a “Seller Permitted
Purpose”), and for no other purpose. For a period of 10 years after the
Execution Date, Seller shall not disclose, or permit the disclosure of, any of
the Buyer Confidential Information to any Person except those Persons to whom
such disclosure is necessary in connection with any Seller Permitted Purpose.
Seller shall treat, and will cause its Affiliates and the Representatives of
Seller or any of its Affiliates to treat, the Buyer Confidential Information as
confidential, using the same degree of care as Seller normally employs to
safeguard its own confidential information from unauthorized use or disclosure,
but in no event less than a reasonable degree of care.

5.4.3 All Confidential Information obtained by Buyer (or its Affiliates or
Representatives) from Seller (or its Affiliates or Representatives) other than
the Buyer Confidential Information (the “Seller Confidential Information”) shall
be used by Buyer solely as required to (a) perform its obligations or exercise
or enforce its rights under this Agreement or any Ancillary Agreement or
(b) comply with applicable Law (each of (a) and (b), a “Buyer Permitted
Purpose”), and for no other purpose. For a period of 10 years after the
Execution Date, Buyer shall not disclose, or permit the disclosure of, any of
Seller Confidential Information to any Person except those Persons to whom such
disclosure is necessary in connection with a Buyer Permitted Purpose. Buyer
shall treat, and will cause its Affiliates and the Representatives of Buyer or
any of its Affiliates to treat, Seller Confidential Information as confidential,
using the same degree of care as Buyer normally employs to safeguard its own
confidential information from unauthorized use or disclosure, but in no event
less than a reasonable degree of care.

5.4.4 In the event either Party is requested pursuant to, or required by,
applicable Law to disclose any of the other Party’s Confidential Information
(i.e., Seller Confidential Information or Buyer Confidential Information, as
applicable), it will notify the other Party in a timely manner so that such
Party may seek a protective order or other appropriate remedy or, in such
Party’s sole discretion, waive compliance with the confidentiality provisions of
this Agreement. Each Party will cooperate in all reasonable respects in
connection with any reasonable actions to be taken for the foregoing purpose. In
any event, the Party requested or required to disclose such Confidential
Information may furnish it as requested or required pursuant to applicable Law
(subject to any such protective order or other appropriate remedy) without
liability hereunder, provided that such Party furnishes only that portion of the
Confidential Information which such Party is advised by an opinion of its
counsel is legally required, and such Party exercises reasonable efforts to
obtain reliable assurances that confidential treatment will be accorded such
Confidential Information.

 

35



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

5.4.5 Nothing in this Section 5.4 shall be construed as preventing or in any way
inhibiting either Party from complying with applicable Law governing activities
and obligations undertaken pursuant to this Agreement or any Ancillary Agreement
in any manner which it reasonably deems appropriate.

5.5 Regulatory Transfers. Seller and Buyer shall reasonably cooperate with each
other to file (a) no later than five Business Days after the Closing Date, all
appropriate and necessary transfer documentation with respect to the Purchased
Regulatory Approvals, and (b) as soon as practicable following the Closing Date,
all appropriate and necessary documentation with respect to obtaining FDA
approval of the removal of the Seller Marks from the REMS supporting
documentation and the inclusion of Buyer’s biologics license number, name,
corporate logo and NDC on Product labeling.

 

  5.6 Regulatory Responsibilities.

5.6.1 Promptly following the Closing Date, but in any event by the time Buyer
accepts transfer of rights to the BLA, Buyer shall obtain its own NDC and shall
have in place, as soon as reasonably practicable, all resources such that sales
can be accomplished under the NDC of Buyer. Except as required by a Party to
comply with applicable Law or as contemplated in any Ancillary Agreement, Buyer,
with respect to the Territory, from and after the Closing, shall have the sole
right and responsibility for preparing, obtaining and maintaining all Regulatory
Approvals, and for conducting communications with Governmental Authorities of
competent jurisdiction, for the Product. Without limitation of the foregoing,
within such periods required by applicable Law following the Closing, Buyer
shall obtain, with respect to the Territory, such Regulatory Approvals as are
necessary for Buyer’s own Product labeling and shall comply with such Regulatory
Approvals upon receipt thereof.

5.6.2 No later than March 31, 2015, Seller shall transfer and deliver to Buyer
the Product’s global safety database in electronic format, together with
information relating to the collection and reporting of all Adverse Events to
FDA as required by FDA regarding the Product prior to the Closing. Prior to such
date, Seller shall have all responsibility for required reporting of Adverse
Events for the Product in the Territory. On and after such date, Buyer shall
have all responsibility for required reporting of Adverse Events for the
Product.

5.6.3 Buyer acknowledges and agrees that Seller currently supplies Product for
clinical use in the Territory in connection with the Compassionate Use/Named
Patient Program and U.S. Investigator-Sponsored trials. From and after the
Closing Date, Buyer shall use its reasonable best efforts to continue to
provide, substantially consistent with Seller’s current practice, the Product
for clinical use in connection with the Compassionate Use/Named Patient program
and U.S. Investigator-Sponsored trials, subject to such modifications as Buyer
may make after the Closing in accordance with standard industry practice or
reasonable business judgment.

 

36



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

5.7 Commercialization. Except to the extent otherwise provided in the
Transitional Services Agreement, from and after the Closing Date, (a) Buyer, at
its own cost and expense, shall be responsible for and have sole discretion over
the commercialization, marketing strategy, promotion, distribution and sale of
the Product and shall independently determine and set prices for the Product,
including the selling price, volume discounts, rebates and similar matters;
(b) Buyer shall be responsible, at its own cost and expense, for all marketing,
advertising and promotional materials related to the Product; and (c) Buyer or
its Affiliates shall be responsible for receiving and processing all orders,
undertaking all invoicing, collection and receivables, and providing all
customer service related to the sale of the Product, in each case, in the
Territory.

 

  5.8 Certain Tax Matters.

5.8.1 Withholding Taxes. The amounts payable by one party (the “Payer”) to
another Party (the “Payee”) pursuant to this Agreement (“Payments”) shall not be
reduced on account of any Taxes unless required by applicable Law. The Payee
alone shall be responsible for paying any and all Taxes (other than withholding
Taxes required to be paid by the Payer) levied on account of, or measured in
whole or in part by reference to, any Payments it receives. The Payer shall
deduct or withhold from the Payments any Taxes that it is required by applicable
Law to deduct or withhold. The Payer shall increase the Payments by such
additional amounts as are necessary to ensure that Payee receives the full
amount that it would have received in the absence of such withholding Tax.
Notwithstanding the foregoing, if the Payee is entitled under any applicable Tax
treaty to a reduction of rate of, or the elimination of, or recovery of,
applicable withholding Tax, it shall deliver to the Payer or the appropriate
Governmental Authority (with the assistance of the Payer to the extent that this
is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve the
Payer of its obligation to withhold Tax, and the Payer shall apply the reduced
rate of withholding, or dispense with the withholding, as the case may be, to
the extent it complies with the applicable Tax treaty. If, in accordance with
the foregoing, the Payer withholds any amount, it shall make timely payment to
the proper taxing authority of the withheld amount, and send to the Payee proof
of such payment as soon as reasonably practicable. Within 30 days after the date
the Payee is eligible to apply any such withheld amounts to reduce a tax payment
otherwise due (whether by credit, offset or other mechanism) or accepts a refund
attributable to such withheld amounts, the Payee shall pay the Payer the amount
of such reduction or refund, plus the actual Tax benefit realized resulting from
such payment.

5.8.2 Transfer Taxes and Apportioned Obligations.

(a) All amounts payable hereunder or under any Ancillary Agreement are exclusive
of all recordation, transfer, documentary, excise, sales, value added, use,
stamp, conveyance or other similar Taxes, imposed or levied by reason of, in
connection with or attributable to this Agreement and the Ancillary Agreements
or the transactions contemplated hereby and thereby (collectively, “Transfer
Taxes”). Each of Buyer and Seller shall file the appropriate Tax Returns in
respect of Transfer Taxes and shall pay all such amounts due and owing. The
other Party shall have the right to review such Tax Returns prior to filing and
provide comments with respect thereto. The filing Party shall incorporate any
reasonable comments received from the other Party with respect to such Tax
Returns. Each party shall economically be responsible for the payment of fifty
percent (50%) of any Transfer Taxes, and

 

37



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

shall pay the other party that files and is required to pay the Transfer Taxes
fifty percent (50%) of such amounts, these amounts in addition to the sums
otherwise payable, at the rate in force at the due time for payment or such
other time as is stipulated under applicable Law; provided, however, that Buyer
and Seller, as the case may be, shall be responsible for all interest,
penalties, additions, or additional amounts imposed as a result of such Party’s
failure to timely pay its share (as determined under this Section 5.8.2) of such
Transfer Taxes. The Parties shall cooperate in the preparation and filing of all
related Tax Returns and in obtaining any available exemptions or refunds with
respect thereto.

(b) All personal property and similar ad valorem obligations levied with respect
to the Purchased Assets for a taxable period which includes (but does not end
on) the Closing Date (collectively, the “Apportioned Obligations”) shall be
apportioned between Seller and Buyer based on the number of days of such taxable
period ending on the Closing Date (such portion of such taxable period, the
“Pre-Closing Tax Period”) and the number of days of such taxable period after
the Closing Date (such portion of such taxable period, the “Post-Closing Tax
Period”). Seller shall be liable for the proportionate amount of such
Apportioned Obligations that is attributable to the Pre-Closing Tax Period, and
Buyer shall be liable for the proportionate amount of such Apportioned
Obligations that is attributable to the Post-Closing Tax Period.

(c) Apportioned Obligations and Transfer Taxes shall be timely paid, and all
applicable filings, reports and returns shall be filed, as provided by
applicable Law. The paying Party shall be entitled to reimbursement from the
non-paying Party in accordance with Section 5.8.2(a) or Section 5.8.2(b), as the
case may be. Upon payment of any such Apportioned Obligation or Transfer Tax,
the paying Party shall present a statement to the non-paying Party setting forth
the amount of reimbursement to which the paying Party is entitled under
Section 5.8.2(a) or Section 5.8.2(b), as the case may be, together with such
supporting evidence as is reasonably necessary to calculate the amount to be
reimbursed. The non-paying Party shall make such reimbursement promptly but in
no event later than 10 Business Days after the presentation of such statement.

5.8.3 Cooperation and Exchange of Information. Each of Seller and Buyer shall
(a) provide the other with such assistance as may reasonably be requested by the
other (subject to reimbursement of reasonable out-of-pocket expenses) in
connection with the preparation of any Tax Return, audit or other examination by
any taxing authority or judicial or administrative proceeding relating to
Liability for Taxes in connection with the Product Business or the Purchased
Assets, (b) retain and provide the other with any records or other information
that may be relevant to such Tax Return, audit or examination, proceeding or
determination and (c) inform the other of any final determination of any such
audit or examination, proceeding or determination that affects the Taxes of the
other for any period.

5.8.4 Survival of Covenants. The covenants contained in this Section 5.8 shall
survive until 30 days after the expiration of the applicable statute of
limitations (including extensions thereof).

 

38



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  5.9 Accounts Receivable and Payable.

5.9.1 Accounts Receivable. The Parties acknowledge and agree that all Accounts
Receivable outstanding on the Closing Date shall remain the property of Seller
or its Affiliates and shall be collected by Seller or its Affiliates subsequent
to the Closing. In the event that, subsequent to the Closing, Buyer or an
Affiliate of Buyer receives any payments from any obligor with respect to an
Account Receivable, then Buyer shall, within 30 days of receipt of such payment,
remit the full amount of such payment to Seller. In the case of the receipt by
Buyer of any payment from any obligor of both Seller and Buyer then, unless
otherwise specified by such obligor, such payment shall be applied first to
amounts owed to Buyer with the excess, if any, remitted to Seller. In the event
that, subsequent to the Closing, Seller or any of its Affiliates receives any
payments from any obligor with respect to an account receivable of Buyer for any
period after the Closing Date, then Seller shall, within 30 days of receipt of
such payment, remit the full amount of such payment to Buyer. In the case of the
receipt by Seller of any payment from any obligor of both Seller and Buyer then,
unless otherwise specified by such obligor, such payment shall be applied first
to amounts owed to Seller with the excess, if any, remitted to Buyer.

5.9.2 Accounts Payable. In the event that, subsequent to the Closing, Buyer or
an Affiliate of Buyer receives any invoices from any Third Party with respect to
any account payable of the Product Business outstanding prior to the Closing,
then Buyer shall, within 30 days of receipt of such invoice, provide such
invoice to Seller. In the event that, subsequent to the Closing, Seller or any
of its Affiliates receives any invoices from any Third Party with respect to any
account payable of Buyer or any of its Affiliates for any period after the
Closing, then Seller shall, within 30 days of receipt of such invoice, provide
such invoice to Buyer.

 

  5.10 Wrong Pockets.

5.10.1 Without limiting Section 5.2, until the first anniversary of the Closing
Date, if either Buyer or Seller becomes aware that any of the Purchased Assets
has not been transferred to Buyer or that any of the Excluded Assets has been
transferred to Buyer, it shall promptly notify the other and the Parties shall,
as soon as reasonably practicable, ensure that such property is transferred, at
the expense of the Party that is seeking the assets to be transferred to it and
with any necessary prior Third-Party consent or approval, to (a) Buyer, in the
case of any Purchased Asset which was not transferred to Buyer at the Closing;
or (b) Seller, in the case of any Excluded Asset which was transferred to Buyer
at the Closing.

5.10.2 Without limiting Sections 5.2 or 5.10.1, until the first anniversary of
the Closing Date, if Seller identifies or becomes aware of any Contract or other
asset in its possession or control that is exclusively related to the Product
Business, and which was not identified as a Purchased Contract or other
Purchased Asset hereunder, Seller shall promptly notify Buyer of the existence
of such Contract or other asset. If Buyer elects, in its sole discretion, to
take assignment of such additional Contract or other asset, the Parties shall,
as soon as reasonably practicable, use commercially reasonable efforts to ensure
that such Contract or other asset is assigned to Buyer with any necessary prior
Third Party consent or approval, and

 

39



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

such Contract shall be deemed a Purchased Contract or such other asset shall be
deemed included in the Purchased Assets hereunder, as applicable for all
purposes. Other than the reimbursement of reasonable out-of-pocket expenses of
Seller incurred in connection with such assignment, no additional consideration
shall be owed from Buyer to Seller in connection therewith.

5.10.3 Without limiting Sections 5.2 or 5.10.1, until the first anniversary of
the Closing Date, if Seller identifies or becomes aware of any books or records
in its possession or Control that existed on the Closing Date and would be
Product Records but for the “as of the Closing Date” limitations for clauses
(a) and (b) of the definition of Product Records, Seller shall promptly notify
Buyer of the existence of such books and records and use commercially reasonable
efforts to promptly transfer such books and records to Buyer. Other than the
reimbursement of reasonable out-of-pocket expenses of Seller incurred in
connection with such transfer, no additional consideration shall be owed from
Buyer to Seller in connection therewith.

5.11 Satisfaction of Certain Payment Obligations. From and after the Closing
Date, Buyer shall timely satisfy the payment and performance obligations of the
Purchased Contracts, including those set forth on Schedule 5.11, to the extent
such obligations constitute Assumed Liabilities.

ARTICLE 6

CONDITIONS PRECEDENT

6.1 Conditions to Obligations of Buyer and Seller. The obligations of Buyer and
Seller to complete the transactions contemplated by this Agreement are subject
to the satisfaction at or prior to the Closing of the following conditions:

6.1.1 No Adverse Law; No Injunction. No Law shall have been enacted, entered,
promulgated or enforced by any Governmental Authority that prohibits the
consummation of all or any part of the transactions contemplated by this
Agreement or the Ancillary Agreements, and no order by any Governmental
Authority restraining, enjoining or otherwise preventing the consummation of the
transactions contemplated hereby shall be in effect; and

6.1.2 Governmental Approvals. Any waiting period under the HSR Act shall have
expired or been terminated.

6.2 Conditions to Obligations of Buyer. The obligation of Buyer to complete the
transactions contemplated by this Agreement is subject to the satisfaction or
waiver by Buyer at or prior to the Closing of the following additional
conditions:

6.2.1 Representations and Warranties. The representations and warranties of
Seller contained in Section 3.1, other than the Fundamental Reps included in
Section 3.1, shall be true and correct (disregarding any materiality or Material
Adverse Effect qualifications within such representations and warranties) in all
respects at and as of the Closing Date as if made at

 

40



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

and as of such date (except that those representations and warranties that
address matters only as of a particular date need only be true and correct as of
such date), except for breaches of such representations and warranties that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and each Fundamental Rep included in Section 3.1 shall
be true and correct in all material respects at and as of the Closing Date as if
made at and as of such date (except that those representations and warranties
that address matters only as of a particular date need only be true and correct
as of such date);

6.2.2 Covenants. Seller shall have performed and complied in all material
respects with all covenants, agreements and obligations required to be performed
or complied with on or prior to the Closing Date;

6.2.3 No Material Adverse Effect. Since the Execution Date, no Material Adverse
Effect shall have occurred; and

6.2.4 Closing Deliveries. Seller shall have delivered to Buyer each of the items
listed in Section 2.4.2(a).

6.3 Conditions to Obligations of Seller. The obligation of Seller to complete
the transactions contemplated by this Agreement is subject to the satisfaction
or waiver by Seller at or prior to the Closing of the following additional
conditions:

6.3.1 Representations and Warranties. The representations and warranties of
Buyer contained in Section 3.2, other than the Fundamental Reps included in
Section 3.2, shall be true and correct (disregarding any materiality or Buyer
Material Adverse Effect qualifications within such representations and
warranties) in all respects at and as of the Closing Date as if made at and as
of such date (except that those representations and warranties that address
matters only as of a particular date need only be true and correct as of such
date), except for breaches of such representations and warranties that would
not, individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect, each Fundamental Rep included in Section 3.2 (other
than the representations and warranties set forth in Section 3.2.7) shall be
true and correct in all material respects at and as of the Closing Date as if
made at and as of such date (except that those representations and warranties
that address matters only as of a particular date need only be true and correct
as of such date), and the representations and warranties set forth in
Section 3.2.7 shall be true and correct in all respects at and as of the Closing
Date as if made at and as of such date;

6.3.2 Covenants. Buyer shall have performed and complied in all material
respects with all covenants, agreements and obligations required to be performed
or complied with on or prior to the Closing Date; and

6.3.3 Closing Deliveries. Buyer shall have delivered to Seller each of the items
listed in Section 2.4.2(b).

 

41



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

6.4 Frustration of Closing Conditions. With respect to the conditions to Buyer’s
and Seller’s respective obligations to consummate the transactions contemplated
by this Agreement as provided hereunder and each such Party’s right to terminate
this Agreement as provided in Section 8.1, neither Buyer nor Seller may rely on
the failure of any condition set forth in this Article 6 to be satisfied if such
failure was caused by such Party’s failure to act in good faith or to use its
reasonable best efforts to cause the condition to be satisfied to the extent
required by Section 4.2.

ARTICLE 7

INDEMNIFICATION

 

  7.1 Indemnification.

7.1.1 Indemnification by Seller. Following the Closing, but subject to the
provisions of this Article 7, Seller shall indemnify, defend and hold harmless
Buyer and its Affiliates, and their respective officers, directors, employees
and agents (collectively, “Buyer Indemnitees”) from and against, and compensate
and reimburse the Buyer Indemnitees for, any and all Losses incurred by any
Buyer Indemnitee arising out of or related to:

(a) any breach by Seller of any of the representations or warranties made by
Seller in Article 3 of this Agreement or made by Seller in any Ancillary
Agreement (to the extent such Ancillary Agreement does not include
indemnification provisions);

(b) any failure of Seller to perform or any breach by Seller of any of its
covenants, agreements or obligations contained in this Agreement or in any
Ancillary Agreement (to the extent such Ancillary Agreement does not include
indemnification provisions);

(c) any Excluded Liability; or

(d) any failure of Seller to pay Transfer Taxes or Apportioned Obligations
allocated to Seller under Section 5.8.2.

7.1.2 Indemnification by Buyer. Following the Closing, but subject to the
provisions of this Article 7, Buyer shall indemnify, defend and hold harmless
Seller and its Affiliates, and their respective licensors, licensees, officers,
directors, employees and agents (collectively, “Seller Indemnitees”) from and
against, and compensate and reimburse the Seller Indemnitees for, any and all
Losses incurred by any Seller Indemnitee arising out of or related to:

(a) any breach by Buyer of any of the representations or warranties made by
Buyer in Article 3 of this Agreement or made by Buyer in any Ancillary Agreement
(to the extent such Ancillary Agreement does not include indemnification
provisions);

(b) any failure of Buyer to perform or any breach by Buyer of any of its
covenants, agreements or obligations contained in this Agreement or in any
Ancillary Agreement (to the extent such Ancillary Agreement does not include
indemnification provisions);

 

42



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

(c) any Assumed Liability; or

(d) any failure of Buyer to pay Transfer Taxes or Apportioned Obligations
allocated to Buyer under Section 5.8.2.

 

  7.2 Claim Procedure.

7.2.1 Indemnification Claim Procedure. Except as provided in Section 7.2.2 with
respect to Third Party claims, in the event of a claim made by a Buyer
Indemnitee or a Seller Indemnitee (the “Indemnified Party”), the Indemnified
Party shall give reasonably prompt written notice to the other Party (the
“Indemnifying Party”), which notice (an “Indemnification Certificate”) shall:
(a) state that the Indemnified Party has or reasonably anticipates having Losses
that are subject to indemnification by the Indemnifying Party pursuant to
Section 7.1.1 or Section 7.1.2, as applicable, and (b) specify in reasonable
detail the individual items and amounts of such Losses, the approximate date
each such item arose, or the basis for such anticipated Loss, and a description
of the basis of such Indemnified Party’s claim for indemnification; provided,
however, that the failure to give reasonably prompt notice shall not relieve the
applicable Indemnifying Party of its indemnification obligations under this
Agreement except to the extent that the Indemnifying Party is materially
prejudiced by any delay in receiving such notice. In the event that the
Indemnifying Party agrees to or is determined to have an obligation to reimburse
the Indemnified Party for Losses as provided in this Article 7, the Indemnifying
Party shall, subject to the provisions of Section 7.3, promptly (but, in any
event, within 30 days) pay such amount to the Indemnified Party by wire transfer
of immediately available funds to the account specified in writing by the
Indemnified Party. The Indemnifying Party may defer making such payment if it
objects in a written statement to the claim made in the Indemnification
Certificate and delivers such statement to the Indemnifying Party prior to the
expiration of such 30-day period. An Indemnifying Party’s failure to object
within such 30-day period to any claim set forth in an Indemnification
Certificate shall be deemed to be the Indemnifying Party’s acceptance of, and
waiver of any objections to, such claim. If an Indemnifying Party shall so
object in writing to any claim or claims made in any Indemnification
Certificate, the Indemnifying Party and the Indemnified Party shall attempt in
good faith for a period of 20 days following the Indemnified Party’s receipt of
such objection notice to agree upon the respective rights of the parties with
respect to each of such claims. If no such agreement can be reached after such
20-day period of good faith negotiation, either the Indemnifying Party or the
Indemnified Party may initiate Litigation for purposes of having the matter
settled in accordance with the terms of this Agreement.

7.2.2 Third Party Claim Procedure. In the event an Indemnified Party becomes
aware of a claim made by a Third Party (including any action or proceeding
commenced or threatened to be commenced by any Third Party) that such
Indemnified Party reasonably believes may result in an indemnification claim
pursuant to Section 7.1, such Indemnified Party shall promptly (and in any event
within three Business Days after becoming aware of such

 

43



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

claim) notify the Indemnifying Party in writing of such claim (such notice, the
“Claim Notice”). The Claim Notice shall be accompanied by reasonable supporting
documentation submitted by the Third Party making such claim and shall describe
in reasonable detail (to the extent known by the Indemnified Party) the facts
constituting the basis for such claim and the amount of the claimed damages;
provided, however, that no delay or failure on the part of the Indemnified Party
in delivering a Claim Notice shall relieve the Indemnifying Party from any
Liability hereunder except to the extent of any damage or Liability caused by or
arising out of such delay or failure or to the extent that the Indemnifying
Party is materially prejudiced by any delay in receiving such notice. Within 30
days after receipt of any Claim Notice, the Indemnifying Party may, upon written
notice thereof to the Indemnified Party, assume control of the defense of the
claim referred to therein at the Indemnifying Party’s sole cost and expense
(which shall be subject to Section 7.3) with counsel reasonably satisfactory to
the Indemnified Party, so long as (a) such Third Party claim does not seek an
injunction or other equitable relief against the Indemnified Party, (b) the
Third Party Claim does not relate to or otherwise arise in connection with Taxes
or any criminal or regulatory enforcement action, (c) the Indemnifying Party
conducts the defense of such Third Party claim diligently and (d) the
Indemnifying Party acknowledges in writing that the claim, in whole or in part,
is within the scope of such Party’s indemnification obligations under Article 7.
If the Indemnifying Party does not so assume control of the defense of such
claim, the Indemnified Party shall control the defense of such claim. The Party
not controlling the defense of such claim (the “Non-Controlling Party”) may
participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of the defense of such claim and the
Indemnifying Party and the Indemnified Party have materially conflicting
interests or different defenses available with respect to such claim that cause
the Indemnified Party to hire its own separate counsel with respect to such
proceeding, the reasonable fees and expenses of a single counsel to the
Indemnified Party shall be considered “Losses” for purposes of this Agreement.
The Party controlling the defense of such claim (the “Controlling Party”) shall
keep the Non-Controlling Party reasonably advised of the status of such claim
and the defense thereof and shall consider in good faith recommendations made by
the Non-Controlling Party with respect thereto. The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such claim (including copies of any summons, complaint or other pleading that
may have been served on such party and any written claim, demand, invoice,
billing or other document evidencing or asserting the same) and shall otherwise
cooperate with and assist the Controlling Party in the defense of such claim.
Neither the Indemnified Party nor the Indemnifying Party shall agree to any
settlement of, or the entry of any judgment arising from, any such claim without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that the
consent of the Indemnified Party shall not be required with respect to any such
settlement or judgment if the Indemnifying Party agrees in writing to pay or
cause to be paid any amounts payable pursuant to such settlement or judgment
(net of the applicable deductible amount specified in Section 7.3.1) and such
settlement or judgment includes no admission of liability by or other obligation
on the part of the Indemnified Party, such settlement or judgment does not
materially and adversely impair the ability of the Indemnified Party to conduct
its business and includes a complete release of the Indemnified Party from
further Liability.

 

44



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  7.3 Limitations on Indemnification.

7.3.1 The provisions for indemnity under Section 7.1.1(a) or Section 7.1.2(a)
shall be effective only (a) for any individual claim or series of related claims
arising from the same facts and circumstances where the Loss exceeds $[*] and
(b) when the aggregate amount of all Losses for claims or series of related
claims arising from the same facts and circumstances in excess of $[*] for which
indemnification is sought from any Indemnifying Party exceeds $[*], in which
case the Indemnified Party shall be entitled to indemnification of the
Indemnified Party’s Losses in excess thereof. In no event shall any Indemnifying
Party have liability for indemnification under (i) (A) Section 7.1.1(a) or
(B) Section 7.1.2(a), as applicable, or (ii) under (A) Section 7.1.1(b) or
(B) Section 7.1.2(b), as applicable, in either case (clauses (ii)(A) and
(ii)(B)), with respect to any failure to perform or any breach of any covenant,
agreement or obligation contained in Article 4, for any amount exceeding, in the
aggregate, $[*]; provided, however, that the limitations on indemnification
under this Section 7.3.1 shall not apply to breaches of any Fundamental Rep.

7.3.2 The Indemnified Party shall take all commercially reasonable steps to
mitigate any Losses incurred by such Party upon and after becoming aware of any
event or condition that would reasonably be expected to give rise to any
indemnification rights hereunder. The amount of Losses recovered by an
Indemnified Party under Section 7.1.1 or Section 7.1.2, as applicable, shall be
reduced by (a) any amounts actually recovered by the Indemnified Party from a
Third Party in connection with such claim and (b) the amount of any insurance
proceeds paid to the Indemnified Party relating to such claim (net of the amount
of any associated increase in insurance premiums), in each case ((a) and (b)),
out of the Indemnified Party’s costs of recovery. Buyer shall use its
commercially reasonable efforts to collect insurance proceeds for any Loss that
is subject to indemnification by Seller under Section 7.1.1. If any amounts
referenced in the preceding clauses (a) and (b) are received after payment by
the Indemnifying Party of the full amount otherwise required to be paid to an
Indemnified Party pursuant to this Article 7, the Indemnified Party shall repay
to the Indemnifying Party, promptly after such receipt, any amount that the
Indemnifying Party would not have had to pay pursuant to this Article 7 had such
amounts been received prior to such payment.

7.3.3 If the Indemnified Party receives any payment from an Indemnifying Party
in respect of any Losses pursuant to Section 7.1.1 or Section 7.1.2 and the
Indemnified Party could have recovered all or a part of such Losses from a Third
Party based on the underlying claim asserted against the Indemnifying Party, the
Indemnified Party shall assign such of its rights to proceed against such Third
Party as are necessary to permit the Indemnifying Party to recover from the
Third Party the amount of such payment.

7.3.4 The representations and warranties of Seller and Buyer contained in this
Agreement shall survive the Closing and continue in full force and effect
thereafter through and including the first anniversary of the Closing Date (such
date, the “Survival Date”); provided, that the Fundamental Reps shall remain in
full force and effect and shall survive indefinitely or, if applicable, until 60
days following the expiration of the applicable statute of limitations. Any
obligation of a Party to indemnify the other Party in respect of any breach of
any covenant or

 

45



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

agreement set forth in Article 4 shall survive the Closing through and including
the Survival Date. Any obligation of a Party to indemnify the other Party in
respect of any breach of any covenant or agreement which is to be performed
following the Closing shall survive until the applicable statute of limitations
except as otherwise specified herein.

7.3.5 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS A RESULT
OF COMMON LAW FRAUD, NEITHER BUYER NOR SELLER SHALL BE LIABLE TO THE OTHER, OR
THEIR AFFILIATES, FOR ANY CLAIMS, DEMANDS OR SUITS FOR CONSEQUENTIAL,
INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR MULTIPLE DAMAGES,
INCLUDING LOSS OF PROFITS, REVENUE OR INCOME, DIMINUTION IN VALUE OR LOSS OF
BUSINESS OPPORTUNITY (WHETHER OR NOT FORESEEABLE AT THE EXECUTION DATE),
CONNECTED WITH OR RESULTING FROM ANY BREACH OF THIS AGREEMENT, OR ANY ACTIONS
UNDERTAKEN IN CONNECTION HEREWITH, OR RELATED HERETO, INCLUDING ANY SUCH DAMAGES
WHICH ARE BASED UPON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE AND
MISREPRESENTATION), BREACH OF WARRANTY, STRICT LIABILITY, STATUTE, OPERATION OF
LAW OR ANY OTHER THEORY OF RECOVERY.

7.3.6 For the avoidance of doubt, no Indemnified Party shall be entitled to
indemnification under this Article 7 in respect of any Loss to the extent such
Indemnified Party has been previously indemnified or reimbursed in respect of
such Loss pursuant to any other provision of this Agreement or any provision of
any Ancillary Agreement. No Indemnified Party shall be entitled to
indemnification under this Article 7 in respect of any Loss to the extent such
Loss arises out of Liabilities under any Ancillary Agreement that includes
indemnification provisions.

7.3.7 Solely for purposes of calculating the amount of any Losses arising out of
or related to (a) any breach by Seller of any of the representations or
warranties made by Seller in Article 3 of this Agreement or made by Seller in
any Ancillary Agreement for which a Buyer Indemnitee is entitled to
indemnification pursuant to this Article 7 or would be entitled to
indemnification pursuant to this Article 7 but for any limitation imposed on the
payment thereof by Section 7.3.1 and (b) any breach by Buyer of any of the
representations or warranties made by Buyer in Article 3 of this Agreement or
made by Buyer in any Ancillary Agreement for which a Seller Indemnitee is
entitled to indemnification pursuant to this Article 7 or would be entitled to
indemnification pursuant to this Article 7 but for any limitation imposed on the
payment thereof by Section 7.3.1, any references in any such representation or
warranty to “material,” “materiality,” “Material Adverse Effect,” “Buyer
Material Adverse Effect” or similar materiality-based qualifications shall be
disregarded.

7.4 Tax Treatment of Indemnification Payments. All payments made pursuant to
this Article 7 shall be treated as adjustments to the Purchase Price for all Tax
purposes, unless otherwise required by applicable Law.

 

46



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

7.5 Exclusive Remedy. Subject to Section 9.9, each Party acknowledges and agrees
that, following the Closing, the remedies provided for in this Article 7 shall
be the sole and exclusive remedies for claims and damages available to the
Parties and their respective Affiliates arising out of or relating to this
Agreement and the transactions contemplated hereby, except that nothing herein
shall limit the Liability of either Party for common law fraud. This Section 7.5
shall not affect either Party’s ability to exercise any rights or remedies
available to such Party under any Ancillary Agreement with respect to claims
arising under such Ancillary Agreement. Notwithstanding anything to the contrary
contained in this Agreement, no breach of any representation, warranty, covenant
or agreement contained herein shall, after the consummation of the transactions
contemplated by this Agreement, give rise to any right on the part of Buyer, on
the one hand, or Seller, on the other hand, to rescind this Agreement or any of
the transactions contemplated hereby. No past, present or future Representative,
incorporator, member, partner or stockholder of Seller or any of its Affiliates
shall have any liability, whether based on warranty, in contract, in tort
(including negligence or strict liability) or otherwise, for any obligations or
Liabilities of Seller or any of its Affiliates arising under, in connection with
or related to this Agreement or for any claim based on, in respect of or by
reason of the transactions contemplated hereby, including any alleged
non-disclosure or misrepresentations made by any such Persons.

7.6 Setoff Rights. Neither Party shall have any right of setoff of any amounts
due and payable, or any Liabilities arising, under this Agreement against any
other amounts due and payable under this Agreement or any amounts due and
payable, or any Liabilities arising, under any Ancillary Agreement. The payment
obligations under each of this Agreement and the Ancillary Agreements remain
independent obligations of each Party, irrespective of any amounts owed to any
other Party under this Agreement or the respective Ancillary Agreements.

7.7 Disclaimer. Except as expressly set forth in any representation or warranty
in Section 3.1, Buyer acknowledges and agrees that it and other Buyer
Indemnitees shall have no claim or right to indemnification pursuant to this
Article 7 (or otherwise) with respect to any information, documents, or
materials furnished to or for Buyer by Seller or any of its Affiliates or any of
their respective officers, directors, employees, agents or advisors, including
any information, documents, or material made available to Buyer in any “data
room”, management presentation, or any other form in connection with the
transactions contemplated by this Agreement or any Ancillary Agreement; provided
however that this Section 7.7 shall not prevent claims other than pursuant to
this Article 7 by Buyer for common law fraud with respect to such information,
documents, or materials.

ARTICLE 8

TERMINATION

8.1 Termination. Prior to the Closing, this Agreement shall terminate on the
earliest to occur of any of the following events:

8.1.1 the mutual written agreement of Buyer and Seller;

 

47



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

8.1.2 by written notice delivered by either Buyer or Seller to the other, if the
Closing shall not have occurred on or prior to March 31, 2015 (the “End Date”)
(other than due to a breach of any representation or warranty hereunder of the
Party seeking to terminate this Agreement or as a result of the failure on the
part of such Party to comply with or perform any of its covenants, agreements or
obligations under this Agreement and other than as a result of any closing
condition in favor of the non-terminating Party not being satisfied, which
closing condition has been waived by the non-terminating Party); provided,
however, that (a) Buyer shall not have the right to terminate this Agreement
pursuant to this Section 8.1.2 during the pendency of any Litigation brought
prior to the End Date by Seller for specific performance of this Agreement and
(b) Seller shall not have the right to terminate this Agreement pursuant to this
Section 8.1.2 during the pendency of any Litigation brought before the End Date
by Buyer for specific performance of this Agreement;

8.1.3 by written notice delivered by Buyer to Seller, if (a) there has been a
material misrepresentation or material breach by Seller of a representation or
warranty of Seller contained in this Agreement or (b) there shall be a material
breach by Seller of any covenant, agreement or obligation of Seller in this
Agreement, and such failure or breach described in clause (a) or (b) would
result in the failure of a condition set forth in Section 6.2.1 or Section 6.2.2
that has not been waived by Buyer, or in the case of a breach of any covenant or
agreement, is not cured upon the earlier to occur of (i) the 30th day after
written notice thereof is given by Buyer to Seller and (ii) the day that is five
Business Days prior to the End Date; provided, that Buyer may not terminate this
Agreement pursuant to this Section 8.1.3 if Buyer is in material breach of this
Agreement; or

8.1.4 by written notice delivered by Seller to Buyer, if

(a)(i) there has been a misrepresentation or material breach by Buyer of a
representation or warranty of Buyer contained in this Agreement or (ii) there
shall be a material breach by Buyer of any covenant, agreement or obligation of
Buyer in this Agreement, and such failure or breach described in clause (i) or
clause (ii) would result in the failure of a condition set forth in
Section 6.3.1 or Section 6.3.2 and has not been waived by Seller, or in the case
of a breach of any covenant or agreement, is not cured upon the earlier to occur
of (A) the 30th day after written notice thereof is given by Seller to Buyer and
(B) the day that is five Business Days prior to the End Date; provided, that
Seller may not terminate this Agreement pursuant to this Section 8.1.4(a) if
Seller is in material breach of this Agreement; or

(b)(i) all of the conditions set forth in Section 6.1 and Section 6.2 have been
satisfied and remain satisfied (other than those conditions that (A) by their
terms are to be satisfied at the Closing or (B) the failure of which to be
satisfied is attributable primarily to a breach by Buyer of its representations,
warranties, covenants or agreements contained in this Agreement), (ii) Seller
has irrevocably confirmed by notice to Buyer that all conditions set forth in
Section 6.3 have been satisfied or that it is willing to waive any unsatisfied
conditions set forth in Section 6.3 and (iii) the transactions contemplated
hereunder shall not have been consummated within three Business Days after
delivery of such notice, and Seller stood ready, willing and able to consummate
the transactions contemplated hereunder during such period.

 

48



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  8.2 Procedure and Effect of Termination.

8.2.1 Notice of Termination. Termination of this Agreement by either Buyer or
Seller shall be by delivery of a written notice to the other. Such notice shall
state the termination provision in this Agreement that such terminating Party is
claiming provides a basis for termination of this Agreement. Termination of this
Agreement pursuant to the provisions of Section 8.1 shall be effective upon and
as of the date of delivery of such written notice as determined pursuant to
Section 9.2.

8.2.2 Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 8.1 by Buyer or Seller, this Agreement shall be terminated
and have no further effect, and there shall be no liability hereunder on the
part of Seller, Buyer or any of their respective Affiliates, except that
Sections 5.3 (Publicity), 5.4 (Confidentiality), 8.2.2 (Effect of Termination),
8.2.3 (Withdrawal of Certain Filings) and Article 9 (Miscellaneous) shall
survive any termination of this Agreement. For clarity, in the event of
termination of this Agreement pursuant to Section 8.1, the Parties shall not
enter into any of the Ancillary Agreements or have any obligations thereunder.
Nothing in this Section 8.2.2 shall relieve either Party of liability for common
law fraud prior to the termination hereof.

8.2.3 Withdrawal of Certain Filings. As soon as practicable following a
termination of this Agreement for any reason, but in no event more than 30 days
after such termination, Buyer or Seller shall, to the extent practicable,
withdraw all filings, applications and other submissions relating to the
transactions contemplated by this Agreement filed or submitted by or on behalf
of such Party, any Governmental Authority or other Person.

ARTICLE 9

MISCELLANEOUS

 

  9.1 Governing Law, Jurisdiction, Venue and Service.

9.1.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, excluding any conflicts or
choice of Law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive Law of another jurisdiction.

9.1.2 Jurisdiction. Subject to Section 9.9, the Parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of New York and the United States District Court for the Southern District of
New York for any action, suit or proceeding (other than appeals therefrom)
arising out of or relating to this Agreement, and agree not to commence any
action, suit or proceeding (other than appeals therefrom) related thereto except
in such courts. The Parties irrevocably and unconditionally waive their right to
a jury trial.

9.1.3 Venue. The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals

 

49



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

therefrom) arising out of or relating to this Agreement in the courts of the
State of New York or in the United States District Court for the Southern
District of New York, and hereby further irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

9.1.4 Service. Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 9.2.2
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.

 

  9.2 Notices.

9.2.1 Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by
facsimile transmission or by email of a PDF attachment (with transmission
confirmed) or by internationally recognized overnight delivery service that
maintains records of delivery, addressed to the Parties at their respective
addresses specified in Section 9.2.2 or to such other address as the Party to
whom notice is to be given may have provided to the other Party at least 5 days’
prior to such address taking effect in accordance with this Section 9.2. Such
Notice shall be deemed to have been given as of the date delivered by hand or
internationally recognized overnight delivery service or confirmed that it was
received by facsimile or email (with receipt confirmed by telephone or, solely
in the case of facsimile, by email or by delivery (in addition to such
facsimile) of such communication by internationally recognized overnight
delivery service that maintains records of delivery). Any Notice delivered by
facsimile or email shall be confirmed by a hard copy delivered as soon as
practicable thereafter.

9.2.2 Address for Notice.

If to Seller, to:

Amylin Pharmaceuticals, LLC

c/o AstraZeneca Pharmaceuticals LP

1800 Concord Pike

P.O. Box 15437

Wilmington, DE 19850 5437

Facsimile: (302) 886-1578

Attention: President

 

50



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

with a copy (which shall not constitute notice) to:

Amylin Pharmaceuticals, LLC

c/o AstraZeneca Pharmaceuticals LP

1800 Concord Pike

P.O. Box 15437

Wilmington, DE 19850 5437

Facsimile: (302) 886-1578

Attention: General Counsel

and a copy (which shall not constitute notice) to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

Facsimile: (202) 662-6291

Attention: Catherine J. Dargan

                  Michael J. Riella

If to Buyer, to:

Aegerion Pharmaceuticals, Inc.

One Main Street, Suite 800

Cambridge, MA 02142

Facsimile: (617) 945-7968

Attention: Marc Beer, Chief Executive Officer

with a copy (which shall not constitute notice) to:

Aegerion Pharmaceuticals, Inc.

One Main Street, Suite 800

Cambridge, MA 02142

Facsimile: (617) 945-7968

Attention: Anne Marie Cook, General Counsel

and a copy (which shall not constitute notice) to:

Ropes & Gray LLP

800 Boylston Street

Boston, MA 02199-3600

Facsimile: (617) 235-0706

Attention: Marc Rubenstein

9.3 No Benefit to Third Parties. The covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and, except for the rights of Buyer Indemnitees and Seller
Indemnitees under Article 8, they shall not be construed as conferring any
rights on any other Persons.

 

51



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

9.4 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Law or otherwise available except as expressly set forth herein.

9.5 Expenses. Except as otherwise specified herein, and whether or not the
Closing takes place, each Party shall bear any costs and expenses incurred by it
with respect to the transactions contemplated herein.

9.6 Assignment. Neither this Agreement nor either Party’s rights or obligations
hereunder may be assigned or delegated by such Party without the prior written
consent of the other Party, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by either Party without the prior
written consent of the other Party shall be void and of no effect; provided,
however, that (a) either Party may assign or delegate any or all of its rights
or obligations hereunder to an Affiliate without the prior written consent of
the other Party, but the assigning Party shall remain responsible for all of its
obligations hereunder notwithstanding any such assignment and (b) the foregoing
shall not prevent Buyer from transferring or assigning its rights under
Section 2.6 as provided therein. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and permitted assigns.

9.7 Amendment. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by both Parties.

9.8 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

9.9 Equitable Relief. The Parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce

 

52



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

specifically the terms and provisions of this Agreement in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity. Each Party hereby
waives (a) any requirement that the other Party post a bond or other security as
a condition for obtaining any such relief, and (b) any defenses in any action
for specific performance, including the defense that a remedy at law would be
adequate.

9.10 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

9.11 Bulk Sales Statutes. Buyer hereby waives compliance by Seller with any
applicable bulk sales statutes in any jurisdiction in connection with the
transactions under this Agreement; provided that any Liabilities arising out of
the failure of Seller to comply with such bulk sales statutes shall be treated
as Excluded Liabilities.

9.12 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.

9.13 Entire Agreement. This Agreement, together with the Schedules and Exhibits
expressly contemplated hereby and attached hereto, the Disclosure Schedules, the
Confidentiality Agreement, the Ancillary Agreements and the other agreements,
certificates and documents delivered in connection herewith or therewith or
otherwise in connection with the transactions contemplated hereby and thereby,
contain the entire agreement between the Parties with respect to the
transactions contemplated hereby or thereby and supersede all prior agreements,
understandings, promises and representations, whether written or oral, between
the Parties with respect to the subject matter hereof and thereof. In the event
of any inconsistency between any such Schedules and Exhibits and this Agreement,
the terms of this Agreement shall govern.

[Signature page follows]

 

53



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, each of the Parties and AZPLP have executed this Agreement
as of the Execution Date.

 

AMYLIN PHARMACEUTICALS, LLC

By:

/s/ Ann Booth-Barbarin

Name: Ann Booth-Barbarin Title: Assistant Secretary

 

ASTRAZENECA PHARMACEUTICALS LP
(solely for purposes of Sections 2.1.1, 2.2.1 and
2.3.2)

By:

/s/ Stephen F. Mohr

Name: Stephen F. Mohr Title: Deputy General Counsel, North America and U.S.
General Counsel

 

AEGERION PHARMACEUTICALS, INC.

By:

/s/ Marc Beer

Name: Marc Beer Title: Chief Executive Officer

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT A

BILL OF SALE AND

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Bill of Sale and Assignment and Assumption Agreement (this “Agreement”) is
made as of this [            ] day of [            ], 2015, by and between
Amylin Pharmaceuticals, LLC, a Delaware limited liability company (“Amylin”),
AstraZeneca Pharmaceuticals LP, a Delaware limited partnership (“AZPLP”, and
collectively with Amylin, “Seller”) and Aegerion Pharmaceuticals, Inc., a
Delaware corporation (“Buyer”). Amylin, AZPLP and Buyer are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Amylin, AZPLP (solely for purposes of Sections 2.1.1, 2.2.1 and 2.3.2
of the Asset Purchase Agreement) and Buyer, have entered into that certain Asset
Purchase Agreement, dated as of November 5, 2014 (the “Asset Purchase
Agreement”); and

WHEREAS, pursuant to the Asset Purchase Agreement, Seller has agreed to sell,
transfer, convey, assign and deliver the Purchased Assets and transfer the
Assumed Liabilities to Buyer, and Buyer has agreed to purchase and accept the
Purchased Assets and assume the Assumed Liabilities from Seller.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement and of the representations, warranties, conditions, agreements and
promises contained in the Asset Purchase Agreement, this Agreement and the other
Ancillary Agreements, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

  1. Definitions. Unless otherwise specifically provided herein, capitalized
terms used in this Agreement and not otherwise defined herein shall have the
respective meanings ascribed thereto in the Asset Purchase Agreement.

 

  2. Conveyance and Acceptance. In accordance with the provisions of the Asset
Purchase Agreement, Seller hereby sells, transfers, conveys, assigns and
delivers to Buyer, its successors, legal representatives, and assigns, all of
Seller’s right, title and interest in and to the Purchased Assets, and Buyer
hereby purchases and accepts the Purchased Assets, in each case, free and clear
of any Encumbrances other than Permitted Encumbrances.

 

  3. Assumption of Assumed Liabilities. Seller hereby assigns to Buyer the
Assumed Liabilities and Buyer hereby unconditionally assumes and agrees to pay
and discharge when due the Assumed Liabilities.

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  4. Asset Purchase Agreement Controls. Notwithstanding any other provision of
this Agreement to the contrary, nothing contained herein shall in any way
supersede, modify, replace, amend, change, rescind, waive, exceed, expand,
enlarge or in any way affect the provisions, including warranties, covenants,
agreements, conditions, representations or, in general any of the rights and
remedies, or any of the obligations of Buyer or Seller set forth in the Asset
Purchase Agreement. This Agreement is subject to and governed entirely in
accordance with the terms and conditions of the Asset Purchase Agreement.
Nothing contained herein is intended to modify or supersede any of the
provisions of the Asset Purchase Agreement.

 

  5. Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.

[Signature page follows]

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be duly
executed as of the Closing Date.

 

AMYLIN PHARMACEUTICALS, LLC By:

 

Name: Title: ASTRAZENECA PHARMACEUTICALS, LP By:

 

Name: Title: AEGERION PHARMACEUTICALS, INC. By:

 

Name: Title:

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Exhibit B

Key Terms of BMS Agreement

[*]

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT C

DOMAIN NAME ASSIGNMENT

This Domain Name Assignment (this “Domain Name Assignment”) is made as of this
[            ] day of [            ], 2015, by and between Amylin
Pharmaceuticals, LLC, a Delaware limited liability company (“Amylin”),
AstraZeneca Pharmaceuticals LP, a Delaware limited partnership (“AZPLP”, and
collectively with Amylin, “Seller”), and Aegerion Pharmaceuticals, Inc., a
Delaware corporation (“Buyer”). Amylin, AZPLP and Buyer are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Seller owns the internet domain names listed on Schedule A attached
hereto and made a part hereof (collectively, the “Purchased Domain Names”); and

WHEREAS, Amylin, AZPLP (solely for purposes of Sections 2.1.1, 2.2.1 and 2.3.2
of the Asset Purchase Agreement) and Buyer have entered into that certain Asset
Purchase Agreement, dated as of November 5, 2014 (the “Asset Purchase
Agreement”); and

WHEREAS, in connection with the Asset Purchase Agreement, Buyer has agreed to
acquire from Seller, and Seller has agreed to sell, transfer, convey, assign and
deliver to Buyer, the Purchased Domain Names.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Domain Name Assignment and of the representations, warranties, conditions,
agreements and promises contained in the Asset Purchase Agreement, this Domain
Name Assignment and the other Ancillary Agreements, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

  1. Definitions. Unless otherwise specifically provided herein, capitalized
terms used in this Domain Name Assignment and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Asset Purchase Agreement.

 

  2. Conveyance and Acceptance. In accordance with the provisions of the Asset
Purchase Agreement, Seller hereby sells, transfers, conveys, assigns and
delivers to Purchaser, its successors, legal representatives, and assigns, and
Purchaser hereby purchases and accepts from Seller, all of Seller’s right,
title, and interest in and to the Purchased Domain Names.

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  3. Further Assurances. Seller agrees, at Buyer’s expense, to take such action
as may be required or necessary to effect the transfer of the Purchased Domain
Names to Buyer including, without limitation, releasing any “lock” placed on the
Purchased Domain Names, obtaining the authorization code and providing that code
to Buyer, confirming the requested transfer upon receipt of a request to do so
from the registrar used by Buyer for the Purchased Domain Names, executing and
delivering all authorizations necessary to effectuate electronic transfer of the
Purchased Domain Names, and executing and delivering all further documents and
instruments and to do and cause to be done such further acts and things as may
be necessary or as Buyer may reasonably request to effectuate the assignment and
transfer of the Purchased Domain Names to Buyer. Buyer shall bear all costs
charged by any transferring registrar, if any, in connection with the transfer
of the Purchased Domain Names to Buyer.

 

  4. Asset Purchase Agreement Controls. Notwithstanding any other provision of
this Domain Name Assignment to the contrary, nothing contained herein shall in
any way supersede, modify, replace, amend, change, rescind, waive, exceed,
expand, enlarge or in any way affect the provisions, including warranties,
covenants, agreements, conditions, representations or, in general any of the
rights and remedies, or any of the obligations of Buyer or Seller set forth in
the Asset Purchase Agreement. This Domain Name Assignment is subject to and
governed entirely in accordance with the terms and conditions of the Asset
Purchase Agreement. Nothing contained herein is intended to modify or supersede
any of the provisions of the Asset Purchase Agreement.

 

  5. Miscellaneous.

 

  (a) Expenses. All costs and expenses associated with the conveyance under this
Domain Name Assignment of all right, title and interest of Seller in and to the
Purchased Domain Names shall be borne solely by Buyer.

 

  (b) Counterparts. This Domain Name Assignment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. Delivery of an executed counterpart of a signature page of this
Domain Name Assignment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed original counterpart of this Domain
Name Assignment.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have duly executed this Domain Name Assignment,
as of the day and year first above written.

 

AMYLIN PHARMACEUTICALS, LLC By:

 

Name: Title: ASTRAZENECA PHARMACEUTICALS, LP By:

 

Name: Title: AEGERION PHARMACEUTICALS, INC. By:

 

Name: Title:

 

[Signature Page to Domain Name Assignment]



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT D

PATENT ASSIGNMENT

This Patent Assignment (this “Patent Assignment”) is made as of this
[            ] day of [            ], 2015, by and between Amylin
Pharmaceuticals, LLC, a Delaware limited liability company (“Amylin”),
AstraZeneca Pharmaceuticals LP, a Delaware limited partnership (“AZPLP”, and
collectively with Amylin, “Seller”), and Aegerion Pharmaceuticals, Inc., a
Delaware corporation (“Buyer”). Amylin, AZPLP and Buyer are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Seller owns the Patent Rights listed on Schedule A attached hereto and
made a part hereof (collectively referred to herein as the “Purchased Patents”);
and

WHEREAS, Amylin, AZPLP (solely for purposes of Sections 2.1.1, 2.2.1 and 2.3.2
of the Asset Purchase Agreement) and Buyer, have entered into that certain Asset
Purchase Agreement, dated as of November 5, 2014 (the “Asset Purchase
Agreement”); and

WHEREAS, in connection with the Asset Purchase Agreement, Seller has agreed to
sell, transfer, convey, assign and deliver to Buyer, and Buyer has agreed to
purchase and accept from Seller the Purchased Patents.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Patent Assignment and of the representations, warranties, conditions, agreements
and promises contained in the Asset Purchase Agreement, this Patent Assignment
and the other Ancillary Agreements, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

 

  1. Defined Terms. Unless otherwise specifically provided herein, capitalized
terms used in this Patent Assignment and not otherwise defined herein shall have
the respective meanings ascribed thereto in the Asset Purchase Agreement.

 

  2.

Conveyance and Acceptance. In accordance with the provisions of the Asset
Purchase Agreement, Seller hereby sells, transfers, conveys, assigns and
delivers to Buyer, its successors, legal representatives, and assigns all right,
title and interest in and to the Purchased Patents and Buyer hereby purchases
and accepts from Seller the Purchased Patents. The Purchased Patents include
(a) all national, regional and international patents and patent applications,
including provisional patent applications; (b) all patent applications filed
either from such patents, patent applications or provisional applications or
from an application claiming

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  priority from either of these, including divisionals, continuations,
continuations-in-part, provisionals, converted provisionals and continued
prosecution applications; (c) any and all patents that have issued or in the
future issue from the foregoing patent applications ((a) and (b)), including
utility models, petty patents, innovation patents and design patents and
certificates of invention; (d) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications ((a),
(b) and (c)); and (e) any similar rights, including so-called pipeline
protection or any importation, revalidation, confirmation or introduction patent
or registration patent or patent of additions to any of such foregoing patent
applications and patents.

 

  3. Recordation. Seller hereby authorizes the United States Commissioner of
Patents and Trademarks and, as appropriate, the respective patent office or
other Governmental Authority in each jurisdiction other than the United States,
to record this Assignment.

 

  4. Asset Purchase Agreement Controls. Notwithstanding any other provision of
this Patent Assignment to the contrary, nothing contained herein shall in any
way supersede, modify, replace, amend, change, rescind, waive, exceed, expand,
enlarge or in any way affect the provisions, including warranties, covenants,
agreements, conditions, representations or, in general any of the rights and
remedies, or any of the obligations of Buyer or Seller set forth in the Asset
Purchase Agreement. This Patent Assignment is subject to and governed entirely
in accordance with the terms and conditions of the Asset Purchase Agreement.
Nothing contained herein is intended to modify or supersede any of the
provisions of the Asset Purchase Agreement.

 

  5. Further Assurances. Seller agrees, at Buyer’s expense, to take such further
action and to execute and deliver such additional instruments and documents as
Buyer may reasonably request to carry out and fulfill the purposes and intent of
this Patent Assignment including signing all papers and documents, taking all
lawful oaths and doing all acts necessary or required to be done for the
procurement, maintenance, enforcement and defense of patents or applications of
Purchased Patents.

 

  6. Miscellaneous.

 

  (a) Expenses. All costs and expenses associated with the conveyance under this
Patent Assignment of all right, title and interest of Seller in and to the
Purchased Patents shall be borne solely by Buyer.

 

  (b)

Counterparts. This Patent Assignment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an

 

2



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  original instrument, but all such counterparts together shall constitute but
one agreement. Delivery of an executed counterpart of a signature page of this
Patent Assignment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed original counterpart of this Patent
Assignment.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the Parties have duly executed this Patent Assignment, as of
the date first above written.

 

AMYLIN PHARMACEUTICALS, LLC By:

 

Name: Title: ASTRAZENECA PHARMACEUTICALS, LP By:

 

Name: Title: AEGERION PHARMACEUTICALS, INC. By:

 

Name: Title:

 

[Signature Page to Patent Assignment]



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

STATE OF                                              }

                                 } ss

COUNTY OF                                         }

On this             day of             , 2015, before me personally appeared
                                , to me personally known, who, being duly sworn,
did say that he/she is the                                 of Amylin
Pharmaceuticals, LLC and that he/she duly executed the foregoing instrument for
and on behalf of Amylin Pharmaceuticals, LLC being duly authorized to do so and
that said individual acknowledged said instrument to be the free act and deed of
said company.

 

 

Notary Public Expiration Date:

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

STATE OF                                         }

                                 } ss

COUNTY OF                                     }

On this              day of             , 2015, before me personally appeared
                                , to me personally known, who, being duly sworn,
did say that he/she is the                                  of AstraZeneca
Pharmaceuticals, LP and that he/she duly executed the foregoing instrument for
and on behalf of AstraZeneca Pharmaceuticals, LP being duly authorized to do so
and that said individual acknowledged said instrument to be the free act and
deed of said company.

 

 

Notary Public

Expiration Date:

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

STATE OF                                         }

                                 } ss

COUNTY OF                                     }

On this              day of             , 2015, before me personally appeared
                                , to me personally known, who, being duly sworn,
did say that he/she is the                                  of Aegerion
Pharmaceuticals, Inc. and that he/she duly executed the foregoing instrument for
and on behalf of Aegerion Pharmaceuticals, Inc. being duly authorized to do so
and that said individual acknowledged said instrument to be the free act and
deed of said company.

 

 

Notary Public

Expiration Date:

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT E-1

TRADEMARK ASSIGNMENT

This Trademark Assignment (this “Trademark Assignment”) is made as of this
[            ] day of [            ], 2015, by and between Amylin
Pharmaceuticals, LLC, a Delaware limited liability company (“Seller”) and
Aegerion Pharmaceuticals, Inc., a Delaware corporation (“Buyer”). Seller and
Buyer are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, Seller is the owner in the applicable jurisdiction of the Trademarks
registrations and applications set forth on Schedule A attached hereto and made
part hereof (collectively, the “Purchased Trademarks”);

WHEREAS, Seller, AstraZeneca Pharmaceuticals, LP, a Delaware limited partnership
(solely for purposes of Sections 2.1.1, 2.2.1 and 2.3.2 of the Asset Purchase
Agreement), and Buyer have entered into that certain Asset Purchase Agreement,
dated as of November 5, 2014 (the “Asset Purchase Agreement”); and

WHEREAS, in connection with the Asset Purchase Agreement, Buyer has agreed to
acquire from Seller and Seller has agreed to sell, transfer, convey, assign and
deliver to Buyer all of Seller’s rights, title and interest in and to the
Purchased Trademarks, together with the goodwill of the business associated with
and symbolized by the Purchased Trademarks.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Trademark Assignment and of the representations, warranties, conditions,
agreements and promises contained in the Asset Purchase Agreement, this
Trademark Assignment and the other Ancillary Agreements, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

  1. Defined Terms. Unless otherwise specifically provided herein, capitalized
terms used in this Trademark Assignment and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Asset Purchase Agreement.

 

  2.

Conveyance and Acceptance of Purchased Trademarks. In accordance with the
provisions of the Asset Purchase Agreement, (a) Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer (and to Buyer’s successors, legal
representatives, and assigns), all of its right, title and interest in and to
the Purchased Trademarks in the jurisdiction set forth opposite each such
Purchased Trademarks on Schedule A, including all common law rights therein and
all trademark registrations and registration applications relating to the
Purchased

 

- 1 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  Trademarks, together with all proceeds, benefits, privileges, causes of
action, and remedies relating to the Purchased Trademarks, all rights to bring
an action, whether at law or in equity, for infringement or other violation of
the Purchased Trademarks against any Third Party, all rights to recover damages,
profits and injunctive relief for infringement or other violation of the
Purchased Trademarks, and all goodwill of the business associated with and
symbolized by the Purchased Trademarks; provided, however, that no such rights
are being assigned hereunder with respect to any Excluded Assets or Excluded
Liabilities; and (b) Buyer hereby accepts such sale, transfer, conveyance,
assignment and delivery.

 

  3. Recordation. Seller hereby authorizes Buyer to record this Trademark
Assignment with the U.S. Patent and Trademark Office and all other applicable
foreign trademark offices or other relevant Governmental Authorities. All costs
and expenses, including Third Party filing and recordation fees and other
disbursements, associated with the conveyance of the Purchased Trademarks and
with the recordation of this Trademark Assignment shall be borne solely by
Buyer.

 

  4. Asset Purchase Agreement Controls. Notwithstanding any other provision of
this Trademark Assignment to the contrary, nothing contained herein shall in any
way supersede, modify, replace, amend, change, rescind, waive, exceed, expand,
enlarge or in any way affect the provisions, including warranties, covenants,
agreements, conditions, representations or, in general any of the rights and
remedies, or any of the obligations of Buyer or Seller set forth in the Asset
Purchase Agreement. This Trademark Assignment is subject to, and governed
entirely in accordance with, the terms and conditions of the Asset Purchase
Agreement. Nothing contained herein is intended to modify or supersede any of
the provisions of the Asset Purchase Agreement.

 

  5. Further Assurances. Seller agrees, at Buyer’s expense, to take such further
action and to execute and deliver such additional instruments and documents as
Buyer may reasonably request to carry out and fulfill the purposes and intent of
this Trademark Assignment including signing all papers and documents, taking all
lawful oaths and doing all acts necessary or required to be done for the
procurement, maintenance, enforcement and defense of trademarks or applications
of Purchased Trademarks.

 

  6. Miscellaneous.

 

  (a) Expenses. All costs and expenses associated with the conveyance under this
Trademark Assignment of all right, title and interest of Seller in and to the
Purchased Trademarks shall be borne solely by Buyer.

 

  (b)

Counterparts. This Trademark Assignment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall

 

- 2 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  constitute but one agreement. Delivery of an executed counterpart of a
signature page of this Trademark Assignment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed original
counterpart of this Trademark Assignment.

[Signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Trademark
Assignment, as of the date first above written.

 

AMYLIN PHARMACEUTICALS, LLC

By:

 

Name: Title: AEGERION PHARMACEUTICALS, INC.. By:

 

Name: Title:

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

STATE OF                                              }

                        } ss

COUNTY OF                                         }

On this              day of             , 2015, before me personally appeared
                                , to me personally known, who, being duly sworn,
did say that he/she is the                                  of Amylin
Pharmaceuticals, LLC and that he/she duly executed the foregoing instrument for
and on behalf of Amylin Pharmaceuticals, LLC being duly authorized to do so and
that said individual acknowledged said instrument to be the free act and deed of
said company.

 

 

Notary Public

Expiration Date:

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

STATE OF                                              }

                        } ss

COUNTY OF                                         }

On this              day of             , 2015, before me personally appeared
                                , to me personally known, who, being duly sworn,
did say that he/she is the                                  of Aegerion
Pharmaceuticals, Inc. and that he/she duly executed the foregoing instrument for
and on behalf of Aegerion Pharmaceuticals, Inc. being duly authorized to do so
and that said individual acknowledged said instrument to be the free act and
deed of said company.

 

 

Notary Public

Expiration Date:

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT E-2

TRADEMARK ASSIGNMENT

This Trademark Assignment (this “Trademark Assignment”) is made as of this
[            ] day of [            ], 2015, by and between AstraZeneca
Pharmaceuticals, LP, a Delaware limited partnership (“Seller”) and Aegerion
Pharmaceuticals, Inc., a Delaware corporation (“Buyer”). Seller and Buyer are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Seller is the owner in the applicable jurisdiction of the Trademarks
registrations and applications set forth on Schedule A attached hereto and made
part hereof (collectively, the “Purchased Trademarks”);

WHEREAS, Amylin Pharmaceuticals, LLC, a Delaware limited liability company,
Seller (solely for purposes of Sections 2.1.1, 2.2.1 and 2.3.2 of the Asset
Purchase Agreement) and Buyer have entered into that certain Asset Purchase
Agreement, dated as of November 5, 2014 (the “Asset Purchase Agreement”); and

WHEREAS, in connection with the Asset Purchase Agreement, Buyer has agreed to
acquire from Seller and Seller has agreed to sell, transfer, convey, assign and
deliver to Buyer all of Seller’s rights, title and interest in and to the
Purchased Trademarks, together with the goodwill of the business associated with
and symbolized by the Purchased Trademarks.

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Trademark Assignment and of the representations, warranties, conditions,
agreements and promises contained in the Asset Purchase Agreement, this
Trademark Assignment and the other Ancillary Agreements, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

  1. Defined Terms. Unless otherwise specifically provided herein, capitalized
terms used in this Trademark Assignment and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Asset Purchase Agreement.

 

  2.

Conveyance and Acceptance of Purchased Trademarks. In accordance with the
provisions of the Asset Purchase Agreement, (a) Seller hereby sells, assigns,
transfers, conveys and delivers to Buyer (and to Buyer’s successors, legal
representatives, and assigns), all of its right, title and interest in and to
the Purchased Trademarks in the jurisdiction set forth opposite each such
Purchased Trademarks on Schedule A, including all common law rights therein and
all trademark registrations and registration applications relating to the
Purchased

 

- 1 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  Trademarks, together with all proceeds, benefits, privileges, causes of
action, and remedies relating to the Purchased Trademarks, all rights to bring
an action, whether at law or in equity, for infringement or other violation of
the Purchased Trademarks against any Third Party, all rights to recover damages,
profits and injunctive relief for infringement or other violation of the
Purchased Trademarks, and all goodwill of the business associated with and
symbolized by the Purchased Trademarks; provided, however, that no such rights
are being assigned hereunder with respect to any Excluded Assets or Excluded
Liabilities; and (b) Buyer hereby accepts such sale, transfer, conveyance,
assignment and delivery.

 

  3. Recordation. Seller hereby authorizes Buyer to record this Trademark
Assignment with the U.S. Patent and Trademark Office and all other applicable
foreign trademark offices or other relevant Governmental Authorities. All costs
and expenses, including Third Party filing and recordation fees and other
disbursements, associated with the conveyance of the Purchased Trademarks and
with the recordation of this Trademark Assignment shall be borne solely by
Buyer.

 

  4. Asset Purchase Agreement Controls. Notwithstanding any other provision of
this Trademark Assignment to the contrary, nothing contained herein shall in any
way supersede, modify, replace, amend, change, rescind, waive, exceed, expand,
enlarge or in any way affect the provisions, including warranties, covenants,
agreements, conditions, representations or, in general any of the rights and
remedies, or any of the obligations of Buyer or Seller set forth in the Asset
Purchase Agreement. This Trademark Assignment is subject to, and governed
entirely in accordance with, the terms and conditions of the Asset Purchase
Agreement. Nothing contained herein is intended to modify or supersede any of
the provisions of the Asset Purchase Agreement.

 

  5. Further Assurances. Seller agrees, at Buyer’s expense, to take such further
action and to execute and deliver such additional instruments and documents as
Buyer may reasonably request to carry out and fulfill the purposes and intent of
this Trademark Assignment including signing all papers and documents, taking all
lawful oaths and doing all acts necessary or required to be done for the
procurement, maintenance, enforcement and defense of trademarks or applications
of Purchased Trademarks.

 

  6. Miscellaneous.

 

  (a) Expenses. All costs and expenses associated with the conveyance under this
Trademark Assignment of all right, title and interest of Seller in and to the
Purchased Trademarks shall be borne solely by Buyer.

 

  (b)

Counterparts. This Trademark Assignment may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall

 

- 2 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  constitute but one agreement. Delivery of an executed counterpart of a
signature page of this Trademark Assignment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed original
counterpart of this Trademark Assignment.

[Signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Trademark
Assignment, as of the date first above written.

 

ASTRAZENECA PHARMACEUTICALS, LP

By:

 

Name:

Title:

AEGERION PHARMACEUTICALS, INC.

By:

 

Name:

Title:

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

STATE OF                                              }

                             } ss

COUNTY OF                                         }

On this             day of             , 2015, before me personally appeared
                                , to me personally known, who, being duly sworn,
did say that he/she is the                                 of AstraZeneca
Pharmaceuticals, LP and that he/she duly executed the foregoing instrument for
and on behalf of AstraZeneca Pharmaceuticals, LP being duly authorized to do so
and that said individual acknowledged said instrument to be the free act and
deed of said company.

 

 

Notary Public

Expiration Date:

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

STATE OF                                              }

                                 } ss

COUNTY OF                                         }

On this             day of             , 2015, before me personally appeared
            , to me personally known, who, being duly sworn, did say that he/she
is the             of Aegerion Pharmaceuticals, Inc. and that he/she duly
executed the foregoing instrument for and on behalf of Aegerion Pharmaceuticals,
Inc. being duly authorized to do so and that said individual acknowledged said
instrument to be the free act and deed of said company.

 

 

Notary Public

Expiration Date:

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT F

 

 

 

FORM OF

TRANSITIONAL SERVICES AGREEMENT

By and between

Amylin Pharmaceuticals, LLC

and

Aegerion Pharmaceuticals, Inc.

Dated as of November 5, 2015

 

 

 

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

TABLE OF CONTENTS

 

              Page   ARTICLE 1 DEFINITIONS      1      1.1    Certain Defined
Terms      1      1.2    Construction      2    ARTICLE 2 SERVICES      2     
2.1    Provision of Services      2      2.2    Services Performed by Affiliates
and Third Parties      3      2.3    Performance Standard      3      2.4   
Transitional Nature of Services; Changes      4      2.5    Location of Services
Provided; Travel Expenses      4      2.6    Transition Management      4     
2.7    Cooperation      4      2.8    Consents      5      2.9    Exclusions   
  5      2.10    Data Transmission      6      2.11    Other Obligations      6
   ARTICLE 3 COMPENSATION      6      3.1    Services Fees      6      3.2   
Invoicing      7      3.3    Due Date      7      3.4    Taxes      7      3.5
   Records; Audit      7    ARTICLE 4 OWNERSHIP OF ASSETS, INTELLECTUAL PROPERTY
AND RIGHTS OF REFERENCE      8      4.1    Ownership; Delivery      8      4.2
   Limited License      9    ARTICLE 5 CONFIDENTIALITY      9      5.1   
Confidentiality      9    ARTICLE 6 LIMITATION OF LIABILITY; INDEMNIFICATION   
  9      6.1    Limitation of Liability      9   

 

i



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

 

  6.2 Indemnification 10   6.3 Exclusivity   10    ARTICLE 7 TERM AND
TERMINATION   11    7.1 Term   11    7.2 Termination of Services   11    7.3
Accrued Rights; Surviving Obligations   12    ARTICLE 8 MISCELLANEOUS   12   
8.1 Force Majeure   12    8.2 Independent Contractor   12    8.3 Governing Law,
Jurisdiction, Venue and Service   13    8.4 Notices   13    8.5 No Benefit to
Third Parties   15    8.6 Waiver and Non-Exclusion of Remedies   15    8.7
Assignment   15    8.8 Amendment   16    8.9 Severability   16    8.10 English
Language   16    8.11 Counterparts   16    8.12 Entire Agreement   16   

EXHIBITS

 

A Other Obligations

SCHEDULES

 

2.1 Services2 3.1 Fees

 

 

2  Note to Draft: Categories of services to be discussed and agreed upon between
the Parties. Data transmission under Section 2.10 to be included as a service.

 

ii



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

INDEX OF DEFINED TERMS

 

Defined Term

   Page  

Affiliate

     1   

Agreement

     1   

Asset Purchase Agreement

     1   

AZPLP

     1   

Breaching Party

     11   

Buyer

     1   

Calendar Year

     1   

Complaining Party

     11   

Distribution Costs

     2   

Distribution Service

     2   

Effective Date

     1   

Excluded Services

     2   

Extension Period

     11   

Force Majeure Event

     12   

FTE

     2   

FTE Rate

     2   

Initial Period

     11   

Defined Term

   Page  

Notice

     13   

Notice Period

     11   

Out-of-Pocket Costs

     2   

Parties

     1   

Party

     1   

Payments

     7   

Reimbursable Expenses

     6   

Seller

     1   

Seller Cap

     9   

Seller-related Losses

     10   

Service

     2   

Services

     2   

Services Fees

     6   

Services Standard

     3   

Transition Managers

     4   

Transition Period

     11   

 

 

iii



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

TRANSITIONAL SERVICES AGREEMENT (this “Agreement”) dated as of [—], 2015 (the
“Effective Date”), between Amylin Pharmaceuticals, LLC, a Delaware limited
liability company (“Seller”), and Aegerion Pharmaceuticals, Inc., a Delaware
corporation (“Buyer”). Seller and Buyer are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

WHEREAS, Seller, AstraZeneca Pharmaceuticals LP, a Delaware limited partnership
(solely for purposes of Sections 2.1.1, 2.2.1 and 2.3.2 of the Asset Purchase
Agreement) (“AZPLP”), and Buyer are parties to that certain Asset Purchase
Agreement, dated as of November 5, 2014 (the “Asset Purchase Agreement”),
pursuant to which Buyer is purchasing from Seller and AZPLP the Purchased Assets
(as defined in the Asset Purchase Agreement); and

WHEREAS, following the consummation of the transactions contemplated by the
Asset Purchase Agreement, Seller has agreed to perform certain Services (as
defined in Section 2.1.1) for a certain period after the Effective Date for the
benefit of Buyer with respect to Buyer’s use and operation of the Purchased
Assets and the parties have agreed to undertake certain obligations pursuant to
2.11 with respect to the Product and the Product Business, subject to the terms
and conditions contained herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth and set forth in the Asset Purchase Agreement,
the other Ancillary Agreements (as defined in the Asset Purchase Agreement), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties, intending to be legally bound, do hereby agree
as follows:

ARTICLE 1

DEFINITIONS

1.1 Certain Defined Terms. Unless otherwise specifically provided herein,
capitalized terms used, but not otherwise defined, herein shall have the
meanings ascribed thereto in the Asset Purchase Agreement. As used herein, the
following terms have the following meanings.

“Affiliate” shall have the meaning set forth in the Asset Purchase Agreement.

“Calendar Year” means each successive period of 12 calendar months commencing on
January 1 and ending on December 31, except that the first Calendar Year of the
Term shall commence on the Effective Date and end on December 31 of the year in
which the Effective Date occurs and the last Calendar Year of the Term shall
commence on January 1 of the year in which the Term ends and end on the last day
of the Term.

 

Schedule 2.1 - 1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

[”Distribution Costs” means [—].]3

“Distribution Service” has the meaning set forth in Schedule 2.1.

“Excluded Services” means [corporate management, legal, insurance, treasury,
tax, travel and meeting planning services, corporate aviation, public affairs,
real estate services, internal audit]4 and all other services not specifically
covered by Schedule 2.1.

“FTE Rate” means [a rate per annum]5 the time of an employee for a full-time
equivalent (“FTE”) person year (consisting of a total of [*]) of work, which
rate shall be as set forth in Schedule 3.1. Without limiting the above, the FTE
Rate shall be adjusted annually for each Calendar Year after 2014 to be equal to
the FTE Rate as of the Effective Date or the preceding Calendar Year, as the
case may be, plus a percentage increase equal to the percentage increase in such
Calendar Year in the applicable Consumer Price Index for all Urban Consumers, as
published by the U.S. Department of Labor, Bureau of Statistics.

“Out-of-Pocket Costs” means with respect to any Services other than Distribution
Services, Seller’s and its Affiliates’ actual, reasonably incurred, documented,
out-of-pocket expenses incurred in providing such Services.

1.2 Construction. Section 1.2 of the Asset Purchase Agreement is hereby
incorporated by reference into this Agreement, mutatis mutandis.

ARTICLE 2

SERVICES

 

  2.1 Provision of Services.

2.1.1 Subject to the terms and conditions of this Agreement, during the
Transition Period (as defined in Section 7.1), Seller shall provide or cause to
be provided to Buyer the transitional services set forth on Schedule 2.1, as
such services are currently being utilized by Seller in connection with the
Purchased Assets (each, a “Service” and collectively, the “Services”), when and
as reasonably requested by Buyer or its Affiliates. If there is any
inconsistency between the terms of Schedule 2.1 and the terms of this Agreement,
the terms of this Agreement shall govern. Except as expressly set forth herein,
from and after the Effective Date, Seller’s and Buyer’s respective obligations
and rights with respect to the Product shall be as set forth in the Asset
Purchase Agreement or the applicable other Ancillary Agreements. For the
avoidance of doubt, the Services do not include, and Seller shall have no
obligation to provide, any of the Excluded Services.

 

 

3  Note to Draft: Parties to discuss the definition of Distribution Costs once
services are agreed.

4  Note to Draft: Scope of Excluded Services subject to further review by the
Parties once the Services have been determined.

5  Note to Draft: Parties to agree on initial FTE Rates prior to execution.

 

2



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

2.1.2 Notwithstanding anything to the contrary herein, neither Seller nor any of
its Affiliates will be required to perform or to cause to be performed any of
the Services for the benefit of any Person other than Buyer and its Affiliates.

2.1.3 The description of the Services set forth on Schedule 2.1 may be amended
from time to time upon the mutual written agreement of the Parties hereto, and
any such amendment shall be considered part of this Agreement and incorporated
herein by this reference.

2.2 Services Performed by Affiliates and Third Parties. Seller shall have the
right to perform the Services either itself, through any Affiliate or through
any subcontractor set forth on Schedule 2.2, or through any other subcontractor
upon Buyer’s written approval (not to be unreasonably withheld). Subject to
Section 6.3, Seller shall remain obligated and liable for any Services performed
by a subcontractor of Seller.

 

  2.3 Performance Standard.

2.3.1 Buyer acknowledges that Seller is not in the business of providing
services to Third Parties and is entering into this Agreement only in connection
with the Asset Purchase Agreement. Seller shall use commercially reasonable
efforts to provide, and to cause its Affiliates and subcontractors to provide,
the Services to be provided pursuant to this Agreement with substantially the
same degree of skill, quality and care utilized by Seller (or its Affiliates) in
performing such activities for itself with respect to the Product to the extent
that doing so does not materially interfere with Seller’s own business
activities and in compliance in all material respects with all applicable Laws
(the “Services Standard”). Under no circumstances shall Seller, its Affiliates
or its or their employees or agents (including subcontractors) be held
accountable to a greater standard of care, efforts or skill than the Services
Standard. Buyer acknowledges and agrees that (i) the Services do not include the
exercise of business judgment or general management for Buyer and (ii) NEITHER
SELLER NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES, EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT.

2.3.2 The Parties shall amend Schedule 2.1 and the applicable Services Fees if
the Services to be provided to Buyer increase in scale or in scope in a material
way beyond those provided to Buyer as of the Effective Date should Seller agree
to provide such increased scale or scope of Services.

2.3.3 If, in order to provide any Services under this Agreement, it is necessary
or advisable to take any steps to facilitate such Services, including
implementing special information technology connections or firewalls, the costs
of taking such steps shall be borne by

 

3



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Buyer; provided that Seller shall have notified Buyer of such steps and the
costs therefor, and Buyer shall not be obligated to pay such costs unless it
shall have consented to taking such steps and shall only be liable for the costs
identified in such notice.

2.4 Transitional Nature of Services; Changes. Buyer acknowledges and agrees that
the Services are intended only to be transitional in nature, and shall be
furnished by Seller only during the Transition Period and solely for the purpose
of accommodating Buyer in connection with the transactions contemplated by the
Asset Purchase Agreement. Buyer shall ensure that it will have sufficient
resources available to it at the end of the Transition Period to perform the
Services (or have the Services performed) without the involvement of Seller, its
Affiliates or any of its or their employees or agents. Buyer acknowledges and
agrees that Seller or its Affiliates may make reasonable changes from time to
time in the manner of performing the Services if Seller or its Affiliates
(a) are making similar changes in performing similar services for their own
Affiliates or would have made in performing similar services for their own
Affiliates with respect to the Product and (b) furnish to Buyer such notice (in
content and timing) as Seller or its Affiliates shall furnish to their own
Affiliates with respect to such changes.

2.5 Location of Services Provided; Travel Expenses. Seller shall provide the
Services to Buyer from locations of Seller’s choice in its sole discretion
unless Services are required to be performed at a specific location identified
in Schedule 2.1. Should the provision of Services require any personnel of
Seller to travel beyond 50 miles from his or her employment location, Buyer
shall reimburse Seller for all reasonable travel-related costs, consistent with
Seller’s travel policy.

2.6 Transition Management. Within five Business Days after the Effective Date,
Buyer and Seller each shall designate an appropriate point of contact for all
questions and issues relating to the Services (the “Transition Managers”).
Either Party may, by written notice given to the other Party, replace its
Transition Manager. The Transition Managers shall meet at least once per week,
or on such other schedule as mutually agreed upon by the Parties, during the
Transition Period in person or telephonically in order to discuss the Services
and the status of the transition and to manage any open issues relating to the
Services.

2.7 Cooperation. Each of Buyer and Seller shall use commercially reasonable
efforts to cooperate with each other in all matters relating to the provision
and receipt of the Services. Without limiting the generality of the foregoing
sentence:

2.7.1 Such cooperation shall include Seller using commercially reasonable
efforts to obtain material consents, licenses or approvals necessary to permit
Seller to perform its obligations hereunder, subject to the Services Standard;
provided, however, that under no circumstances shall Seller be obligated to
provide a Service if (i) Seller is unable to obtain necessary consents, licenses
and approvals relating to such Service on commercially reasonable terms; (ii) in
order to provide such Service, Seller will have an obligation to make any
payments to any Third Party or incur any obligations in respect of any such
consents, licenses or approvals, which payments are not subject to reimbursement
by Buyer or which other obligations are not

 

4



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

assumed by Buyer hereunder; (iii) Seller would be obligated to make any
alternative arrangements in the event that any such consents, licenses or
approvals are not obtained (but only to the extent such arrangements would not
be commercially reasonable); or (iv) Seller would be required to seek broader
rights or more favorable terms with respect to any consents, licenses or
approvals than those applicable immediately prior to the date hereof.

2.7.2 Buyer shall permit Seller, its Affiliates and its and their employees and
agents reasonable access during regular business hours (or otherwise upon
reasonable prior notice) to such data and personnel as are involved in receiving
the Services, and records as reasonably requested by Seller to facilitate
Seller’s performance of this Agreement.

2.7.3 Seller shall be excused from performing any obligation under this
Agreement to the extent Buyer’s failure to perform its obligations under this
Agreement, including providing cooperation as set forth in this Section 2.7,
hinders or prevents Seller’s performance of such obligation.

2.8 Consents. To the extent the consent of any subcontractor is needed in order
for Seller to use any resources to provide the Services, Buyer shall use
commercially reasonable efforts to (a) cooperate with Seller in acquiring any
such consents; (b) comply with any requirements imposed on Buyer in connection
with securing such consent; (c) comply with any restrictions imposed on the use
of such resources; and (d) be responsible for any fees payable to such
subcontractor to the extent necessary to secure the consent. Notwithstanding the
foregoing or anything herein to the contrary, if Seller is unable to secure such
consents, Seller’s sole liability, and Buyer’s sole remedy, will be for Seller
to assist Buyer in identifying alternate resources.

2.9 Exclusions. Notwithstanding anything herein to the contrary, in no event
shall Seller or any of its Affiliates be (a) obligated to provide any Services
that would be unlawful for Seller to provide or that would require Seller to
violate applicable Law; (b) obligated to provide any Services that in Seller’s
reasonable determination could create deficiencies in Seller’s controls over
financial information or adversely affect the maintenance of Seller’s financial
books and records or the preparation of its financial statements; (c) obligated
to hire any additional employees to perform the Services, or maintain the
employment of any specific employee; (d) obligated to hire replacements for
employees that resign, retire or are terminated, except to the extent necessary
to perform the Services; (e) obligated to enter into retention agreements with
employees or otherwise provide any incentive beyond payment of regular salary
and benefits; (f) prevented from transferring after the Effective Date any
employees who were supporting the Product or the Product Business as of the
Effective Date to support other products for Seller or its Affiliates or to
assume other roles with Seller or its Affiliates to the extent such employees
are not required to provide Services; (g) prevented from determining, in its
sole discretion, the individual employees who will provide Services;
(h) obligated to purchase, lease or license any additional equipment or
software; (i) obligated to create or supply any documentation or information not
currently existing or reasonably available; (j) obligated to enter into new or
additional contracts with Third Parties or change the scope of current

 

5



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

agreements with Third Parties or take any actions that would result in the
breach of any Third Party agreements of Seller; or (k) obligated to provide any
Service to the extent and for so long as the performance of such Service becomes
impracticable as a result of a cause or causes outside the reasonable control of
Seller.

2.10 Data Transmission. On or prior to the last day of the Transition Period, or
such earlier date(s) as Buyer may reasonably request, Seller shall cooperate and
shall cause its Affiliates to cooperate to support any transfer to Buyer of data
owned by Buyer that was generated through performance of the Services. If
requested by Buyer, Seller shall deliver and shall cause its Affiliates to
deliver to Buyer, within such time periods as the Parties may reasonably agree,
all records, data, files and other information received or computed for the
benefit of Buyer during the Transition Period, in electronic or hard copy form;
provided, however, that Seller shall not have any obligation to provide or cause
its Affiliates to provide data in any format other than the format in which such
data was originally generated or stored.

2.11 Other Obligations. The Parties shall have the respective obligations with
respect to the Product and Product Business set forth on Exhibit A. For clarity,
the Parties’ respective obligations under Exhibit A shall not constitute
Services.6

ARTICLE 3

COMPENSATION

3.1 Services Fees.7 In consideration for the performance of the Services by
Seller, Buyer shall pay the following fees with respect to the Services (the
“Services Fees”):

3.1.1 with respect to any [                ] Service provided during the Initial
Period for such [                ] Service, the applicable fees therefor set
forth on Schedule 3.1 (plus Out-of-Pocket Costs); and

3.1.2 [with respect to Distribution Services provided in Schedule 2.1, the
applicable fees therefor consisting of Distribution Costs;]

provided, that in each case the Services Fees shall be increased as set forth in
Schedule 3.1 with respect to each Extension Period, if any. In addition, Buyer
shall reimburse Seller (upon receipt of applicable receipts and other reasonable
supporting documentation) for any other costs and expenses described herein
(including Out-of-Pocket Costs and those costs and expenses described in
Schedule 3.1), to the extent incurred in connection with providing the Services
(the “Reimbursable Expenses”).

 

 

6  Note to Draft: Obligations set forth on Exhibit A to include handling of
chargebacks, rebates, returns and government price reporting (to be agreed
between signing and closing).

7  Note to Draft: Structure of Services Fees subject to review and comment by
the Parties once the Services have been agreed.

 

6



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

3.2 Invoicing. Seller shall, on a calendar monthly basis, invoice Buyer for
applicable Services Fees and Reimbursable Expenses. To the extent applicable,
Services Fees will be prorated for any partial months based on the actual number
of Business Days in the month for which Seller was providing the applicable
Services relative to the total number of Business Days in such month. All
Services shall be billed in arrears.

3.3 Due Date. Buyer shall pay each invoice for Services Fees promptly but in no
event later than 45 days after the date of receipt of such invoice. Any payments
under this Agreement that are not made on or before the applicable due date
shall bear interest at the per annum rate of the lesser of [*] percent per annum
above the Prime Rate as reported in the print edition of The Wall Street
Journal, Eastern Edition, on the payment due date or, if unavailable, on the
latest date prior to the payment due date on which such rate is available, and
the maximum rate allowed by Law, calculated on a daily basis on the actual
number of days elapsed from the payment due date to the date of actual payment.

 

  3.4 Taxes.

3.4.1 The amounts payable by Buyer to Seller pursuant to this Agreement
(“Payments”) shall not be reduced on account of any Taxes unless required by
applicable Law. Seller alone shall be responsible for paying any and all Taxes
(other than withholding Taxes required to be paid by Buyer) levied on account
of, or measured in whole or in part by reference to, any Payments it receives.
Buyer shall deduct or withhold from the Payments any Taxes that it is required
by applicable Law to deduct or withhold. Buyer shall increase the Payments by
such additional amounts as are necessary to ensure that Seller receives the full
amount that it would have received in the absence of such withholding Tax.
Notwithstanding the foregoing, if Seller is entitled under any applicable Tax
treaty to a reduction of rate of, or the elimination of, or recovery of,
applicable withholding Tax, it shall deliver to Buyer or the appropriate
Governmental Authority (with the assistance of Buyer to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to reduce the applicable rate of withholding or to relieve Buyer of
its obligation to withhold Tax, and Buyer shall apply the reduced rate of
withholding, or dispense with the withholding, as the case may be, to the extent
it complies with the applicable Tax treaty. If, in accordance with the
foregoing, Buyer withholds any amount, it shall make timely payment to the
proper taxing authority of the withheld amount, and send to Seller proof of such
payment as soon as practicable. Within 10 days following the date the Seller is
eligible to apply any such withheld amounts to reduce a tax payment otherwise
due (whether by credit, offset or other mechanism) or accepts a refund
attributable to such withheld amounts, Seller shall pay Buyer the amount of such
reduction or refund plus the actual Tax benefit realized resulting from such
payment.

 

  3.5 Records; Audit.

3.5.1 Each Party shall maintain, and shall cause its Affiliates to maintain,
complete and accurate records and books of account documenting all expenses and
all other data necessary for the calculation of the amounts payable to the other
Party under this Agreement

 

7



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

consistent with its standard procedures and policies in the ordinary course of
business for a period of two years after such expenses are incurred, unless a
longer retention period is required by Law.

3.5.2 Upon either Party’s request, the other Party shall, and shall cause each
of its Affiliates engaged in the performance of activities under this Agreement
to, permit the requesting Party and its Representatives to inspect and audit the
records and books of account maintained by it pursuant to Section 3.5.1 in order
to confirm the accuracy and completeness of such records and books of account
and all payments hereunder; provided, that neither Party shall be entitled to
exercise its inspection and audit rights under this Section 3.5.2 more than once
per calendar year, unless, in any case, any prior audit resulted in an
adjustment to amounts due hereunder. The Party requesting the audit shall bear
all out-of-pocket costs and expenses incurred in connection with any inspection
or audit performed pursuant to this Section 3.5.2; provided, however, that the
audited Party shall reimburse the Party requesting the audit for all reasonable
costs and expenses incurred by such Party in connection with such inspection or
audit if any such audit identifies an underpayment to the auditing Party or an
overpayment to the audited Party hereunder in excess of [*]% of the amounts
actually payable. In any case, the full amount of the underpayment or
overpayment as applicable shall be payable to the applicable Party plus accrued
interest at a rate equal to the Fed (U.S.) Prime Rate, as of the date such
payment was due, as listed in The Wall Street Journal, Eastern edition, or the
maximum rate permitted under applicable Law, whichever is less. All information
disclosed pursuant to this Section 3.5.2 shall be subject to the non-disclosure
and non-use provisions set forth in Article 5.

ARTICLE 4

OWNERSHIP OF ASSETS, INTELLECTUAL PROPERTY AND RIGHTS OF

REFERENCE

4.1 Ownership; Delivery. Subject to this Section 4.1 and Section 4.2, neither
Party shall gain, by virtue of this Agreement or the Services hereunder, by
implication or otherwise, any rights of ownership or use of any property or
intellectual property rights owned by the other. Except with respect to work
product (a) specifically contemplated by (or expressly addressed in connection
with) a Service, (b) that would constitute Purchased Assets if such work product
existed on the Effective Date (c) that constitute intellectual property rights
that are exclusively related to the Product, all Copyrights, Patents, trade
secrets, know-how, Trademarks, other intellectual property rights, data,
records, information, materials, documents and filings that are conceived or
made by Seller, its Affiliates, or its subcontractors in the course of Seller’s
performance of Services and other activities under this Agreement shall be
solely owned by Seller. In addition, except as otherwise set forth in herein,
under no circumstances shall Seller be obligated to deliver or provide to Buyer,
or otherwise make available or provide Buyer access to, any item (including any
data, contract, report, diagram or other such information or writing) which
Seller is not otherwise obligated to provide to Buyer under the terms of the
Asset Purchase Agreement.

 

8



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

4.2 Limited License. Solely for and with respect to the performance of Services
and other activities under this Agreement during the Transition Period, Buyer
(on behalf of itself and its Affiliates) hereby grants to Seller and its
Affiliates a non-exclusive, royalty-free, non-transferable license and right of
reference, with the right to grant further licenses and rights of reference, to
all intellectual property, Regulatory Documentation and Product Records included
within the Purchased Assets necessary or useful to perform the Services
hereunder.

ARTICLE 5

CONFIDENTIALITY

5.1 Confidentiality. Section 5.4 of the Asset Purchase Agreement is hereby
incorporated by reference into this Agreement, mutatis mutandis.

ARTICLE 6

LIMITATION OF LIABILITY; INDEMNIFICATION

6.1 Limitation of Liability. None of Seller, its Affiliates or any employees or
agents of Seller or its Affiliates shall be liable to Buyer, its Affiliates or
any Third Party for, and Buyer releases and forever discharges Seller, its
Affiliates and any employees or agents of Seller and its Affiliates, from any
and all Losses arising out of or connected with any act or omission of Seller,
its Affiliates or any employees or agents of Seller or its Affiliates, pursuant
to this Agreement or with respect to the Services, other than Losses to the
extent arising out of the gross negligence or willful and intentional misconduct
of Seller, its Affiliates or subcontractors or any material breach by Seller or
any of its Affiliates under this Agreement. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW AND EXCEPT AS A RESULT OF COMMON LAW FRAUD, NEITHER BUYER NOR
SELLER SHALL BE LIABLE TO THE OTHER OR THEIR AFFILIATES OR ANY THIRD PARTY, FOR
ANY CLAIMS, DEMANDS OR SUITS FOR CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT OR MULTIPLE DAMAGES, INCLUDING LOSS OF PROFITS, REVENUE OR
INCOME, DIMINUTION IN VALUE OR LOSS OF BUSINESS OPPORTUNITY (WHETHER OR NOT
FORESEEABLE AT THE EFFECTIVE DATE), CONNECTED WITH OR RESULTING FROM ANY BREACH
OF THIS AGREEMENT, OR ANY ACTIONS UNDERTAKEN IN CONNECTION WITH, OR RELATED
HERETO, INCLUDING ANY SUCH DAMAGES WHICH ARE BASED UPON BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE AND MISREPRESENTATION), BREACH OF WARRANTY, STRICT
LIABILITY, STATUTE, OPERATION OF LAW OR ANY OTHER THEORY OF RECOVERY. The
maximum aggregate liability of Seller and its Affiliates to Buyer and any of its
Affiliates under this Agreement shall be (x) with respect to any particular
Service provided hereunder, an amount not to exceed the least of (i) the
Services Fee paid by Buyer to Seller for such Service, (ii) Buyer’s cost of
performing such Service itself during the remainder of the Transition Period,
and (iii) Buyer’s cost of obtaining such Service from a Third Party during the
remainder of the Transition Period, and (y) in the aggregate, not to exceed the
Services Fees paid by Buyer to Seller hereunder (the “Seller Cap”).

 

9



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

6.2 Indemnification. Except as set forth in the Asset Purchase Agreement with
respect to matters covered thereby and subject to this Article 6, Buyer shall
indemnify, defend, and hold harmless Seller and its Affiliates and
subcontractors, and each of their directors, officers, shareholders, employees
and agents, from and against any and all Losses incurred by any such Person
(including any such Losses incurred in connection with any Third Party causes of
action, suits, actions or proceedings or other such claims) arising from or
relating to (a) the acts or omissions of Buyer, its Affiliates, employees,
suppliers, agents, invitees or subcontractors in connection with this Agreement;
(b) any performance or failure to perform by Buyer, its Affiliates, employees,
suppliers, agents, invitees or subcontractors under this Agreement; or (c) the
performance by Seller, its Affiliates or its subcontractors of Seller’s
obligations under this Agreement, except, in each case, to the extent caused by
the gross negligence or willful and intentional misconduct of Seller or any of
its Affiliates or any of its employees or subcontractors or any material breach
by Seller or any of its Affiliates under this Agreement (“Seller-related
Losses”), in which case, subject to this Article 6, Seller shall indemnify,
defend and hold harmless Buyer and its Affiliates, and each of their directors,
officers, shareholders, employees and agents, from and against any such
Seller-related Losses; provided that the maximum aggregate liability of Seller
and its Affiliates under this Section 6.2 for Seller-related Losses shall not
exceed the Seller Cap. All indemnification claims made pursuant to this
Section 6.2 shall be governed by Section 7.2.2 of the Asset Purchase Agreement,
to the extent such claims relate to claims made by a Third Party. All
indemnification claims made pursuant to this Section 6.2 shall be governed by
Section 7.2.2 of the Asset Purchase Agreement, to the extent such claims relate
to claims made by a Third Party.

6.3 Exclusivity. Except in the case of common law fraud and except for equitable
remedies that may be available to a Party, each Party’s and its Affiliates’ sole
and exclusive remedy with respect to any and all claims relating to this
Agreement and the transactions contemplated by this Agreement shall be pursuant
to the indemnification provisions set forth in this Article 6. In furtherance of
the foregoing, except in the case of common law fraud, each Party hereby waives
any and all rights, claims and causes of action whether based on warranty, in
contract, in tort (including negligence or strict liability) or otherwise that
such Party or its Affiliates may have against the other Party, any of its
Affiliates or any other Person, arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in this Article 6. No past,
present or future Representative, incorporator, member, partner or stockholder
of Seller or any of its Affiliates shall have any liability, whether based on
warranty, in contract, in tort (including negligence or strict liability) or
otherwise, for any obligations or liabilities of Seller or any of its Affiliates
arising under, in connection with or related to this Agreement or for any claim
based on, in respect of or by reason of the Services provided hereunder or other
transactions contemplated hereby.

 

10



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

ARTICLE 7

TERM AND TERMINATION

7.1 Term. This Agreement shall commence on the Effective Date and shall continue
in full force and effect until the earlier of (a) the date on which this
Agreement is terminated in accordance with this Article 8 and (b) the latest
date set forth in Schedule 2.1 (such period, the “Initial Period”), unless the
Parties otherwise agree in writing to extend the term of the Agreement (any such
period, an “Extension Period” and together with the Initial Period, the
“Transition Period”). For clarity, all obligations of Seller to provide to Buyer
any Services under this Agreement shall cease at the end of the Transition
Period.

 

  7.2 Termination of Services.

7.2.1 Buyer may at any time prior to the end of the Transition Period and upon
[•] Business Days’ prior written notice to Seller, terminate this Agreement in
its entirety or with respect to all or any Services, whereupon, from and after
the date of termination specified in such written notice, Seller’s obligation to
provide such Services to Buyer shall cease and Buyer shall have no obligation to
pay Seller for such Service(s) (other than with respect to those Services
requested by Buyer, and performed by Seller or its Affiliates or subcontractors,
and costs incurred, or non-cancellable commitments made, prior to termination);
provided, that if the termination of any Service prevents or materially hinders
Seller’s ability to provide any other Service and Seller has informed Buyer of
such prior to the termination of such first Service, Seller’s obligation to
provide such other Service to Buyer shall cease and Buyer shall have no
obligation to pay Seller for such other Service (other than with respect to
those costs incurred, or non-cancellable commitments made, prior to
termination).

7.2.2 In the event that either Party (the “Breaching Party”) breaches any of its
material obligations under this Agreement, the other Party (the “Complaining
Party”) may terminate this Agreement upon [*] prior written notice (such [*]
period), the “Notice Period”) to the Breaching Party, specifying the breach and
its claim of right to terminate; provided, that the termination of this
Agreement shall not become effective at the end of the Notice Period if (a) the
Breaching Party cures such breach during the Notice Period or (b) such breach
cannot be cured during the Notice Period and the Breaching Party commences and
diligently pursues actions to cure such breach within the Notice Period, in
which case the Breaching Party shall have an additional [*] period to cure such
breach before such termination shall become effective.

7.2.3 Either Party may terminate this Agreement immediately upon written notice
to the other Party if the other Party (a) files in any court or with any other
Governmental Authority, pursuant to any statute or regulation of any state or
country, a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of that Party or of
its assets; (b) proposes a written agreement of composition or extension of its
debts; (c) is served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition is not dismissed within [*] after the
filing thereof; (d) consents to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee,

 

11



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

sequestrator (or similar official) of such Party or for any substantial part of
its property or makes any assignment for the benefit of creditors; (e) admits in
writing its inability to pay its debts generally as they become due; or (f) has
issued or levied against its property any judgment, writ, warrant of attachment
or execution or similar process that represents a substantial portion of its
property.

7.2.4 This Agreement may be terminated upon the mutual written agreement of
Buyer and Seller at any time.

 

  7.3 Accrued Rights; Surviving Obligations.

7.3.1 Accrued Rights. Termination or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.

7.3.2 Surviving Obligations. Without limiting the foregoing, [Section 2.11,
Article 3, Article 4, Article 5, Article 6, Section 7.3, and Article 8]8 shall
survive the termination or expiration of this Agreement for any reason.

ARTICLE 8

MISCELLANEOUS

8.1 Force Majeure. Except for the obligation to pay monies due and owing,
neither Party shall be liable for any failure to perform or any delays in
performance, and no such Party shall be deemed to be in breach or default of its
obligations set forth in this Agreement, if, to the extent and for so long as,
such failure or delay is due to any causes that are beyond its reasonable
control and without its fault or negligence, including, without limitation, such
causes as acts of God, natural disasters, fire, flood, severe storm, earthquake,
civil disturbance, lockout, riot, order of any court or administrative body,
embargo, acts of government, war (whether or not declared), acts of terrorism,
or other similar causes (“Force Majeure Event”). In the event of a Force Majeure
Event, the Party prevented from or delayed in performing shall promptly give
notice to the other Party and shall use commercially reasonable efforts to avoid
or minimize the delay. In the event that the delay continues for a period of at
least 30 days, the Party affected by the other Party’s delay may elect to
(a) suspend performance and extend the time for performance for the duration of
the Force Majeure Event, or (b) terminate this Agreement without any liability
to either Party.

8.2 Independent Contractor. The Parties and each of their respective Affiliates
shall each be an independent contractor in the performance of its obligations
hereunder. No Third Party, including any employee of any Party or any of such
Party’s affiliates, shall have or acquire any rights by reason of this
Agreement.

 

8  Note to Draft: To be updated by the parties prior to execution.

 

12



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  8.3 Governing Law, Jurisdiction, Venue and Service.

8.3.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, excluding any conflicts or
choice of Law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive Law of another jurisdiction.

8.3.2 Jurisdiction. The Parties hereby irrevocably and unconditionally consent
to the exclusive jurisdiction of the courts of the State of New York and the
United States District Court for the Southern District of New York for any
action, suit or proceeding (other than appeals therefrom) arising out of or
relating to this Agreement, and agree not to commence any action, suit or
proceeding (other than appeals therefrom) related thereto except in such courts.
The Parties irrevocably and unconditionally waive their right to a jury trial.

8.3.3 Venue. The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of the State of New York or in the United States District Court for the
Southern District of New York, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.

8.3.4 Service. Each Party further agrees that service of any process, summons,
notice or document by registered mail to its address set forth in Section 9.2.2
shall be effective service of process for any action, suit or proceeding brought
against it under this Agreement in any such court.

 

  8.4 Notices.

8.4.1 Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement
(each, a “Notice”) shall be in writing, shall refer specifically to this
Agreement and shall be deemed given only if delivered by hand or sent by
facsimile transmission or by email of a PDF attachment (with transmission
confirmed) or by internationally recognized overnight delivery service that
maintains records of delivery, addressed to the Parties at their respective
addresses specified in Section 9.2.2 or to such other address as the Party to
whom notice is to be given may have provided to the other Party at least 10
days’ prior to such address taking effect in accordance with this Section 9.2.
Such Notice shall be deemed to have been given as of the date delivered by hand
or internationally recognized overnight delivery service or confirmed that it
was received by facsimile or email (with receipt confirmed by telephone or,
solely in the case of facsimile, by email or by delivery (in addition to such
facsimile) of such communication by

 

13



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

internationally recognized overnight delivery service that maintains records of
delivery). Any Notice delivered by email or facsimile shall be confirmed by a
hard copy delivered as soon as practicable thereafter.

 

  8.4.2 Address for Notice.

If to Seller, to:

Amylin Pharmaceuticals, LLC

c/o AstraZeneca Pharmaceuticals LP

1800 Concord Pike

P.O. Box 15437

Wilmington, DE 19850 5437

Facsimile: (302) 886-1578

Attention: President

with a copy (which shall not constitute notice) to:

Amylin Pharmaceuticals, LLC

c/o AstraZeneca Pharmaceuticals LP

1800 Concord Pike

P.O. Box 15437

Wilmington, DE 19850 5437

Facsimile: (302) 886-1578

Attention: General Counsel

and a copy (which shall not constitute notice) to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, DC 20004

Facsimile: (202) 662-6291

Attention: Catherine J. Dargan

                  Michael J. Riella

If to Buyer, to:

Aegerion Pharmaceuticals, Inc.

One Main Street, Suite 800

Cambridge, MA 02142

Facsimile: (617) 945-7968

Attention: Marc Beer, Chief Executive Officer

 

14



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

with a copy (which shall not constitute notice) to:

Aegerion Pharmaceuticals, Inc.

One Main Street, Suite 800

Cambridge, MA 02142

Facsimile: (617) 945-7968

Attention: Anne Marie Cook, General Counsel

and a copy (which shall not constitute notice) to:

Ropes & Gray LLP

800 Boylston Street

Boston, MA 02199-3600

Facsimile: (617) 235-0706

Attention: Marc Rubenstein

8.5 No Benefit to Third Parties. The covenants and agreements set forth in this
Agreement are for the sole benefit of the Parties and their successors and
permitted assigns, and, except for the rights of any indemnified Person under
Article 6, they shall not be construed as conferring any rights on any other
Persons.

8.6 Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise. The rights and remedies provided
herein are cumulative and do not exclude any other right or remedy provided by
applicable Law or otherwise available except as expressly set forth herein. The
rights and obligations of the Parties under this Agreement shall be cumulative
to and not exclusive of the rights and obligations of the Parties contained in
the Asset Purchase Agreement.

8.7 Assignment. Neither this Agreement nor either Party’s rights or obligations
hereunder may be assigned or delegated by such Party without the prior written
consent of the other Party, and any attempted assignment or delegation of this
Agreement or any of such rights or obligations by either Party without the prior
written consent of the other Party shall be void and of no effect; provided,
however, that either Party may assign or delegate any or all of its rights or
obligations hereunder to an Affiliate without the prior written consent of the
other Party, but the assigning Party shall remain responsible for all of its
obligations hereunder notwithstanding any such assignment. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the Parties and their respective successors and
permitted assigns.

 

15



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

8.8 Amendment. Except as expressly provided herein, this Agreement may not be
modified, amended, altered or supplemented except upon the execution and
delivery of a written agreement executed by both Parties.

8.9 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law, and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and reasonably acceptable
to the Parties.

8.10 English Language. This Agreement shall be written and executed in, and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

8.11 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.

8.12 Entire Agreement. This Agreement, together with the Asset Purchase
Agreement, the Schedules and Exhibits expressly contemplated hereby and attached
hereto, the Disclosure Schedules, the other Ancillary Agreements and the other
agreements, certificates and documents delivered in connection with the Asset
Purchase Agreement or otherwise in connection with the transactions contemplated
hereby and thereby, contain the entire agreement between the Parties with
respect to the transactions contemplated hereby or thereby and supersede all
prior agreements, understandings, promises and representations, whether written
or oral, between the Parties with respect to the subject matter hereof and
thereof. In the event of any inconsistency between any such Schedules and
Exhibits and this Agreement, the terms of this Agreement shall govern. In the
event of any inconsistency between this Agreement and the Asset Purchase
Agreement, the terms of the Asset Purchase Agreement shall govern.

[Signature page follows]

 

16



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

IN WITNESS WHEREOF, Seller and Buyer have duly executed this Agreement as of the
date first written above.

 

AMYLIN PHARMACEUTICALS, LLC

By:

 

Name:

Title:

AEGERION PHARMACEUTICALS, INC.

By:

 

Name:

Title:

 

1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Exhibit A

Other Obligations9

 

 

9  Note to Draft: To come.

 

Schedule 2.1 - 1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Schedule 2.1

Services10

 

 

10  Note to Draft: To come.

 

Schedule 2.1 - 1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Schedule 3.1

Fees11

 

 

11  Note to Draft: Fees to be agreed upon once Buyer designates desired
Services.

 

Schedule 3.1 - 1



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT G

Required Consents

[*]

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT H

[*]

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT I

[*]

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

EXHIBIT J

Buyer and Seller Press Releases

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

AEGERION PHARMACEUTICALS ACQUIRES MYALEPT™

FROM ASTRAZENECA

Conference call to be held at 8:00 a.m. EST today

CAMBRIDGE, Mass., November 6, 2014 – Aegerion Pharmaceuticals, Inc. (NASDAQ:
AEGR) today announced that it has entered into a definitive agreement with
AstraZeneca to acquire Myalept™ (metreleptin for injection), an orphan product
that is indicated to treat complications of leptin deficiency in patients with
generalized lipodystrophy.

Myalept is the first and only product approved in the US for the treatment of
generalized lipodystrophy, and it has orphan drug designation in the US, EU, and
Japan. Myalept is a recombinant analogue of human leptin, indicated in the US as
an adjunct to diet as replacement therapy to treat the complications of leptin
deficiency in patients with congenital or acquired generalized lipodystrophy.

Under the terms of the agreement, Aegerion will pay AstraZeneca $325 million
upfront to acquire the global rights to develop, manufacture and commercialize
Myalept, subject to an existing distributor license with Shionogi covering
Japan, South Korea, and Taiwan. The transaction does not include the transfer of
any AstraZeneca employees or facilities.

Luke Miels, Executive Vice President, Global Product and Portfolio Strategy,
AstraZeneca, said: “Generalized lipodystrophy is a rare condition with
significant unmet medical need that can impact every aspect of a patient’s
health. Myalept is the first therapy to provide a real option for treating
complications of this disease, and we are pleased that patients will benefit
from its progress under Aegerion as a company with expertise in rare diseases.
The divestment of Myalept reinforces our focus on core strategic priorities, and
will allow us to concentrate our resources on disease areas where we can make
the biggest difference to patients.”

Marc Beer, Chief Executive Officer of Aegerion, said: “The therapeutic profile
of Myalept is ideally aligned with Aegerion’s commitment to bring innovative
therapies to patients with rare diseases. We plan to apply our team’s first-hand
experience in bringing a novel therapy for a rare dyslipidemia to patients who
have previously had inadequate therapeutic alternatives. We expect the Myalept
business to be highly synergistic with our current operations.”

The divestment transaction is subject to closing conditions, including the
receipt of antitrust clearance from the US Federal Trade Commission. The
companies expect the transaction to complete in January 2015.

– ENDS –

Conference Call Information

Aegerion will host a conference call today at 8:00 am EST to discuss the Myalept
acquisition. To listen to the conference call, dial (866) 516-3002
(international callers dial (760) 298-5082). In addition, the presentation will
be webcast live, and may be accessed for up to 30 days following the call, by
visiting the “Investors” section of Aegerion’s website, www.aegerion.com. An
accompanying slide presentation also can be accessed via the “Investors” section
of the Aegerion website.

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

NOTES TO EDITORS

About Generalized Lipodystrophy

Generalized lipodystrophy consists of a rare set of syndromes that are inherited
or acquired through an autoimmune response and that are characterised by loss of
fat tissue, typically from under the skin. The underlying reason is a deficiency
in leptin, leading to an inability to store triglycerides in normal fat depots.
This often leads to severe insulin resistance and diabetes, severe
hypertriglyceridemia along with a concomitant increased risk of acute
pancreatitis, and hepatic steatosis, which can lead to cirrhosis.

Myalept™ (metreleptin for injection)

INDICATION and IMPORTANT SAFETY INFORMATION for Myalept™ (metreleptin for
injection)

INDICATION

Myalept™ (metreleptin for injection) is a recombinant human leptin analog
indicated as an adjunct to diet as replacement therapy to treat the
complications of leptin deficiency in patients with congenital or acquired
generalized lipodystrophy.

LIMITATIONS OF USE

 

  •   The safety and effectiveness of MYALEPT (metreleptin for injection) for
the treatment of complications of partial lipodystrophy or for the treatment of
liver disease, including nonalcoholic steatohepatitis (NASH), have not been
established.

 

  •   MYALEPT is not indicated for use in patients with HIV-related
lipodystrophy or in patients with metabolic disease, including diabetes mellitus
and hypertriglyceridemia, without concurrent evidence of congenital or acquired
generalized lipodystrophy.

IMPORTANT SAFETY INFORMATION

WARNING: RISK OF ANTI-METRELEPTIN ANTIBODIES WITH NEUTRALIZING ACTIVITY AND RISK
OF LYMPHOMA

 

  •   Anti-metreleptin antibodies with neutralizing activity have been
identified in patients treated with MYALEPT. The consequences of these
neutralizing antibodies are not well characterized but could include inhibition
of endogenous leptin action and/or loss of MYALEPT efficacy. Severe infection
and/or worsening metabolic control have been reported. Test for anti-metreleptin
antibodies with neutralizing activity in patients who develop severe infections
or show signs suspicious for loss of MYALEPT efficacy during treatment. Contact
Bristol Myers-Squibb at 1-866-216-1526 for neutralizing antibody testing of
clinical samples.

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  •   T-cell lymphoma has been reported in patients with acquired generalized
lipodystrophy, both treated and not treated with MYALEPT. Carefully consider the
benefits and risks of treatment with MYALEPT in patients with significant
hematologic abnormalities and/or acquired generalized lipodystrophy.

 

  •   Because of these risks associated with the development of anti-metreleptin
antibodies that neutralize endogenous leptin and/or MYALEPT and the risk for
lymphoma, MYALEPT is available only through a restricted program under a Risk
Evaluation and Mitigation Strategy (REMS) called the MYALEPT REMS PROGRAM.

CONTRAINDICATIONS

MYALEPT (metreleptin for injection) is contraindicated in patients with:

  •   General obesity not associated with congenital leptin deficiency. MYALEPT
has not been shown to be effective in treating general obesity, and the
development of anti-metreleptin antibodies with neutralizing activity has been
reported in obese patients treated with MYALEPT

 

  •   Prior severe hypersensitivity reactions to metreleptin or to any of the
product components. Known hypersensitivity reactions have included urticaria and
generalized rash.

WARNINGS AND PRECAUTIONS

Risk for Development of Antibodies that Neutralize Endogenous Leptin and/or
MYALEPT

Anti-metreleptin antibodies with in vitro neutralizing activity to leptin
associated with adverse events consistent with loss of endogenous leptin
activity and/or loss of efficacy have been identified in two patients with
generalized lipodystrophy treated with MYALEPT (severe infections, increases in
HbA1c and triglycerides), and in three patients without lipodystrophy who
received MYALEPT in clinical studies (excessive weight gain, development of
glucose intolerance or diabetes mellitus). The clinical implications associated
with development of anti-metreleptin antibodies with neutralizing activity are
not well-characterized at this time due to the small number of reports. Test for
anti-metreleptin antibodies with neutralizing activity in patients who develop
severe infections or show signs suspicious for loss of MYALEPT efficacy during
treatment.

Lymphoma

  •   Three cases of T-cell lymphoma have been reported in the MYALEPT
lipodystrophy program; all three patients had acquired generalized
lipodystrophy. Two of these patients were diagnosed with peripheral T-cell
lymphoma while receiving MYALEPT. Both had immunodeficiency and significant
hematologic abnormalities including severe bone marrow abnormalities before the
start of MYALEPT treatment. A separate case of anaplastic large cell lymphoma
was reported in a patient receiving MYALEPT (metreleptin for injection) who did
not have hematological abnormalities before treatment.

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

  •   Lymphoproliferative disorders, including lymphomas, have been reported in
patients with acquired generalized lipodystrophy not treated with MYALEPT. A
causal relationship between MYALEPT treatment and the development and/or
progression of lymphoma has not been established. Acquired lipodystrophies are
associated with autoimmune disorders, and autoimmune disorders are associated
with an increased risk of malignancies including lymphomas.

 

  •   The benefits and risks of MYALEPT treatment should be carefully considered
in patients with acquired generalized lipodystrophy and/or those with
significant hematologic abnormalities (including leukopenia, neutropenia, bone
marrow abnormalities, lymphoma and/or lymphadenopathy).

MYALEPT REMS Program

MYALEPT is available only through a restricted distribution program under a
REMS, called the MYALEPT REMS Program, because of the risks associated with the
development of anti-metreleptin antibodies that neutralize endogenous leptin
and/or MYALEPT and the risk for lymphoma [see Warnings and Precautions section].

Further information is available at www.myaleptrems.com or 1-855-6MYALEPT.

About Aegerion

Aegerion Pharmaceuticals is a biopharmaceutical company dedicated to the
development and commercialization of innovative therapies for patients with
debilitating rare diseases. For more information about the company, please visit
www.aegerion.com.

About AstraZeneca

AstraZeneca is a global, innovation-driven biopharmaceutical business that
focuses on the discovery, development and commercialisation of prescription
medicines, primarily for the treatment of cardiovascular, metabolic,
respiratory, inflammation, autoimmune, oncology, infection and neuroscience
diseases. AstraZeneca operates in over 100 countries and its innovative
medicines are used by millions of patients worldwide. For more information
please visit: www.astrazeneca.com

Forward-Looking Statements

This press release contains forward-looking statements, including statements
regarding: the anticipated timeline for completing the proposed transaction
between AstraZeneca and Aegerion and Aegerion’s proposed launch of Myalept; the
benefits of the proposed transaction, including Aegerion’s expectations of
synergies with its current operations; and the commercial potential and growth
opportunity for Myalept. These forward-looking statements are neither promises
nor guarantees of future performance, and are subject to a variety of risks and
uncertainties, many of which are beyond Aegerion’s control, which could cause
actual results to differ materially from those contemplated in these
forward-looking statements. In particular, the risks and uncertainties include,
among other factors: the risk that the transaction does not close, including,
but not

 



--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST. REDACTED MATERIAL IS MARKED

WITH [*] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

limited to, due to the failure to satisfy the closing conditions, including
Hart-Scott-Rodino clearance of the transaction; the possibility that the
expected synergies from the proposed transaction will not be realized, or will
not be realized within the expected time period; the risk that the Myalept
product business will not be integrated successfully into Aegerion’s current
operations; and other risks inherent in commercialization, drug development and
the regulatory approval process. Existing and prospective investors are
cautioned not to place undue reliance on these forward-looking statements, which
speak only as of the date of this press release. We undertake no obligation to
update or revise the information contained in this press release, whether as a
result of new information, future events or circumstances or otherwise.

For disclosure regarding other risks faced by Aegerion, see the disclosure
contained in the “Risk Factors” section of Aegerion’s Quarterly Report on Form
10-Q filed on August 8, 2014, and our other public filings with the Securities
and Exchange Commission, available on the SEC’s website at http://www.sec.gov.

Neither AstraZeneca nor Aegerion undertakes any obligation to update or revise
the information contained in this press release, whether as a result of new
information, future events or circumstances or otherwise.

AEGERION CONTACT

Investors & Media

Amanda Murphy

Manager of Investor Relations & Public Relations

857-242-5024

Amanda.murphy@aegerion.com

ASTRAZENECA CONTACTS

 

Media Inquiries           Esra Erkal-Paler    +44 20 7604 8030 (UK/Global)   
Vanessa Rhodes    +44 20 7604 8037 (UK/Global)    Ayesha Bharmal    +44 20 7604
8034 (UK/Global)    Karen Birmingham    +44 20 7604 8120 (UK/Global)    Jacob
Lund    +46 8 553 260 20 (Sweden)    Michele Meixell    + 1 302 885 6351 (US)   
Investor Inquiries       Thomas Kudsk Larsen    +44 20 7604 8199    mob: +44
7818 524185 Karl Hård    +44 20 7604 8123    mob: +44 7789 654364 Jens Lindberg
      mob: +44 7557 319729 Anthony Brown    +44 20 7604 8067    mob: +44 7585
404943 Eugenia Litz    +44 20 7604 8233    mob: +44 7884 735627

 